 


109 HR 3561 IH: Minority Health and Genomics Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3561 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Honda (for himself, Mrs. Napolitano, Mr. Watt, Mr. Kildee, Ms. Bordallo, Ms. Solis, Mrs. Christensen, Mr. Pallone, Ms. Pelosi, Mr. Menendez, Mr. Hoyer, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Resources, Judiciary, Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the health of minority individuals. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Healthcare Equality and Accountability Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purpose 
Title I—Coverage of the uninsured 
Subtitle A—FamilyCare 
Sec. 101. Short title 
Sec. 102. Renaming of title XXI Program 
 
Title XXI—FamilyCare Program  
Sec. 103. FamilyCare coverage of parents under the Medicaid Program and title XXI 
 
Sec. 2111. Optional FamilyCare coverage of parents of targeted low-income children  
Sec. 104. Automatic enrollment of children born to title XXI parents 
Sec. 105. Optional coverage of children through age 20 under the Medicaid Program and title XXI 
Sec. 106. Allowing States to simplify rules for families 
Sec. 107. Demonstration programs to improve Medicaid and CHIP outreach to homeless individuals and families 
Sec. 108. Additional CHIP revisions 
Sec. 109. Coordination of title XXI with the maternal and child Health Program 
Subtitle B—State Option to Provide Coverage for All Residents With Income at or Below the Poverty Line 
Sec. 121. State option to provide coverage for all residents with income at or below the poverty line 
Subtitle C—Optional Coverage of Legal Immigrants Under the Medicaid Program and Title XXI, and to Extend Eligibility to Certain Legal Residents 
Sec. 131. Equal access to Health coverage for legal immigrants 
Sec. 132. Exception for citizens of freely associated States 
Subtitle D—Indian Healthcare Funding 
Chapter 1—Guaranteed Funding 
Sec. 141. Guaranteed adequate funding for Indian Healthcare 
 
Sec. 825. Funding  
Chapter 2—Indian Healthcare Programs 
Sec. 145. Programs operated by Indian Tribes and Tribal organizations 
Sec. 146. Licensing 
Sec. 147. Authorization for emergency contract Health services 
Sec. 148. Prompt action on Payment of claims 
Sec. 149. Liability for Payment 
Sec. 150. Health services for ineligible persons 
Sec. 151. Definitions 
Sec. 152. Authorization of appropriations 
Subtitle E—Territories 
Sec. 161. Funding for territories 
Subtitle F—Migrant Workers and Farmworkers Health 
Sec. 171. Demonstration project regarding continuity of coverage of migrant workers and farmworkers under Medicaid and CHIP 
Subtitle G—Expanded Access to Health Care 
Sec. 181. National Commission for Expanded Access to Health Care 
Sec. 182. Institute of Medicine evaluation and report on Health care performance measures 
Subtitle H—FMAP Reimbursement for Native Hawaiians 
Sec. 191. 100 percent FMAP for medical assistance provided to a Native Hawaiian through a federally-qualified Health Center or a Native Hawaiian Health care system under the Medicaid Program 
Title II—Culturally and linguistically appropriate Healthcare 
Sec. 201. Amendment to the Public Health Service Act 
 
Title XXIX—Culturally and linguistically appropriate Healthcare 
Sec. 2900. Definitions 
Sec. 2901. Improving access to services for individuals with Limited English proficiency 
Sec. 2902. National Standards for culturally and linguistically appropriate services in Healthcare 
Sec. 2903. Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare 
Sec. 2904. Innovations in language access grants 
Sec. 2905. Research on language access 
Sec. 2906. Information about Federal Health programs for Limited English proficient populations  
Sec. 202. Standards for language access services 
Sec. 203. Federal reimbursement for culturally and linguistically appropriate services under the medicare, Medicaid and State Children’s Health Insurance Program 
Sec. 204. Increasing understanding of Health literacy 
Sec. 205. Report on Federal efforts to provide culturally and linguistically appropriate Healthcare services 
Sec. 206. General Accounting Office report on impact of language access services 
Sec. 207. Definitions 
Title III—Health workforce Diversity 
Sec. 301. Amendment to the Public Health Service Act 
 
Subtitle A—Diversifying the Healthcare Workplace 
Sec. 2911. Report on workforce Diversity 
Sec. 2912. National Working Group on Workforce Diversity 
Sec. 2913. Technical Clearinghouse for Health workforce Diversity 
Sec. 2914. Evaluation of workforce Diversity initiatives 
Sec. 2915. Data collection and reporting by Health professional schools 
Sec. 2916. Support for Institutions committed to workforce Diversity 
Sec. 2917. Career development for scientists and researchers 
Sec. 2918. Career support for non-research Health professionals 
Sec. 2919. Research on the effect of workforce Diversity on quality 
Sec. 2920. Health disparities education Program 
Sec. 2920A. Cultural competence training for Healthcare professionals  
Sec. 302. Health Careers Opportunity Program 
Sec. 303. Program of excellence in Health professions education for underrepresented minorities 
Sec. 304. Hispanic-Serving Health Professions Schools 
 
Sec. 742. Hispanic-Serving Health Professions Schools  
Sec. 305. Health professions student loan fund; authorizations of appropriations regarding students from disadvantaged backgrounds 
Sec. 306. National Health Service Corps; recruitment and fellowships for individuals from disadvantaged backgrounds 
Sec. 307. Loan repayment Program of Centers for Disease Control and Prevention 
Sec. 308. Cooperative agreements for online degree programs at schools of Public Health and schools of allied Health 
 
Sec. 743. Cooperative agreements for online degree programs  
Sec. 309. Mid-career Health professions scholarship Program 
 
Sec. 744. Mid-career Health professions scholarship Program  
Sec. 310. Strengthening and expanding rural Health provider networks 
Sec. 311. National report on the preparedness of Health professionals to care for diverse populations 
Sec. 312. Scholarship and fellowship programs 
 
Sec. 2920B. David Satcher Public Health and Health Services Corps 
Sec. 2920C. Louis Stokes Public Health Scholars Program 
Sec. 2920D. Patsy Mink Health and Gender Research Fellowship Program 
Sec. 2920E. Paul David Wellstone International Health Fellowship Program 
Sec. 2920F. Edward R. Roybal Healthcare Scholar Program  
Sec. 313. Advisory Committee on Health Professions Training for Diversity 
Sec. 314. Mcnair postbaccalaureate achievement Program 
Title IV—Reducing disease and disease-related complications 
Subtitle A—Education and Outreach 
Sec. 401. Preventive Health services block grants; use of allotments 
Sec. 402. Indigenous, racial and ethnic approaches to community Health 
Sec. 403. Grants to promote positive Health behaviors in women 
 
Sec. 399O. Grants to promote positive Health behaviors in women  
Sec. 404. Provisions regarding National Asthma Education and Prevention Program of national heart, lung, and Blood Institute 
Sec. 405. Asthma-related activities of Centers for Disease Control and Prevention 
Sec. 406. Grants for community outreach regarding asthma information, education, and services 
Sec. 407. Action plans of local educational agencies regarding asthma 
Sec. 408. Programs of Centers for Disease Control and Prevention 
 
Sec. 317H. Diabetes in children and youth  
Sec. 409. Research with respect to uterine fibroids 
Sec. 410. Information and education with respect to uterine fibroids 
Subtitle B—Research and Training 
Sec. 431. Innovative chronic disease management programs 
Sec. 432. Research funding for autoimmune disease in minority populations 
 
Sec. 490E–1. Research funding for autoimmune disease in minority populations  
Sec. 433. Research on effective messages for combatting stigma 
Subtitle C—Innovative Treatment Modalities and Services Delivery Models 
Sec. 441. Guidelines for disease screening for minority patients 
Sec. 442. Cancer reduction 
 
Subtitle B—Reducing Disease and Disease-Related Complications 
Sec. 2921. Cancer prevention and treatment for underserved minority or other populations  
Sec. 443. Monitoring the quality of and disparities in diabetes care 
 
Sec. 904. Areas of special emphasis  
Sec. 444. Diabetes prevention, treatment, and control 
Sec. 445. Genetics of diabetes 
 
Sec. 430A. Genetics of diabetes  
Sec. 446. Research and training on diabetes in underserved and minority populations 
 
Sec. 434B. Research on diabetes in underserved and minority populations  
Sec. 447. Authorization of appropriations 
 
Sec. 434C. Authorization of appropriations  
Sec. 448. Prevention and control of sexually transmitted diseases 
Sec. 449. Model community diabetes and chronic disease care and prevention among Pacific Islanders and Native Hawaiians 
 
Sec. 399P. Model community diabetes and chronic disease care and prevention among Pacific Islanders and Native Hawaiians  
Sec. 450. Grants to improve the provision of dental services under Medicaid and SCHIP 
 
Sec. 511. Grants to improve the provision of dental services under Medicaid and SCHIP  
Sec. 451. State option to provide wrap-around SCHIP coverage to children who have other Health coverage 
Sec. 452. Grants to improve the provision of dental Health services through community Health Centers and public Health departments 
 
Sec. 329. Grant Program to expand the availability of services  
Sec. 453. Priority substance abuse treatment needs of regional and national significance 
Sec. 454. Fetal Alcohol Syndrome 
 
Sec. 2922. Fetal Alcohol Syndrome  
Sec. 455. HIV/AIDS reduction 
 
Sec. 2923. HIV/AIDS reduction in the minority community  
Sec. 456. Systems for heart disease and stroke 
 
Sec. 2924. Heart disease 
Sec. 2925. Stroke education campaign  
Subtitle D—Studies, Reports, and Plans 
Sec. 461. IOM study request 
Sec. 462. Strategic plan 
Sec. 463. Advisory Council for the Elimination of Tuberculosis 
Sec. 464. National Program for tuberculosis elimination 
Sec. 465. Inclusion of inpatient hospital services for the treatment of tb-infected individuals 
Subtitle E—Miscellaneous Provisions 
Sec. 471. Health empowerment zones 
Sec. 472. Overweight and obesity prevention and treatment 
Sec. 473. Border Health grants 
Sec. 474. United States-Mexico Border Health Commission Act amendments 
 
Sec. 9. Authorization of appropriations  
Sec. 475. Prevention and control of injuries 
Title V—Data collection and reporting 
Sec. 501. Amendment to the Public Health Service Act 
 
Subtitle C—Strengthening Data Collection, Improving Data Analysis, and Expanding Data Reporting 
Sec. 2931. Data on race, ethnicity, and primary language 
Sec. 2932. Provisions relating to Native Americans  
Sec. 502. Collection of race and ethnicity data by the Social Security Administration 
 
Sec. 1150A. Collection of race and ethnicity data by the Social Security Administration  
Sec. 503. Revision of HIPAA claims Standards 
Sec. 504. National Center for Health Statistics 
Sec. 505. Geo-access study 
Title VI—Accountability 
Subtitle A—General Provisions 
Sec. 601. Report on workforce Diversity 
Sec. 602. Federal Agency plan to eliminate disparities and improve the Health of minority populations 
Sec. 603. Accountability within the Department of Health and Human Services 
 
Subtitle D—Strengthening Accountability 
Sec. 2941. Elevation of the Office of Civil Rights 
Sec. 2942. Establishment of Health Program offices for Civil Rights within Federal Health and human services agencies  
Sec. 604. Office of Minority Health 
Sec. 605. Establishment of the Indian Health Service as an Agency of the public Health Service 
Sec. 606. Establishment of individual offices of Minority Health within agencies of public Health Service 
 
Sec. 1707A. Individual offices of Minority Health within public Health Service  
Sec. 607. Office of Minority Health at the Centers for Medicare and Medicaid Services 
Sec. 608. Office of Minority Affairs at the Food and Drug Administration 
 
Sec. 908. Office of Minority Affairs  
Sec. 609. Safety and effectiveness of drugs with respect to racial and ethnic background 
 
Sec. 505C. Safety and effectiveness of drugs with respect to racial and ethnic background  
Sec. 610. United States Commission on Civil Rights 
Sec. 610A. Sense of Congress concerning full funding of activities to eliminate racial and ethnic Health disparities 
Subtitle B—Minority Health and Genomics Commission 
Sec. 611. Short title 
Sec. 612. Minority Health and Genomics Commission 
Sec. 613. Report 
Sec. 614. Membership 
Sec. 615. Powers of Commission 
Sec. 616. Termination 
Subtitle C—Improving Environmental Justice 
Sec. 621. Definitions 
Sec. 622. Environmental justice responsibilities of Federal agencies 
Sec. 623. Interagency environmental justice Working Group 
Sec. 624. Federal Agency strategies 
Sec. 625. Federal Environmental Justice Advisory Committee 
Sec. 626. Human Health and environmental research, data collection and analysis 
Title VII—Strengthening Health Institutions that provide Healthcare to minority populations 
Subtitle A—General Provisions 
Sec. 701. Amendment to the Public Health Service Act 
 
Subtitle E—Strengthening Health Institutions that provide Healthcare to minority populations 
Chapter 1—General Programs 
Sec. 2951. Grant support for quality improvement initiatives 
Sec. 2951A. Centers of excellence 
Sec. 2951B. Consultation, construction and renovation of American Indian and Alaska Native facilities; reports 
Sec. 2951C. Reconstruction and improvement grants for Public Health care facilities serving Pacific Islanders and the insular areas 
Chapter 2—National Health Safety Net Infrastructure 
Subchapter A—General provisions 
Sec. 2952. Payments to Healthcare facilities 
Sec. 2952A. Application for assistance 
Sec. 2952B. Public Service responsibilities 
Sec. 2952C. Health Safety Net Infrastructure Trust Fund 
Sec. 2952D. Administration 
Subchapter B—Loan guarantees 
Sec. 2953. Provision of loan guarantees to safety net Healthcare facilities 
Sec. 2953A. Eligible loans 
Sec. 2953B. Guarantee allotments 
Sec. 2953C. Terms and conditions of loan guarantees 
Sec. 2953D. Premiums for loan guarantees 
Sec. 2953E. Procedures in the event of loan default 
Subchapter C—Grants for urgent capital needs 
Sec. 2956. Provision of grants 
Sec. 2956A. Eligible projects  
Sec. 702. Establishment of Alejandro Garcia National Center for Social Work Research 
 
Part J—Alejandro Garcia National Center for Social Work Research 
Sec. 597. Purpose of Center 
Sec. 597A. Specific authorities 
Sec. 597B. Advisory Council 
Sec. 597C. Biennial report 
Sec. 597D. Quarterly report 
Sec. 597E. Authorization of appropriations  
Sec. 703. Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
 
Title VIII—Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
Sec. 801. Definitions 
Sec. 802. Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
Sec. 803. Administrative services and support  
Subtitle B—Rural and Underserved Urban America Telehealth Programs 
Sec. 711. Increasing types of originating telehealth sites and facilitating the provision of telehealth services across State lines 
Sec. 712. Strengthening telehealth services in rural and underserved urban America 
 
Sec. 330M. Integrative eldercare telehealth demonstration project 
Sec. 330N. American Indian and Alaska Native telehealth demonstration project 
Sec. 330O. Oral Health telehealth demonstration project  
Sec. 713. Joint Working Group on Telehealth 
Title VIII—Miscellaneous provisions 
Sec. 801. Definitions 
Sec. 802. Davis-Bacon Act   
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)Despite significant advances in public health and health care, the health status of racial and ethnic minority populations continues to lag behind that of the white population. 
(2)The United States is becoming increasingly diverse. According to the 2000 United States Census, African Americans, American Indians and Alaska Natives, Asians, Hispanics, and Native Hawaiians and other Pacific Islanders comprise 30 percent of the United States population. Racial and ethnic minorities are expected to comprise 40 percent of the United States population by 2030. 
(3)To improve the health care of racial and ethnic minorities and to reduce and eliminate disparities in health care and health outcomes, the following issues must be addressed: 
(A)Need for insurance coverage 
(i)Disparities in health status can be attributed largely to underlying differences in socioeconomic status and insurance coverage. Minorities are at a greater risk of being uninsured than their white counterparts. Lack of health insurance has consistently been associated with worse health outcomes. 
(ii)Even after adjusting for differences in socioeconomic and insurance status, however, racial and ethnic health and health care disparities remain. 
(iii)Through treaties and Federal statutes, the Federal Government has established a trust responsibility to provide health care to American Indians and Alaska Natives. In the Indian Health Amendments of 1992, Congress specifically pledged to assure the highest possible health status for Indians and urban Indians and to provide all resources necessary to effect that policy. Despite those commitments, the unmet health needs of American Indians and Alaska Natives remain alarmingly severe and their health status is far below the health status of the general population of the United States. The critical shortfall of funding for the Indian Health Service is a major source of this problem. 
(iv)At least 26,000,000 children in the United States lack dental coverage. These children include many from working poor families who cannot access SCHIP because they have some medical coverage. White children are 1.7 times more likely to have private dental coverage than non-white children. 
(v)As few as 7 States continue to provide reasonably comprehensive dental care to poor adults through Medicaid. About half the States provide no dental coverage or provide emergency services only. 
(B)Need for culturally and linguistically appropriate care 
(i)Limited English proficiency adversely affects the care of many racial and ethnic minority patients. The lack of available interpretation and translation services or bilingual providers contributes to racial and ethnic disparities in health and health care. The Federal Government provides and funds an array of services that should be made accessible to eligible persons who are not proficient in the English language. 
(ii)Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) prohibits discrimination on the basis of race, color, and national origin in programs and activities receiving Federal financial assistance. Discrimination on the basis of primary language has consistently been interpreted as discrimination on the basis of national origin. 
(iii)The provision of effective language services has been shown to improve care for limited English proficient (referred to in this section as LEP) patients by increasing patient satisfaction, access to care, compliance with recommended medical advice, and appropriate utilization. 
(iv)A 2002 study by the Office of Management and Budget found that language assistance services can substantially improve the health and quality of life of LEP individuals and their families, increase the efficiency of distribution of government services to LEP individuals, and measurably increase the effectiveness of public health and safety programs. 
(v)The same study estimated that language translation services would only increase the cost of the average health care visit by less than one percent. 
(vi)Increasing racial and ethnic diversity among health professionals is vitally important because evidence indicates that diversity is associated with improved access to care for racial and ethnic minority patients, greater patient satisfaction, and better educational experiences for health profession students, among many other benefits. 
(C)Need for Health workforce Diversity 
(i)Research has demonstrated that minority health professionals dramatically increase access to care for minority patients and improve the quality of care that they receive. African Americans, American Indians and Alaska Natives, Hispanics, Native Hawaiians and other Pacific Islanders, and Southeast Asians are significantly underrepresented in the health professions, exacerbating health disparities. 
(ii)Minority physicians are more likely than white physicians to serve minority populations. Nearly 40 percent of all minority medical school graduates will practice medicine in underserved areas, compared to 10 percent of their white colleagues. 
(iii)Minorities often report experiences with discrimination when seeking health care. 
(iv)There is substantial evidence to demonstrate that race concordance between physicians and patients increases patient satisfaction and participation in health decisionmaking. 
(v)Minority health care providers can bridge linguistic, cultural, and other barriers that hamper access to care. 
(vi)African Americans, Hispanics, and American Indians remain severely underrepresented in health professions schools. African Americans and Hispanics constitute 20 percent and 16 percent, respectively, of the students in public health and baccalaureate nursing programs, and less than 15 percent of students in all other health professions. 
(vi)The number of minorities enrolling in health professional schools has remained stagnant. For example, in 1994, 1,307 African American and 1,090 Hispanic students enrolled in American medical colleges. In 2000, the figures were essentially unchanged at 1,307 African American and 1,033 Hispanic students. 
(vii)While the need for a racially and ethnically diverse workforce is clear, the practitioners, faculty, and students of the fields of nursing, medicine, dentistry, psychology, social work, behavioral science, and health education have yet to reflect the diversity of the Nation. 
(viii)In 2003, only 2 percent of practicing dentists and 3 percent of dental hygienists were African-American, and only 4 percent of practicing dentists and 1 percent of hygienists were Hispanic. 
(ix)Underrepresented minority recruitment into dental education is a serious problem. In 2003, the first-year enrollment of underrepresented minority students in dental school was only 11.6 percent of the total first year enrollment. In 1990, the percentage of underrepresented minority students in the first year class was 13.8 percent of the total first year enrollment. 
(x)Given the fact that the patients of Black dentists are 61.8 percent black and the patients of Hispanic dentists are 45.4 percent Hispanic, increasing minority enrollment is an immediate and practical approach to addressing the problem. Only 10.5 percent of Black patients are seen by white dentists. 
(D)Need for reduction of disease occurrence and disease-related complications among minorities 
(i)Despite notable progress in the overall health of the Nation, there are continuing disparities in the burden of illness and death experienced by minorities compared to the United States population as a whole. Minority populations are disproportionately impacted by acute and chronic diseases. 
(ii)In 2000, 6 of the 10 leading causes of death for all age groups in this country were behaviorally based. In addition, many modifiable behavioral factors are now known to increase an individual’s risk for disease and physical disability, representing the largest amount of preventable healthcare expenses. 
(iii)Despite suffering a greater burden of acute and chronic disease, minorities are less likely to receive needed health care. Numerous studies have documented that minorities receive less preventive care, medical therapy, and surgical interventions. 
(iv)Culturally appropriate, community-driven programs are essential to eliminating health disparities. To be successful, these programs need to be based on sound prevention research and supported by new and innovative partnerships among governments, businesses, faith-based organizations, and communities. 
(v)Parents reported seeking care for relief of their child’s pain for 10 percent of white children, 16 percent of Black children, and 17 percent of Hispanic children. Parents of American Indian and Alaska Native schoolchildren report that one third miss school because of dental pain each year. They also report that 1 in 4 avoid laughing or smiling and 1 in 5 avoid meeting other people because of the way their teeth look. 
(vi)Five-year survival statistics for Blacks are poorer at 33 percent versus 55 percent for whites. 
(vii)Hispanic adults are twice as likely, Black adults 3 times as likely, and Asian adults 4 times as likely as whites to report missed work or missed school because of a dental problem. 
(E)Need for Minority Health data collection and reporting 
(i)Efforts to study disparities in health and health care for minorities have been hampered by the lack of available data on race, ethnicity, and primary language. 
(ii)Data collection, analysis, and reporting by race, ethnicity, and primary language is permissible under the law and necessary to assure equity and nondiscrimination in the quality of health care services. Collection, analysis, and reporting of such data is authorized under Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.). Such collection, analysis, and reporting should be conducted with appropriate privacy protections in place. 
(F)Need for greater accountability in government InstitutionsA number of studies have shown that differences in health care quality contribute to health disparities among minority populations. These differences may result from bias, stereotyping, and discrimination. Government institutions must be held accountable for the quality of health care delivered to all patient populations and resultant health outcomes. 
(G)Need for equitable socioeconomic policiesLiterature suggests that equitable socioeconomic policies are needed to improve the health status of racial and ethnic minorities and economically disadvantaged populations. 
(H)Need for strengthening Health Institutions that provide care to minority populations 
(i)A small segment of health care institutions provide a disproportionate amount of health care to minority populations. 
(ii)Safety net institutions, including public hospitals, community health centers and community clinics, provide a disproportionate share of health care to minority and underserved populations. 
(iii)Financial stress, negative operating margins, and the overall burden of caring for the uninsured and delivering high-cost specialty care to the entire community place undue pressure on core safety net providers. These providers are increasingly challenged in their ability to meet the day-to-day needs of their patients. 
(b)PurposesIt is the purpose of this Act to improve the health and healthcare of minority populations and to eliminate racial and ethnic disparities in health and healthcare by— 
(1)increasing access to health care for all populations; 
(2)expanding culturally and linguistically appropriate health services for all populations; 
(3)promoting health workforce diversity; 
(4)supporting and expanding programs and activities that will improve the prevention, diagnosis, and management of disease in minority populations; 
(5)enhancing racial, ethnic, and primary language health data collection at the local, State, and Federal level; 
(6)ensuring accountability for the quality of health care and health outcomes for minority populations; and 
(7)strengthening the technical and financial resources of the safety net institutions of the United States. 
ICoverage of the uninsured 
AFamilyCare 
101.Short titleThis subtitle may be cited as the FamilyCare Act of 2005. 
102.Renaming of title XXI Program 
(a)In generalThe heading of title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended to read as follows: 
 
XXIFamilyCare Program. 
(b)Program referencesAny reference in any provision of Federal law or regulation to SCHIP or State children’s health insurance program under title XXI of the Social Security Act shall be deemed a reference to the FamilyCare program under such title. 
103.FamilyCare coverage of parents under the Medicaid Program and title XXI 
(a)Incentives to implement FamilyCare coverage 
(1)Under Medicaid 
(A)Establishment of new optional eligibility categorySection 1902(a)(10) (A)(ii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(ii)) is amended— 
(i)by striking or at the end of subclause (XVII); 
(ii)by adding or at the end of subclause (XVIII); and 
(iii)by adding at the end the following: 
 
(XIX)who are individuals described in subsection (k)(1) (relating to parents of categorically eligible children);. 
(B)Parents describedSection 1902 of the Social Security Act is further amended by inserting after subsection (j) the following: 
 
(k) 
(1)(A)Individuals described in this paragraph are individuals— 
(i)who are the parents of an individual who is under 19 years of age (or such higher age as the State may have elected under section 1902(l)(1)(D)) and who is eligible for medical assistance under subsection (a)(10)(A); 
(ii)who are not otherwise eligible for medical assistance under such subsection or under a waiver approved under section 1115 or otherwise (except under section 1931 or under subsection (a)(10)(A)(ii)(XIX)); and 
(iii)whose family income or resources exceeds the effective income level or resource level applicable under the State plan under part A of title IV as in effect as of July 16, 1996, but does not exceed the highest effective income or resource level (if any) applicable to a child in the family under this title. 
(B)In establishing an income eligibility level for individuals described in this paragraph, a State may vary such level consistent with the various income levels established under subsection (l)(2) in order to ensure, to the maximum extent possible, that such individuals shall be enrolled in the same program as their children. 
(C)An individual may not be treated as being described in this paragraph unless, at the time of the individual’s enrollment under this title, the child referred to in subparagraph (A)(i) of the individual is also enrolled under this title or otherwise insured. 
(D)In this subsection, the term parent includes an individual treated as a caretaker for purposes of carrying out section 1931. 
(E)In this subsection, the term effective income level means the income level expressed as a percent of the poverty line and considering applicable income disregards. 
(2)The State shall provide for coverage of a parent described in paragraph (1) or section 2111 of a child who is covered under this title or title XXI under the same title as the title as such child is covered. In the case of a parent described in paragraph (1) who is also the parent of a child who is eligible for child health assistance under title XXI, the State may elect (on a uniform basis) to cover all such parents under section 2111 or under this title.. 
(C)Enhanced matching funds available if certain conditions metSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(i)in the fourth sentence of subsection (b), by striking or subsection (u)(3) and inserting , (u)(3), or (u)(4); and 
(ii)in subsection (u)— 
(I)by redesignating paragraph (4) as paragraph (6), and 
(II)by inserting after paragraph (3) the following: 
 
(4)For purposes of subsection (b) and section 2105(a)(1): 
(A)FamilyCare parentsThe expenditures described in this subparagraph are the expenditures described in the following clauses (i) and (ii): 
(i)ParentsIf the conditions described in clauses (iii) and (iv) are met, expenditures for medical assistance for parents described in section 1902(k)(1) and for parents who would be described in such section but for the fact that they are eligible for medical assistance under section 1931 or under a waiver approved under section 1115. 
(ii)Certain pregnant womenIf the conditions described in clause (v) are met, expenditures for medical assistance for pregnant women described in subsection (n) or under section 1902(l)(1)(A) in a family the income of which exceeds the effective income level applicable under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 to a family of the size involved as of January 1, 2006. 
(iii)Conditions relating to ensuring children’s coverage for enhanced match for parentsThe conditions described in this clause are the following: 
(I)The State has a State child health plan under title XXI which (whether implemented under such title or under this title) has an effective income level for children that is at least 200 percent of the poverty line. 
(II)Such State child health plan does not limit the acceptance of applications, does not use a waiting list for children who meet eligibility standards to qualify for assistance, and provides benefits to all children in the State who apply for and meet eligibility standards. 
(III)Effective for determinations of eligibility made on or after the date that is 1 year after the date of the enactment of this clause, the application and renewal procedures for individuals under 19 years of age (or such higher age as the State has elected under section 1902(l)(1)(D)) for medical assistance under section 1902(a)(10)(A) are not be more restrictive or burdensome than such procedures used for children with higher income under the State child health plan under title XXI. 
(iv)Conditions relating to minimum coverage for parents for enhanced match for parentsThe conditions described in this clause are the following: 
(I)The State does not apply an income level for parents that is lower than the effective income level (expressed as a percent of the poverty line) that has been specified under the State plan under title XIX (including under a waiver authorized by the Secretary or under section 1902(r)(2)), as of January 1, 2006, to be eligible for medical assistance as a parent under this title. 
(II)The State plans under this title and title XXI do not provide coverage for parents with higher family income without covering parents with a lower family income. 
(v)Conditions for enhanced match for certain pregnant womenThe conditions described in this clause are the following: 
(I)The State has established an effective income eligibility level for pregnant women under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 that is at least 185 percent of the poverty line. 
(II)The State plans under this title and title XXI do not provide coverage for pregnant women described in subparagraph (A)(ii) with higher family income without covering such pregnant women with a lower family income. 
(III)The State does not apply an income level for pregnant women that is lower than the effective income level that has been specified under the State plan under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as of January 1, 2006, to be eligible for medical assistance as a pregnant woman. 
(IV)The State satisfies the conditions described in subclauses (I) and (II) of clause (iii). 
(vi)DefinitionsFor purposes of this subsection: 
(I)The term parent has the meaning given such term for purposes of section 1902(k)(1). 
(II)The term poverty line has the meaning given such term in section 2110(c)(5).. 
(D)Appropriation from title xxi allotment for certain Medicaid expansion costsSection 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended— 
(i)in paragraph (1), by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively, and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)for medical assistance that is attributable to expenditures described in section 1905(u)(4)(A);; and 
(ii)in paragraph (2), by adding at the end the following new subparagraph: 
 
(E)Fifth, for expenditures for items described in paragraph (1)(E).. 
(2)Under title xxi 
(A)FamilyCare coverageTitle XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding at the end the following: 
 
2111.Optional FamilyCare coverage of parents of targeted low-income children 
(a)Optional coverageNotwithstanding any other provision of this title, a State may provide for coverage, through an amendment to its State child health plan under section 2102, of parent health assistance for targeted low-income parents, health care assistance for targeted low-income pregnant women, or both, in accordance with this section, but only if— 
(1)with respect to the provision of parent health assistance, the State meets the conditions described in clause (iii) of section 1905(u)(4)(A); 
(2)with respect to the provision of health care assistance for pregnant women, the State meets the conditions described in clause (iv) of section 1905(u)(4)(A); and 
(3)in the case of parent health assistance for targeted low-income parents, the State elects to provide medical assistance under section 1902(a)(10)(A)(ii)(XIX), under section 1931, or under a waiver under section 1115 to individuals described in section 1902(k)(1)(A)(i) and elects an effective income level that, consistent with paragraphs (1)(B) and (2) of section 1902(k), ensures to the maximum extent possible, that such individuals shall be enrolled in the same program as their children if their children are eligible for coverage under title XIX (including under a waiver authorized by the Secretary or under section 1902(r)(2)). 
(b)DefinitionsFor purposes of this title: 
(1)Parent Health assistanceThe term parent health assistance has the meaning given the term child health assistance in section 2110(a) as if any reference to targeted low-income children were a reference to targeted low-income parents. 
(2)ParentThe term parent has the meaning given the term caretaker relative for purposes of carrying out section 1931. 
(3)Health care assistance for pregnant womenThe term health care assistance for pregnant women has the meaning given the term child health assistance in section 2110(a) as if any reference to targeted low-income children were a reference to targeted low-income pregnant women. 
(4)Targeted low-income parentThe term targeted low-income parent has the meaning given the term targeted low-income child in section 2110(b) as if the reference to a child were deemed a reference to a parent (as defined in paragraph (3)) of the child; except that in applying such section— 
(A)there shall be substituted for the income level described in paragraph (1)(B)(ii)(I) the applicable income level in effect for a targeted low-income child; 
(B)in paragraph (3), January 1, 2006, shall be substituted for July 1, 1997; and 
(C)in paragraph (4), January 1, 2006, shall be substituted for March 31, 1997. 
(5)Targeted low-income pregnant womanThe term targeted low-income pregnant woman has the meaning given the term targeted low-income child in section 2110(b) as if any reference to a child were a reference to a woman during pregnancy and through the end of the month in which the 60-day period beginning on the last day of her pregnancy ends; except that in applying such section— 
(A)there shall be substituted for the income level described in paragraph (1)(B)(ii)(I) the applicable income level in effect for a targeted low-income child; 
(B)in paragraph (3), January 1, 2006, shall be substituted for July 1, 1997; and 
(C)in paragraph (4), January 1, 2006, shall be substituted for March 31, 1997. 
(c)References to terms and special rulesIn the case of, and with respect to, a State providing for coverage of parent health assistance to targeted low-income parents or health care assistance to targeted low-income pregnant women under subsection (a), the following special rules apply: 
(1)Any reference in this title (other than in subsection (b)) to a targeted low-income child is deemed to include a reference to a targeted low-income parent or a targeted low-income pregnant woman (as applicable). 
(2)Any such reference to child health assistance— 
(A)with respect to such parents is deemed a reference to parent health assistance; and 
(B)with respect to such pregnant women, is deemed a reference to health care assistance for pregnant women. 
(3)In applying section 2103(e)(3)(B) in the case of a family (consisting of a parent and one or more children) provided coverage under this section or a pregnant woman provided coverage under this section without covering other family members, the limitation on total annual aggregate cost-sharing shall be applied to such entire family or such pregnant woman, respectively. 
(4)In applying section 2110(b)(4), any reference to section 1902(l)(2) or 1905(n)(2) (as selected by a State) is deemed a reference to the effective income level applicable to parents under section 1931 or under a waiver approved under section 1115, or, in the case of a pregnant woman, the income level established under section 1902(l)(2)(A). 
(5)In applying section 2102(b)(3)(B), any reference to children found through screening to be eligible for medical assistance under the State medicaid plan under title XIX is deemed a reference to parents and pregnant women.. 
(B)Additional allotment for States providing FamilyCare 
(i)In generalSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended by inserting after subsection (c) the following: 
 
(d)Additional allotments for State providing FamilyCare 
(1)Appropriation; total allotmentFor the purpose of providing additional allotments to States to provide FamilyCare coverage under section 2111, there is appropriated, out of any money in the Treasury not otherwise appropriated— 
(A)for fiscal year 2006, $2,000,000,000; 
(B)for fiscal year 2007, $2,000,000,000; 
(C)for fiscal year 2008, $3,000,000,000; and 
(D)for fiscal year 2009, $3,000,000,000. 
(2)State and territorial allotments 
(A)In generalIn addition to the allotments provided under subsections (b) and (c), subject to paragraphs (3) and (4), of the amount available for the additional allotments under paragraph (1) for a fiscal year, the Secretary shall allot to each State with a State child health plan approved under this title— 
(i)in the case of such a State other than a commonwealth or territory described in clause (ii), the same proportion as the proportion of the State’s allotment under subsection (b) (determined without regard to subsection (f)) to 98.95 percent of the total amount of the allotments under such section for such States eligible for an allotment under this subparagraph for such fiscal year; and 
(ii)in the case of a commonwealth or territory described in subsection (c)(3), the same proportion as the proportion of the commonwealth’s or territory’s allotment under subsection (c) (determined without regard to subsection (f)) to 1.05 percent of the total amount of the allotments under such section for commonwealths and territories eligible for an allotment under this subparagraph for such fiscal year. 
(B)Availability and redistribution of unused allotmentsIn applying subsections (e) and (f) with respect to additional allotments made available under this subsection, the procedures established under such subsections shall ensure such additional allotments are only made available to States which have elected to provide coverage under section 2111. 
(3)Use of additional allotmentAdditional allotments provided under this subsection are not available for amounts expended before October 1, 2007. Such amounts are available for amounts expended on or after such date for child health assistance for targeted low-income children, as well as for parent health assistance for targeted low-income parents, and health care assistance for targeted low-income pregnant women. 
(4)Requiring election to provide coverageNo payments may be made to a State under this title from an allotment provided under this subsection unless the State has made an election to provide parent health assistance for targeted low-income parents, or health care assistance for targeted low-income pregnant women.. 
(ii)Conforming amendmentsSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended— 
(I)in subsection (a), by inserting subject to subsection (d), after under this section,; 
(II)in subsection (b)(1), by inserting and subsection (d) after Subject to paragraph (4); and 
(III)in subsection (c)(1), by inserting subject to subsection (d), after for a fiscal year,. 
(C)No Cost-Sharing for pregnancy-related benefitsSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)) is amended— 
(i)in the heading, by inserting “and pregnancy-related services” after “preventive services”; and 
(ii)by inserting before the period at the end the following: and for pregnancy-related services. 
(3)Effective dateThe amendments made by this subsection apply to items and services furnished on or after October 1, 2007, whether or not regulations implementing such amendments have been issued. 
(b)Rules for implementation beginning with fiscal year 2007 
(1)Expansion of availability of enhanced match under Medicaid for pre-chip expansionsParagraph (4) of section 1905(u) of the Social Security Act (42 U.S.C. 1396d(u)), as inserted by subsection (a)(1)(C), is amended— 
(A)by amending clause (ii) of subparagraph (A) to read as follows: 
 
(ii)Certain pregnant womenExpenditures for medical assistance for pregnant women under section 1902(l)(1)(A) in a family the income of which exceeds the 133 percent of the income official poverty line, but only if the income level established under section 1902(l)(2) (or under a Statewide waiver under section 1115) for pregnant women is 185 percent of the income official poverty line.; and 
(B)by adding at the end the following: 
 
(B)Children in families with income above Medicaid mandatory level not previously describedThe expenditures described in this subparagraph are expenditures (other than expenditures described in paragraph (2) or (3)) for medical assistance made available to any child who is eligible for assistance under section 1902(a)(10)(A) (other than under clause (i)) and the income of whose family exceeds the minimum income level required under subsection 1902(l)(2) (or, if higher, the minimum level required under section 1931 for that State) for a child of the age involved (treating any child who is 19 or 20 years of age as being 18 years of age).. 
(2)Offset of additional expenditures for enhanced match for pre-chip expansionSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(A)in the fourth sentence of subsection (b), by inserting (except in the case of expenditures described in subsection (u)(5)) after do not exceed; 
(B)in subsection (u), by inserting after paragraph (4) (as inserted by subparagraph (C)), the following: 
 
(5)For purposes of the fourth sentence of subsection (b) and section 2105(a), the following payments under this title do not count against a State’s allotment under section 2104: 
(A)Regular FMAP for expenditures for pregnant women with income above 133 percent of povertyThe portion of the payments made for expenditures described in paragraph (4)(A)(ii) that represents the amount that would have been paid if the enhanced FMAP had not been substituted for the Federal medical assistance percentage. 
(B)FamilyCare parentsPayments for expenditures described in paragraph (4)(A)(i). 
(C)Regular FMAP for expenditures for certain children in families with income above Medicaid mandatory levelThe portion of the payments made for expenditures described in paragraph (4)(B) that represents the amount that would have been paid if the enhanced FMAP had not been substituted for the Federal medical assistance percentage.. 
(3)Conforming amendmentsSubparagraph (B) of section 2105(a)(1) of the Social Security Act, as amended by subsection (a)(1)(D), is amended to read as follows: 
 
(B)Certain FamilyCare parents and othersExpenditures for medical assistance that is attributable to expenditures described in section 1905(u)(4), except as provided in section 1905(u)(5).. 
(4)Effective dateThe amendments made by this subsection apply as of October 1, 2006, to fiscal years beginning on or after such date and to expenditures under the State plan on and after such date, whether or not regulations implementing such amendments have been issued. 
(c)GAO study 
(1)StudyThe Comptroller General of the United States shall conduct a study regarding funding under title XXI of the Social Security Act that examines— 
(A)the adequacy of overall funding under such title; 
(B)the formula for determining allotments and for redistribution of unspent funds under such title; and 
(C)the effect of waiting lists and caps on enrollment under such title. 
(2)ReportNot later than July 1, 2007, the Comptroller General shall submit a report on the study conducted under paragraph (1). Such report shall include recommendations regarding a better mechanism for determining State allotments and redistribution of unspent funds under such title in order to ensure all eligible families in need can access coverage through such title. 
(d)Conforming amendments 
(1)Eligibility categoriesSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter before paragraph (1)— 
(A)by striking or at the end of clause (xii); 
(B)by inserting or at the end of clause (xiii); and 
(C)by inserting after clause (xiii) the following: 
 
(xiv)who are parents described (or treated as if described) in section 1902(k)(1),. 
(2)Income limitationsSection 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended by inserting 1902(a)(10)(A)(ii)(XIX), after 1902(a)(10)(A)(ii)(XVIII),. 
(3)Conforming amendment relating to no waiting period for pregnant womenSection 2102(b)(1)(B) of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended— 
(A)by striking , and at the end of clause (i) and inserting a semicolon; 
(B)by striking the period at the end of clause (ii) and inserting ; and; and 
(C)by adding at the end the following: 
 
(iii)may not apply a waiting period (including a waiting period to carry out paragraph (3)(C)) in the case of a targeted low-income parent who is pregnant.. 
104.Automatic enrollment of children born to title XXI parentsSection 2102(b)(1) of the Social Security Act (42 U.S.C. 1397bb(b)(1)) is amended by adding at the end the following: 
 
(C)Automatic eligibility of children born to a parent being provided FamilyCareSuch eligibility standards shall provide for automatic coverage of a child born to an individual who is provided assistance under this title in the same manner as medical assistance would be provided under section 1902(e)(4) to a child described in such section.. 
105.Optional coverage of children through age 20 under the Medicaid Program and title XXI 
(a)Medicaid 
(1)In generalSection 1902(l)(1)(D) of the Social Security Act (42 U.S.C. 1396a(l)(1)(D)) is amended by inserting (or, at the election of a State, 20 or 21 years of age) after 19 years of age. 
(2)Conforming amendments 
(A)Section 1902(e)(3)(A) of the Social Security Act (42 U.S.C. 1396a(e)(3)(A)) is amended by inserting (or 1 year less than the age the State has elected under subsection (l)(1)(D)) after 18 years of age. 
(B)Section 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended by inserting or such higher age as the State has elected under subsection (l)(1)(D) after 19 years of age. 
(C)Section 1920A(b)(1) of the Social Security Act (42 U.S.C. 1396r–1a(b)(1)) is amended by inserting or such higher age as the State has elected under section 1902(l)(1)(D) after 19 years of age. 
(D)Section 1928(h)(1) of the Social Security Act (42 U.S.C. 1396s(h)(1)) is amended by inserting or 1 year less than the age the State has elected under section 1902(l)(1)(D) before the period at the end. 
(E)Section 1932(a)(2)(A) of the Social Security Act (42 U.S.C. 1396u–2(a)(2)(A)) is amended by inserting (or such higher age as the State has elected under section 1902(l)(1)(D)) after 19 years of age. 
(b)Title XXISection 2110(c)(1) of the Social Security Act (42 U.S.C. 1397jj(c)(1)) is amended by inserting (or such higher age as the State has elected under section 1902(l)(1)(D)). 
(c)Effective dateThe amendments made by this section take effect on January 1, 2006, and apply to medical assistance and child health assistance provided on or after such date, whether or not regulations implementing such amendments have been issued. 
106.Allowing States to simplify rules for families 
(a)Presumptive eligibility 
(1)Application to presumptive eligibility for pregnant women under MedicaidSection 1920(b) of the Social Security Act (42 U.S.C. 1396r–1(b)) is amended by adding at the end after and below paragraph (2) the following flush sentence: The term qualified provider includes a qualified entity as defined in section 1920A(b)(3).. 
(2)Optional application of presumptive eligibility provisions to parentsSection 1920A of the Social Security Act (42 U.S.C. 1396r–1a) is amended by adding at the end the following: 
 
(e)A State may elect to apply the previous provisions of this section to provide for a period of presumptive eligibility for medical assistance for a parent of a child with respect to whom such a period is provided under this section.. 
(3)Application under title xxiSection 2107(e)(1)(D) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended to read as follows: 
 
(D)Sections 1920 and 1920A (relating to presumptive eligibility).. 
(b)12-Months continuous eligibility 
(1)MedicaidSection 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended— 
(A)by striking At the option of the State, the plan may and inserting The plan shall; 
(B)by striking an age specified by the State (not to exceed 19 years of age) and inserting 19 years of age (or such higher age as the State has elected under subsection (l)(1)(D)) or, at the option of the State, who is eligible for medical assistance as the parent of such a child; and 
(C)in subparagraph (A), by striking a period (not to exceed 12 months)  and inserting the 12-month period beginning on the date. 
(2)Title xxiSection 2102(b)(2) of such Act (42 U.S.C. 1397bb(b)(2)) is amended by adding at the end the following: Such methods shall provide continuous eligibility for children under this title in a manner that is no less generous than the 12-months continuous eligibility provided under section 1902(e)(12) for children described in such section under title XIX. If a State has elected to apply section 1902(e)(12) to parents, such methods may provide continuous eligibility for parents under this title in a manner that is no less generous than the 12-months continuous eligibility provided under such section for parents described in such section under title XIX.. 
(3)Effective dateThe amendments made by this subsection shall take effect on July 1, 2006 (or, if later, 60 days after the date of the enactment of this Act), whether or not regulations implementing such amendments have been issued. 
(c)Provision of Medicaid and CHIP Applications and information under the school lunch ProgramSection 9(b)(2)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(2)(B)) is amended— 
(1)by striking (B) Applications and inserting (B)(i) Applications; and 
(2)by adding at the end the following: 
 
(ii) 
(I)Applications for free and reduced price lunches that are distributed pursuant to clause (i) to parents or guardians of children in attendance at schools participating in the school lunch program under this Act shall also contain information on the availability of medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and of child health and FamilyCare assistance under title XXI of such Act, including information on how to obtain an application for assistance under such programs. 
(II)Information on the programs referred to in subclause (I) shall be provided on a form separate from the application form for free and reduced price lunches under clause (i).. 
107.Demonstration programs to improve Medicaid and CHIP outreach to homeless individuals and families 
(a)AuthorityThe Secretary of Health and Human Services may award demonstration grants to not more than 7 States (or other qualified entities) to conduct innovative programs that are designed to improve outreach to homeless individuals and families under the programs described in subsection (b) with respect to enrollment of such individuals and families under such programs and the provision of services (and coordinating the provision of such services) under such programs. 
(b)Programs for homeless describedThe programs described in this subsection are as follows: 
(1)MedicaidThe program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(2)CHIPThe program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.). 
(3)TANFThe program under part of A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). 
(4)SAMHSA block grantsThe program of grants under part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–1 et seq.). 
(5)Food stamp ProgramThe program under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.). 
(6)Workforce investment ActThe program under the Workforce Investment Act of 1999 (29 U.S.C. 2801 et seq.). 
(7)Welfare-to-workThe welfare-to-work program under section 403(a)(5) of the Social Security Act (42 U.S.C. 603(a)(5)). 
(8)Other programsOther public and private benefit programs that serve low-income individuals. 
(c)AppropriationsFor the purposes of carrying out this section, there is appropriated for fiscal year 2006, out of any funds in the Treasury not otherwise appropriated, $10,000,000, to remain available until expended. 
108.Additional CHIP revisions 
(a)Limiting Cost-Sharing to 2.5 percent for families with income below 150 percent of povertySection 2103(e)(3)(A) of the Social Security Act (42 U.S.C. 1397cc(e)(3)(A)) is amended— 
(1)by striking and at the end of clause (i); 
(2)by striking the period at the end of clause (ii) and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(iii)total annual aggregate cost-sharing described in clauses (i) and (ii) with respect to all such targeted low-income children in a family under this title that exceeds 2.5 percent of such family’s income for the year involved.. 
(b)Employer coverage waiver changesSection 2105(c)(3) of such Act (42 U.S.C. 1397ee(c)(3)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and indenting appropriately; 
(2)by designating the matter beginning with “Payment may be made” as a subparagraph (A) with the heading “in general” and indenting appropriately; and 
(3)by adding at the end the following new subparagraph: 
 
(B)Application of requirementsIn carrying out subparagraph (A)— 
(i)in determining cost-effectiveness, the Secretary shall measure against family coverage costs to the extent that a State has expanded coverage to parents pursuant to section 2111; 
(ii)subject to clause (iii), the State shall provide satisfactory assurances that the minimum benefits and cost-sharing protections established under this title are provided, either through the coverage under subparagraph (A) or as a supplement to such coverage; and 
(iii)coverage under such subparagraph shall not be considered to violate clause (ii) because it does not comply with requirements relating to reviews of health service decisions if the enrollee involved is provided the option of being provided benefits directly under this title.. 
(c)Effective dateThe amendments made by this section apply as of January 1, 2006, whether or not regulations implementing such amendments have been issued. 
109.Coordination of title XXI with the maternal and child Health Program 
(a)In generalSection 2102(b)(3) of the Social Security Act (42 U.S.C. 1397bb(b)(3)) is amended— 
(1)in subparagraph (D), by striking and at the end; 
(2)in subparagraph (E), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(F)that operations and activities under this title are developed and implemented in consultation and coordination with the program operated by the State under title V in areas including outreach and enrollment, benefits and services, service delivery standards, public health and social service agency relationships, and quality assurance and data reporting.. 
(b)Conforming Medicaid amendmentSection 1902(a)(11) of such Act (42 U.S.C. 1396a(a)(11)) is amended— 
(1)by striking and before (C); and 
(2)by inserting before the semicolon at the end the following: , and (D) provide that operations and activities under this title are developed and implemented in consultation and coordination with the program operated by the State under title V in areas including outreach and enrollment, benefits and services, service delivery standards, public health and social service agency relationships, and quality assurance and data reporting. 
(c)Effective dateThe amendments made by this section take effect on January 1, 2006. 
BState option to provide coverage for all residents with income at or below the poverty line 
121.State option to provide coverage for all residents with income at or below the poverty line 
(a)In generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(ii)) is amended— 
(1)by striking or at the end of subclause (XVII); 
(2)by adding or at the end of subclause (XVIII); and 
(3)by adding at the end the following new subclause: 
 
(XIX)any individual whose family income does not exceed 100 percent of the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved and who is not otherwise eligible for medical assistance under this title;. 
(b)Conforming amendments 
(1)Section 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended, in the matter before paragraph (1)— 
(A)by striking or at the end of clause (xii); 
(B)by adding or at the end of clause (xiii); and 
(C)by inserting after clause (xiii) the following new clause: 
 
(xii)individuals described in section 1902(a)(10)(A)(ii)(XIX),. 
(2)Section 1903(f)(4) of such Act (42 U.S.C. 1396b(f)(4)) is amended by inserting 1902(a)(10)(A)(ii)(XIX), after 1902(a)(10)(A)(ii)(XVIII),. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2006. 
COptional coverage of legal immigrants under the Medicaid Program and title XXI, and to extend eligibility to certain legal residents 
131.Equal access to Health coverage for legal immigrants 
(a)In generalSection 401(b)(1) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(b)(1)) is amended— 
(1)by striking subparagraph (A) and inserting the following: 
 
(A)Medical assistance under title XIX of the Social Security Act.; and 
(2)by adding at the end the following: 
 
(F)Child health assistance under title XXI of the Social Security Act.. 
(b)Conforming amendments 
(1)Section 402(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)) is amended— 
(A)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)by striking clause (i); 
(II)by redesignating clause (ii) as subparagraph (A) and realigning the margins accordingly; and 
(III)by redesignating subclauses (I) through (V) of subparagraph (A), as so redesignated, as clauses (i) through (v), respectively and realigning the margins accordingly; and 
(ii)by striking subparagraphs (E) and (F); and 
(B)in paragraph (3), by striking subparagraph (C). 
(2)Section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)) is amended— 
(A)in subsection (c), by adding at the end the following: 
 
(M)Child health assistance provided under title XXI of the Social Security Act.; and 
(B)in subsection (d)(1), by striking programs specified in subsections (a)(3) and (b)(3)(C) and inserting program specified in subsection (a)(3). 
(3)Section 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631)) is amended by adding at the end the following: 
 
(g)ExceptionsThis section shall not apply to— 
(1)medical assistance provided under a State plan approved under title XIX of the Social Security Act; and 
(2)child health assistance provided under title XXI of the Social Security Act.. 
(4)Section 423(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 is amended by adding at the end the following: 
 
(12)Child health assistance provided under title XXI of the Social Security Act.. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section take effect on the date of enactment of this Act and apply to medical assistance provided under title XIX of the Social Security Act and child health assistance provided under title XXI of the Social Security Act on or after that date. 
(2)Requirements for sponsor’s affidavit of supportSection 423(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 shall be applied as if the amendments made by this Act were enacted on December 1, 2002. 
132.Exception for citizens of freely associated States 
(a)In GeneralSection 402(a)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by adding at the end the following: 
 
(M)Exception for citizens of freely associated statesWith respect to eligibility for benefits for the specified Federal programs described in paragraph (3), paragraph (1) shall not apply to any individual who lawfully resides in the United States (including territories and possessions of the United States) in accordance with— 
(i)section 141 of the Compact of Free Association between the Government of the United States and the Government of the Federated States of Micronesia, approved by Congress in the Compact of Free Association Amendments Act of 2003; 
(ii)section 141 of the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands, approved by Congress in the Compact of Free Association Amendments Act of 2003; or 
(iii)section 141 of the Compact of Free Association between the Government of the United States and the Government of Palau, approved by Congress in Public Law 99–658 (100 Stat. 3672).. 
(b)Medicaid ExceptionSection 402(b)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by adding at the end the following: 
 
(G)Medicaid exceptions for citizens of freely associated statesWith respect to eligibility for benefits for the programs defined in subparagraphs (A) and (C) of paragraph (3) (relating to medicaid), paragraph (1) shall not apply to any individual who lawfully resides in the United States (including territories and possessions of the United States) in accordance with a Compact of Free Association referred to in subsection (a)(2)(M).. 
(c)Qualified AlienSection 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended— 
(1)in paragraph (6), by striking or at the end; 
(2)in paragraph (7), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(8)an individual who lawfully resides in the United States (including territories and possessions of the United States) in accordance with a Compact of Free Association referred to in section 402(a)(2)(M).. 
(d)Financial Treatment Under MedicaidSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— 
(1)in subsection (f), by striking subsection (g) and inserting subsections (g) and (h); and 
(2)by adding at the end the following new subsection: 
 
(h)The limitations of subsections (f) and (g) shall not apply with respect to medical assistance provided to an individual described in section 431(b)(8) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996..    
DIndian Healthcare funding 
1Guaranteed funding 
141.Guaranteed adequate funding for Indian HealthcareSection 825 of the Indian Health Care Improvement Act (25 U.S.C. 1680o) is amended to read as follows: 
 
825.Funding 
(a)In generalNotwithstanding any other provision of law, not later than 30 days after the date of enactment of this section, on October 1, 2007, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this title the amount determined under subsection (d). 
(b)Use and availability 
(1)In generalAn amount transferred under subsection (a)— 
(A)shall remain available until expended; and 
(B)shall be used to carry out any programs, functions, and activities relating to clinical services (as defined in paragraph (2)) of the Service and Service units. 
(2)Clinical services definedFor purposes of paragraph (1)(B), the term clinical services includes all programs of the Indian Health Service which are funded directly or under the authority of the Indian Self-Determination and Education Assistance Act, for the purposes of— 
(A)clinical care, including inpatient care, outpatient care (including audiology, clinical eye and vision care), primary care, secondary and tertiary care, and long term care; 
(B)preventive health, including mammography and other cancer screening; 
(C)dental care; 
(D)mental and behavioral health, including community mental and behavioral health services, inpatient mental and behavioral health services, dormitory mental and behavioral health services, therapeutic and residential treatment centers; 
(E)emergency medical services; 
(F)treatment and control of, and rehabilitative care related to, alcoholism and drug abuse (including fetal alcohol syndrome) among Indians; 
(G)accident prevention programs; 
(H)home healthcare; 
(I)community health representatives; 
(J)maintenance and repair; and 
(K)traditional healthcare practices and training of traditional healthcare practitioners. 
(c)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this title the funds transferred under subsection (a), without further appropriation. 
(d)AmountThe amount referred to in subsection (a) is— 
(1)for fiscal year 2006, the amount equal to 390 percent of the amount obligated by the Service during fiscal year 2002 for the purposes described in subsection (b)(2); and 
(2)for fiscal year 2007 and each fiscal year thereafter, the amount equal to the product obtained by multiplying— 
(A)the number of Indians served by the Service as of September 30 of the preceding the fiscal year; and 
(B)the per capita baseline amount, as determined under subsection (e). 
(e)Per capita baseline amount 
(1)In generalFor the purpose of subsection (d)(2)(B), the per capita baseline amount shall be equal to the sum of— 
(A)the quotient obtained by dividing— 
(i)the amount specified in subsection (d)(1); by 
(ii)the number of Indians served by the Service as of September 30, 2002; and 
(B)any applicable increase under paragraph (2). 
(2)IncreaseFor each fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the per capita baseline amount equal to the percentage by which— 
(A)the Consumer Price Index for all Urban Consumers published by the Department of Labor (relating to the United States city average for medical care and not seasonally adjusted) for the 1-year period ending on the June 30 of the fiscal year preceding the fiscal year for which the increase is made; exceeds 
(B)that Consumer Price Index for the 1-year period preceding the 1-year period described in subparagraph (A).. 
2Indian Healthcare programs 
145.Programs operated by Indian Tribes and Tribal organizationsThe Service shall provide funds for healthcare programs and facilities operated by Indian tribes and tribal organizations under funding agreements with the Service entered into under the Indian Self-Determination and Education Assistance Act on the same basis as such funds are provided to programs and facilities operated directly by the Service. 
146.LicensingHealthcare professionals employed by Indian tribes and tribal organizations to carry out agreements under the Indian Self-Determination and Education Assistance Act, shall, if licensed in any State, be exempt from the licensing requirements of the State in which the agreement is performed. 
147.Authorization for emergency contract Health servicesWith respect to an elderly Indian or an Indian with a disability receiving emergency medical care or services from a non-Service provider or in a non-Service facility under the authority of the Indian Health Care Improvement Act, the time limitation (as a condition of payment) for notifying the Service of such treatment or admission shall be 30 days. 
148.Prompt action on Payment of claims 
(a)RequirementThe Service shall respond to a notification of a claim by a provider of a contract care service with either an individual purchase order or a denial of the claim within 5 working days after the receipt of such notification. 
(b)Failure to respondIf the Service fails to respond to a notification of a claim in accordance with subsection (a), the Service shall accept as valid the claim submitted by the provider of a contract care service. 
(c)PaymentThe Service shall pay a valid contract care service claim within 30 days after the completion of the claim. 
149.Liability for Payment 
(a)No liabilityA patient who receives contract healthcare services that are authorized by the Service shall not be liable for the payment of any charges or costs associated with the provision of such services. 
(b)NotificationThe Secretary shall notify a contract care provider and any patient who receives contract healthcare services authorized by the Service that such patient is not liable for the payment of any charges or costs associated with the provision of such services. 
(c)LimitationFollowing receipt of the notice provided under subsection (b), or, if a claim has been deemed accepted under section 154(b), the provider shall have no further recourse against the patient who received the services involved. 
150.Health services for ineligible persons 
(a)Ineligible persons 
(1)In generalAny individual who— 
(A)has not attained 19 years of age; 
(B)is the natural or adopted child, step-child, foster-child, legal ward, or orphan of an eligible Indian; and 
(C)is not otherwise eligible for the health services provided by the Service, shall be eligible for all health services provided by the Service on the same basis and subject to the same rules that apply to eligible Indians until such individual attains 19 years of age. The existing and potential health needs of all such individuals shall be taken into consideration by the Service in determining the need for, or the allocation of, the health resources of the Service. If such an individual has been determined to be legally incompetent prior to attaining 19 years of age, such individual shall remain eligible for such services until one year after the date such disability has been removed. 
(2)SpousesAny spouse of an eligible Indian who is not an Indian, or who is of Indian descent but not otherwise eligible for the health services provided by the Service, shall be eligible for such health services if all of such spouses or spouses who are married to members of the Indian tribe being served are made eligible, as a class, by an appropriate resolution of the governing body of the Indian tribe or tribal organization providing such services. The health needs of persons made eligible under this paragraph shall not be taken into consideration by the Service in determining the need for, or allocation of, its health resources. 
(b)Programs and services 
(1)Programs 
(A)In generalThe Secretary may provide health services under this subsection through health programs operated directly by the Service to individuals who reside within the service area of a service unit and who are not eligible for such health services under any other subsection of this section or under any other provision of law if— 
(i)the Indian tribe (or, in the case of a multi-tribal service area, all the Indian tribes) served by such service unit requests such provision of health services to such individuals; and 
(ii)the Secretary and the Indian tribe or tribes have jointly determined that— 
(I)the provision of such health services will not result in a denial or diminution of health services to eligible Indians; and 
(II)there is no reasonable alternative health program or services, within or without the service area of such service unit, available to meet the health needs of such individuals. 
(B)Funding agreementsIn the case of health programs operated under a funding agreement entered into under the Indian Self-Determination and Educational Assistance Act, the governing body of the Indian tribe or tribal organization providing health services under such funding agreement is authorized to determine whether health services should be provided under such funding agreement to individuals who are not eligible for such health services under any other subsection of this section or under any other provision of law. In making such determinations, the governing body of the Indian tribe or tribal organization shall take into account the considerations described in subparagraph (A)(ii). 
(2)Liability for Payment 
(A)In generalPersons receiving health services provided by the Service by reason of this subsection shall be liable for payment of such health services under a schedule of charges prescribed by the Secretary which, in the judgment of the Secretary, results in reimbursement in an amount not less than the actual cost of providing the health services. Notwithstanding section 1880 of the Social Security Act or any other provision of law, amounts collected under this subsection, including medicare or medicaid reimbursements under titles XVIII and XIX of the Social Security Act, shall be credited to the account of the program providing the service and shall be used solely for the provision of health services within that program. Amounts collected under this subsection shall be available for expenditure within such program for not to exceed 1 fiscal year after the fiscal year in which collected. 
(B)Services for indigent personsHealth services may be provided by the Secretary through the Service under this subsection to an indigent person who would not be eligible for such health services but for the provisions of paragraph (1) only if an agreement has been entered into with a State or local government under which the State or local government agrees to reimburse the Service for the expenses incurred by the Service in providing such health services to such indigent person. 
(3)Service areas 
(A)Service to only one tribeIn the case of a service area which serves only one Indian tribe, the authority of the Secretary to provide health services under paragraph (1)(A) shall terminate at the end of the fiscal year succeeding the fiscal year in which the governing body of the Indian tribe revokes its concurrence to the provision of such health services. 
(B)Multi-tribal areasIn the case of a multi-tribal service area, the authority of the Secretary to provide health services under paragraph (1)(A) shall terminate at the end of the fiscal year succeeding the fiscal year in which at least 51 percent of the number of Indian tribes in the service area revoke their concurrence to the provision of such health services. 
(c)Purpose for providing servicesThe Service may provide health services under this subsection to individuals who are not eligible for health services provided by the Service under any other subsection of this section or under any other provision of law in order to— 
(1)achieve stability in a medical emergency; 
(2)prevent the spread of a communicable disease or otherwise deal with a public health hazard; 
(3)provide care to non-Indian women pregnant with an eligible Indian’s child for the duration of the pregnancy through post partum; or 
(4)provide care to immediate family members of an eligible person if such care is directly related to the treatment of the eligible person. 
(d)Hospital privilegesHospital privileges in health facilities operated and maintained by the Service or operated under a contract entered into under the Indian Self-Determination Education Assistance Act may be extended to non-Service healthcare practitioners who provide services to persons described in subsection (a) or (b). Such non-Service healthcare practitioners may be regarded as employees of the Federal Government for purposes of section 1346(b) and chapter 171 of title 28, United States Code (relating to Federal tort claims) only with respect to acts or omissions which occur in the course of providing services to eligible persons as a part of the conditions under which such hospital privileges are extended. 
(e)DefinitionIn this section, the term eligible Indian means any Indian who is eligible for health services provided by the Service without regard to the provisions of this section. 
151.DefinitionsFor purposes of this chapter, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply. 
152.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each fiscal year through fiscal year 2015 to carry out this chapter. 
ETerritories 
161.Funding for territories 
(a)Temporary elimination of spending capSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— 
(1)in subsection (f), by striking subsection (g) and inserting subsections (g) and (h); and 
(2)by adding at the end the following: 
 
(h)Temporary elimination of capsWith respect to each of fiscal years 2006 through 2009, the Secretary shall make payments under title XIX to Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa without regard to the limitations on the amount of such payments imposed under subsections (f) and (g).. 
(b)Temporary increase in FMAPThe first sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting (except that, only with respect to fiscal years 2006 through 2009 and only for purposes of expenditures under this title, such percentage shall be 77 percent) after 50 per centum. 
FMigrant workers and farmworkers Health 
171.Demonstration project regarding continuity of coverage of migrant workers and farmworkers under Medicaid and CHIP 
(a)Authority to conduct demonstration project 
(1)In generalThe Secretary of Health and Human Services shall conduct a demonstration project for the purpose of evaluating methods for strengthening the health coverage of, and continuity of coverage of, migrant workers and farmworkers under the medicaid and State children’s health insurance programs (42 U.S.C. 1396 et seq., 1397aa et seq.). 
(2)Waiver authorityThe Secretary of Health and Human Services shall waive compliance with the requirements of titles XI, XIX, and XXI of the Social Security Act (42 U.S.C. 1301 et seq, 1396 et seq., 1397aa et seq.) to such extent and for such period as the Secretary determines is necessary to conduct the demonstration project under this section. 
(b)RequirementsThe demonstration project conducted under this section shall provide for— 
(1)uniform eligibility criteria under the medicaid and State children’s health insurance programs with respect to migrant workers and farmworkers; and 
(2)the portability of coverage of such workers under those programs between participating States. 
(c)ReportNot later than March 31, 2007, the Secretary of Health and Human Services shall submit a report to Congress on the demonstration project conducted under this section that contains such recommendations for legislative action as the Secretary determines is appropriate. 
GExpanded Access to Health Care 
181.National Commission for Expanded Access to Health Care 
(a)EstablishmentThere is established a commission to be known as the National Commission for Expanded Access to Health Care (referred to in this section as the Commission). 
(b)Appointment of members 
(1)In generalNot later than 45 days after the date of enactment of this Act— 
(A)the majority and minority leaders of the Senate and the Speaker and minority leader of the House of Representatives shall each appoint 7 members of the Commission; and 
(B)the Secretary of Health and Human Services (in this section referred to as the Secretary) shall appoint 1 member of the Commission. 
(2)CriteriaMembers of the Commission shall include representatives of the following: 
(A)Consumers of health insurance. 
(B)Health care professionals. 
(C)State and territorial officials. 
(D)Health economists. 
(E)Health care providers. 
(F)Experts on health insurance. 
(G)Experts on expanding health care to individuals who are uninsured. 
(H)Experts on the elimination of racial and ethnic health disparities. 
(I)Experts on health care in the United States territories. 
(3)ChairpersonAt the first meeting of the Commission, the Commission shall select a Chairperson from among its members. 
(c)Meetings 
(1)In generalAfter the initial meeting of the Commission, which shall be called by the Secretary, the Commission shall meet at the call of the Chairperson. 
(2)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(3)Supermajority voting requirementTo approve a report required under paragraph (1), (2), or (3) of subsection (e), at least 60 percent of the membership of the Commission must vote in favor of such a report. 
(d)DutiesThe Commission shall— 
(1)assess the effectiveness of programs designed to expand health care coverage or make health care coverage affordable to uninsured individuals by identifying the accomplishments and needed improvements of each program; 
(2)make recommendations regarding the benefits and cost-sharing that should be included in health care coverage for various groups, taking into account— 
(A)the special health care needs of children and individuals with disabilities; 
(B)the different ability of various populations to pay out-of-pocket costs for services; 
(C)incentives for efficiency and cost-containment; 
(D)racial and ethnic disparities in health status and health care; 
(E)incremental changes to the United States health care delivery system and changes to achieve fundamental restructuring of the system; 
(F)populations who are traditionally more difficult to cover, including immigrants and homeless persons; 
(G)preventive care, diagnostic services, disease management services, and other factors; 
(H)quality improvement initiatives among health institutions serving disadvantaged patient populations; and 
(I)the feasibility of and barriers to the development of a comprehensive system of health care; 
(3)recommend mechanisms to expand health care coverage to uninsured individuals; 
(4)recommend automatic enrollment and retention procedures and other measures to increase health care coverage among those eligible for assistance; and 
(5)analyze the size, effectiveness, and efficiency of current tax and other subsidies for health care coverage and recommend improvements. 
(e)Reports 
(1)Annual reportsThe Commission shall submit annual reports to the President and the appropriate committees of Congress addressing the matters identified in subsection (d). 
(2)Biennial reportThe Commission shall submit biennial reports to the President and the appropriate committees of Congress containing— 
(A)recommendations concerning essential benefits and maximum out-of-pocket cost-sharing for— 
(i)the general population; and 
(ii)individuals with limited ability to pay; and 
(B)proposed legislative language to implement such recommendations. 
(3)Commission reportNot later than January 15, 2007, the Commission shall submit a report to the President and the appropriate committees of Congress, which shall include— 
(A)recommendations on policies to provide health care coverage to uninsured individuals; 
(B)recommendations on changes to policies enacted under this Act; and 
(C)proposed legislative language to implement such recommendations. 
(f)Administration 
(1)Powers 
(A)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section. 
(B)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this section. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(C)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(D)GiftsThe Commission may accept, use, and dispose of donations of services or property. 
(2)Compensation 
(A)In generalEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(B)Travel expensesThe members of the Commission shall be allowed travel expenses, as authorized by the Chairperson of the Commission, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(3)Staff 
(A)In generalThe Chairperson of the Commission may appoint an executive director such other staff as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(B)Staff compensationThe Chairperson of the Commission may fix the compensation of personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(C)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(D)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(g)TerminationExcept with respect to activities in connection with the ongoing biennial report required under subsection (e)(2), the Commission shall terminate 90 days after the date on which the Commission submits the report required under subsection (e)(3). 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for fiscal year 2007 and each subsequent fiscal year. 
182.Institute of Medicine evaluation and report on Health care performance measures 
(a)Evaluation 
(1)In generalNot later than the date that is 2 months after the date of the enactment of this Act, the Secretary shall enter into an arrangement under which the Institute of Medicine of the National Academy of Sciences (in this section referred to as the Institute) shall conduct an evaluation of the Federal poverty line for purposes of access to health care services under any applicable Federal health care program. 
(2)Poverty line definedFor purposes of paragraph (1), the term poverty line has the meaning given that term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section. 
(b)ReportNot later than the date that is 18 months after the date of enactment of this Act, the Institute shall submit to the Secretary and appropriate committees of jurisdiction of the House of Representatives and Senate a report on the evaluation conducted under subsection (a)(1) describing the findings of such evaluation and recommendations for any adjustment of the Federal poverty line for appropriate access of individuals to such Federal health care programs. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for purposes of conducting the evaluation and preparing the report required by this section. 
HFMAP reimbursement for Native Hawaiians 
191.100 percent FMAP for medical assistance provided to a Native Hawaiian through a federally-qualified Health Center or a Native Hawaiian Health care system under the Medicaid Program 
(a)MedicaidThe third sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting , and with respect to medical assistance provided to a Native Hawaiian (as defined in section 12 of the Native Hawaiian Health Care Improvement Act) through a federally-qualified health center or a Native Hawaiian health care system (as so defined) whether directly, by referral, or under contract or other arrangement between a federally-qualified health center or a Native Hawaiian health care system and another health care provider before the period. 
(b)Effective dateThe amendment made by this section applies to medical assistance provided on or after the date of enactment of this Act. 
IICulturally and linguistically appropriate Healthcare 
201.Amendment to the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXCulturally and linguistically appropriate Healthcare 
2900.DefinitionsIn this title: 
(1)Appropriate Healthcare servicesThe term appropriate healthcare services includes services or treatments to address physical, mental, and behavioral disorders or syndromes. 
(2)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or group or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688) (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(3)Limited English proficientThe term limited English proficient with respect to an individual means an individual who cannot speak, read, write, or understand the English language at a level that permits them to interact effectively with clinical or nonclinical staff at a healthcare organization. 
(4)Minority 
(A)In generalThe terms minority and minorities refer to individuals from a minority group. 
(B)PopulationsThe term minority, with respect to populations, refers to racial and ethnic minority groups. 
(5)Minority GroupThe term minority group has the meaning given the term racial and ethnic minority group. 
(6)Racial and ethnic minority GroupThe term racial and ethnic minority group means American Indians and Alaska Natives, African Americans (including Caribbean Blacks and Africans), Asian Americans, Hispanics (including Latinos), and Native Hawaiians and other Pacific Islanders. 
(7)StateThe term State means each of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
2901.Improving access to services for individuals with Limited English proficiency 
(a)PurposeAs provided in Executive Order 13166, it is the purpose of this section— 
(1)to improve access to Federally conducted and Federally assisted programs and activities for individuals who are limited in their English proficiency; 
(2)to require each Federal agency to examine the services it provides and develop and implement a system by which limited English proficient individuals can enjoy meaningful access to those services consistent with, and without substantially burdening, the fundamental mission of the agency; 
(3)to require each Federal agency to ensure that recipients of Federal financial assistance provide meaningful access to their limited English proficient applicants and beneficiaries; 
(4)to ensure that recipients of Federal financial assistance take reasonable steps, consistent with the guidelines set forth in the Limited English Proficient Guidance of the Department of Justice (as issued on June 12, 2002), to ensure meaningful access to their programs and activities by limited English proficient individuals; and 
(5)to ensure compliance with title VI of the Civil Rights Act of 1964 and that healthcare providers and organizations do not discriminate in the provision of services. 
(b)Federally conducted programs and activities 
(1)In generalNot later than 120 days after the date of enactment of this Act, each Federal agency that carries out health care-related activities shall prepare a plan to improve access to the federally conducted health care-related programs and activities of the agency by limited English proficient individuals. 
(2)Plan requirementEach plan under paragraph (1) shall be consistent with the standards set forth in section 204 of the Healthcare Equality and Accountability Act, and shall include the steps the agency will take to ensure that limited English proficient individuals have access to the agency’s health care-related programs and activities. Each agency shall send a copy of such plan to the Department of Justice, which shall serve as the central repository of the agencies’ plans. 
(c)Federally assisted programs and activities 
(1)In generalNot later than 120 days after the date of enactment of this Act, each Federal agency providing health care-related Federal financial assistance shall ensure that the guidance for recipients of Federal financial assistance developed by the agency to ensure compliance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is specifically tailored to the recipients of such assistance and is consistent with the standards described in section 204 of the Healthcare Equality and Accountability Act. Each agency shall send a copy of such guidance to the Department of Justice which shall serve as the central repository of the agencies’ plans. After approval by the Department of Justice, each agency shall publish its guidance document in the Federal Register for public comment. 
(2)RequirementsThe agency-specific guidance developed under paragraph (1) shall— 
(A)detail how the general standards established under section 204 of the Healthcare Equality and Accountability Act will be applied to the agency’s recipients; and 
(B)take into account the types of health care services provided by the recipients, the individuals served by the recipients, and other factors set out in such standards. 
(3)Existing guidancesA Federal agency that has developed a guidance for purposes of title VI of the Civil Rights Act of 1964 that the Department of Justice determines is consistent with the standards described in section 204 of the Healthcare Equality and Accountability Act shall examine such existing guidance, as well as the programs and activities to which such guidance applies, to determine if modification of such guidance is necessary to comply with this subsection. 
(4)ConsultationEach Federal agency shall consult with the Department of Justice in establishing the guidances under this subsection. 
(d)Consultations 
(1)In generalIn carrying out this section, each Federal agency that carriers out health care-related activities shall ensure that stakeholders, such as limited English proficient individuals and their representative organizations, recipients of Federal assistance, and other appropriate individuals or entities, have an adequate and comparable opportunity to provide input with respect to the actions of the agency. 
(2)EvaluationEach Federal agency described in paragraph (1) shall evaluate the— 
(A)particular needs of the limited English proficient individuals served by the agency, and by a recipient of assistance provided by the agency; 
(B)burdens of compliance with the agency guidance and its recipients of the requirements of this section; and 
(C)outcomes or effectiveness of services. 
2902.National Standards for culturally and linguistically appropriate services in HealthcareRecipients of Federal financial assistance from the Secretary shall, to the extent reasonable and practicable after applying the 4-factor analysis described in title V of the Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition Against National Origin Discrimination Affecting Limited-English Proficient Persons (June 12, 2002)— 
(1)implement strategies to recruit, retain, and promote individuals at all levels of the organization to maintain a diverse staff and leadership that can provide culturally and linguistically appropriate healthcare to patient populations of the service area of the organization; 
(2)ensure that staff at all levels and across all disciplines of the organization receive ongoing education and training in culturally and linguistically appropriate service delivery; 
(3)offer and provide language assistance services, including bilingual staff and interpreter services, at no cost to each patient with limited English proficiency at all points of contact, in a timely manner during all hours of operation; 
(4)notify patients of their right to receive language assistance services in their primary language; 
(5)ensure the competence of language assistance provided to limited English proficient patients by interpreters and bilingual staff, and ensure that family, particularly minor children, and friends are not used to provide interpretation services— 
(A)except in case of emergency; or 
(B)except on request of the patient, who has been informed in his or her preferred language of the availability of free interpretation services; 
(6)make available easily understood patient-related materials, if such materials exist for non-limited English proficient patients, including information or notices about termination of benefits and post signage in the languages of the commonly encountered groups or groups represented in the service area of the organization; 
(7)develop and implement clear goals, policies, operational plans, and management accountability and oversight mechanisms to provide culturally and linguistically appropriate services; 
(8)conduct initial and ongoing organizational assessments of culturally and linguistically appropriate services-related activities and integrate valid linguistic competence-related measures into the internal audits, performance improvement programs, patient satisfaction assessments, and outcomes-based evaluations of the organization; 
(9)ensure that, consistent with the privacy protections provided for under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note)— 
(A)data on the individual patient’s race, ethnicity, and primary language are collected in health records, integrated into the organization’s management information systems, and periodically updated; and 
(B)if the patient is a minor or is incapacitated, the primary language of the parent or legal guardian is collected; 
(10)maintain a current demographic, cultural, and epidemiological profile of the community as well as a needs assessment to accurately plan for and implement services that respond to the cultural and linguistic characteristics of the service area of the organization; 
(11)develop participatory, collaborative partnerships with communities and utilize a variety of formal and informal mechanisms to facilitate community and patient involvement in designing and implementing culturally and linguistically appropriate services-related activities; 
(12)ensure that conflict and grievance resolution processes are culturally and linguistically sensitive and capable of identifying, preventing, and resolving cross-cultural conflicts or complaints by patients; 
(13)regularly make available to the public information about their progress and successful innovations in implementing the standards under this section and provide public notice in their communities about the availability of this information; and 
(14)if requested, regularly make available to the head of each Federal entity from which Federal funds are received, information about their progress and successful innovations in implementing the standards under this section as required by the head of such entity. 
2903.Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare 
(a)EstablishmentThe Secretary, acting through the Director of the Office of Minority Health, shall establish and support a center to be known as the Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare (referred to in this section as the Center) to carry out the following activities: 
(1)Remote medical interpretingThe Center shall provide remote medical interpreting, directly or through contracts, to healthcare providers who otherwise would be unable to provide language interpreting services, at reasonable or no cost as determined appropriate by the Director of the Center. Methods of interpretation may include remote, simultaneous or consecutive interpreting through telephonic systems, video conferencing, and other methods determined appropriate by the Secretary for patients with limited English proficiency. The quality of such interpreting shall be monitored and reported publicly. Nothing in this paragraph shall be construed to limit the ability of healthcare providers or organizations to provide medical interpreting services directly and obtain reimbursement for such services as provided for under the medicare, medicaid or SCHIP programs under titles XVIII, XIX, or XXI of the Social Security Act. 
(2)Model language assistance programsThe Center shall provide for the collection and dissemination of information on current model language assistance programs and strategies to improve language access to healthcare for individuals with limited English proficiency, including case studies using de-identified patient information, program summaries, and program evaluations. 
(3)Medical interpreting guidelines 
(A)In generalThe Center shall convene a national working group to develop medical interpreting and translation guidelines and standards for— 
(i)the provision of services; 
(ii)the actual practice of interpreting; 
(iii)the training of medical interpreters and translators, developed by interpreters and translators. 
(B)PublicationNot later than 18 months after the date of enactment of this Act, the Center shall publish guidelines and standards developed under this paragraph in the Federal Register. 
(4)Internet Health ClearinghouseThe Center shall develop and maintain an Internet clearinghouse to reduce medical errors and improve medical outcomes and reduce healthcare costs caused by communication with individuals with limited English proficiency or low functional health literacy and reduce or eliminate the duplication of effort to translate materials by— 
(A)developing and making available templates for standard documents that are necessary for patients and consumers to access and make educated decisions about their healthcare, including— 
(i)administrative and legal documents such as informed consent, advanced directives, and waivers of rights; 
(ii)clinical information such as how to take medications, how to prevent transmission of a contagious disease, and other prevention and treatment instructions; 
(iii)patient education and outreach materials such as immunization notices, health warnings, or screening notices; and 
(iv)additional health or healthcare-related materials as determined appropriate by the Director of the Center; 
(B)ensuring that the documents the posted in English and non-English languages and are culturally appropriate; 
(C)allowing public review of the documents before dissemination in order to ensure that the documents are understandable and culturally appropriate for the target populations; 
(D)allowing healthcare providers to customize the documents for their use; 
(E)facilitating access to these documents; 
(F)providing technical assistance with respect to the access and use of such information; and 
(G)carrying out any other activities the Secretary determines to be useful to fulfill the purposes of the Clearinghouse. 
(5)Provision of informationThe Center shall provide information relating to culturally and linguistically competent healthcare for minority populations residing in the United States to all healthcare providers and healthcare organizations at no cost. Such information shall include— 
(A)tenets of culturally and linguistically competent care; 
(B)cultural and linguistic competence self-assessment tools; 
(C)cultural and linguistic competence training tools; 
(D)strategic plans to increase cultural and linguistic competence in different types of healthcare organizations; and 
(E)resources for cultural competence information for educators, practitioners and researchers. 
(b)DirectorThe Center shall be headed by a Director to be appointed by the Director of the Office of Minority Health who shall report to the Director of the Office of Minority Health. 
(c)Availability of language accessThe Director shall collaborate with the Administrator of the Centers for Medicare and Medicaid Services and the Administrator of the Health Resources and Services Administration, to notify healthcare providers and healthcare organizations about the availability of language access services by the Center. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2006 through 2011. 
2904.Innovations in language access grants 
(a)In generalThe Secretary, acting through the Administrator of the Centers for Medicare and Medicaid Services, the Administrator of the Health Resources and Services Administration, the Secretary of Education, and the Director of the Office of Minority Health, shall award grants to eligible entities to enable such entities to design, implement, and evaluate innovative, cost-effective programs to improve language access to healthcare for individuals with limited English proficiency. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a city, county, Indian tribe, State, territory, community-based and other nonprofit organization, health center or community clinic, university, college, or other entity designated by the Secretary; and 
(2)prepare and submit to the Secretary an application, at such time, in such manner, and accompanied by such additional information as the Secretary may require. 
(c)Use of fundsAn entity shall use funds received under a grant under this section to— 
(1)develop, implement, and evaluate models of providing real-time interpretation services through in-person interpretation, communications, and computer technology, including the Internet, teleconferencing, or video conferencing; 
(2)develop short-term medical interpretation training courses and incentives for bilingual healthcare staff who are asked to interpret in the workplace; 
(3)develop formal training programs for individuals interested in becoming dedicated healthcare interpreters; 
(4)provide staff language training instruction which shall include information on the practical limitations of such instruction for non-native speakers; 
(5)provide basic healthcare-related English language instruction for limited English proficient individuals; and 
(6)develop other language assistance services as determined appropriate by the Secretary. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to entities that have developed partnerships with organizations or agencies with experience in language access services. 
(e)EvaluationAn entity that receives a grant under this section shall submit to the Secretary an evaluation that describes the activities carried out with funds received under the grant, and how such activities improved access to healthcare services and the quality of healthcare for individuals with limited English proficiency. Such evaluation shall be collected and disseminated through the Center for Linguistic and Cultural Competence in Healthcare established under section 2903. 
(f)Grantee conventionThe Secretary, acting through the Director of the Center for Linguistic and Cultural Competence in Healthcare, shall at the end of the grant cycle convene grantees under this section to share findings and develop and disseminate model programs and practices. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011. 
2905.Research on language access 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Director of the Office of Minority Health, shall expand research concerning— 
(1)the barriers to healthcare services including mental and behavioral services that are faced by limited English proficient individuals; 
(2)the impact of language barriers on the quality of healthcare and the health status of limited English proficient individuals and populations; 
(3)healthcare provider attitudes, knowledge, and awareness of the barriers described in paragraphs (1) and (2); 
(4)the means by which language access services are provided to limited English proficient individuals and how such services are effective in improving the quality of care; 
(5)the cost-effectiveness of providing language access; and 
(6)optimal approaches for delivering language access. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011. 
2906.Information about Federal Health programs for Limited English proficient populationsThe Secretary shall provide for a means by which limited English proficient individuals who are seeking information about, or assistance with, Federal healthcare programs may obtain such information or assistance.. 
202.Standards for language access servicesNot later than 120 days after the date of enactment of this Act, the head of each Federal agency that carries out health care-related activities shall develop and adopt a guidance on language services for those with limited English proficiency who attempt to have access to or participate in such activities that provides at the minimum the factors and principles set forth in the Department of Justice guidance published on June 12, 2002. 
203.Federal reimbursement for culturally and linguistically appropriate services under the medicare, Medicaid and State Children’s Health Insurance Program 
(a)Demonstration project promoting access for medicare beneficiaries with Limited English proficiency 
(1)In generalThe Secretary shall conduct a demonstration project (in this section referred to as the project) to demonstrate the impact on costs and health outcomes of providing reimbursement for interpreter services to certain medicare beneficiaries who are limited English proficient in urban and rural areas. 
(2)ScopeThe Secretary shall carry out the project in not less than 30 States through contracts with— 
(A)health plans (under part C of title XVIII of the Social Security Act); 
(B)small providers; 
(C)hospitals; and 
(D)community-based clinics. 
(3)DurationEach contract entered into under the project shall extend over a period of not longer than 2 years. 
(4)ReportUpon completion of the project, the Secretary shall submit a report to Congress on the project which shall include recommendations regarding the extension of such project to the entire medicare program. 
(5)EvaluationThe Director of the Agency for Healthcare Research and Quality shall award grants to public and private nonprofit entities for the evaluation of the project. Such evaluations shall focus on access, utilization, efficiency, cost-effectiveness, patient satisfaction, and select health outcomes. 
(b)MedicaidSection 1903(a)(3) of the Social Security Act (42 U.S.C. 1396b(a)(3)) is amended— 
(1)in subparagraph (D), by striking plus at the end and inserting and; and 
(2)by adding at the end the following: 
 
(E)90 percent of the sums expended with respect to costs incurred during such quarter as are attributable to the provision of culturally and linguistically appropriate services, including oral interpretation, translations of written materials, and other cultural and linguistic services for individuals with limited English proficiency and disabilities who apply for, or receive, medical assistance under the State plan (including any waiver granted to the State plan); plus. 
(c)SCHIPSection 2105(a)(1) of the Social Security Act (42 U.S.C.1397ee(a)), as amended by section 515, is amended— 
(1)in the matter preceding subparagraph (A), by inserting or, in the case of expenditures described in subparagraph (D)(iv), 90 percent after enhanced FMAP; and 
(2)in subparagraph (D)— 
(A)in clause (iii), by striking and at the end; 
(B)by redesignating clause (iv) as clause (v); and 
(C)by inserting after clause (iii) the following: 
 
(iv)for expenditures attributable to the provision of culturally and linguistically appropriate services, including oral interpretation, translations of written materials, and other language services for individuals with limited English proficiency and disabilities who apply for, or receive, child health assistance under the plan; and. 
(d)Effective dateThe amendments made by this section take effect on October 1, 2006. 
204.Increasing understanding of Health literacy 
(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to improve healthcare for patient populations that have low functional health literacy. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a hospital, health center or clinic, health plan, or other health entity; and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of funds 
(1)Agency for Healthcare Research and QualityGrants awarded under subsection (a) through the Agency for Healthcare Research and Quality shall be used— 
(A)to define and increase the understanding of health literacy; 
(B)to investigate the correlation between low health literacy and health and healthcare; 
(C)to clarify which aspects of health literacy have an effect on health outcomes; and 
(D)for any other activity determined appropriate by the Director of the Agency. 
(2)Health Resources and Services AdministrationGrants awarded under subsection (a) through the Health Resources and Services Administration shall be used to conduct demonstration projects for interventions for patients with low health literacy that may include— 
(A)the development of new disease management programs for patients with low health literacy; 
(B)the tailoring of existing disease management programs addressing mental and physical health conditions for patients with low health literacy; 
(C)the translation of written health materials for patients with low health literacy; 
(D)the identification, implementation, and testing of low health literacy screening tools; 
(E)the conduct of educational campaigns for patients and providers about low health literacy; and 
(F)other activities determined appropriate by the Administrator of the Health Resources and Services Administration. 
(d)DefinitionsIn this section, the term low health literacy means the inability of an individual to obtain, process, and understand basic health information and services needed to make appropriate health decisions. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011. 
205.Report on Federal efforts to provide culturally and linguistically appropriate Healthcare servicesNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Health and Human Services shall enter into a contract with the Institute of Medicine for the preparation and publication of a report that describes federal efforts to ensure that all individuals have meaningful access to culturally and linguistically appropriate healthcare services. Such report shall include— 
(1)a description and evaluation of the activities carried out under this Act; and 
(2)a description of best practices, model programs, guidelines, and other effective strategies for providing access to culturally and linguistically appropriate healthcare services. 
206.General Accounting Office report on impact of language access servicesNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall examine, and prepare and publish a report on, the impact of language access services on the health and healthcare of limited English proficient populations. Such report shall include— 
(1)recommendations on the development and implementation of policies and practices by healthcare organizations and providers for limited English proficient patient populations; 
(2)a description of the effect of providing language access services on quality of healthcare and access to care and reduced medical error; and 
(3)a description of the costs associated with or savings related to provision of language access services. 
207.DefinitionsIn this title: 
(1)Incorporated definitionsThe definitions contained in section 2900 of the Public Health Service Act, as added by section 201, shall apply. 
(2)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
BMedicare and Medicaid Programs Requirements 
211.Treatment of the medicare part b program under title vi of Civil Rights Act of 1964A payment provider of services or physician or other supplier under part B of title XVIII of the Social Security Act shall be deemed a grant, and not a contract of insurance or guaranty, for the purposes of title VI of the Civil Rights Act of 1964. 
IIIHealth workforce Diversity 
301.Amendment to the Public Health Service ActTitle XXIX of the Public Health Service Act, as added by section 201, is amended by adding at the end the following: 
 
ADiversifying the Healthcare workplace 
2911.Report on workforce Diversity 
(a)In generalNot later than July 1, 2006, and biannually thereafter, the Secretary, acting through the director of each entity within the Department of Health and Human Services, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on health workforce diversity. 
(b)RequirementThe report under subsection (a) shall contain the following information: 
(1)A description of any grant support that is provided by each entity for workforce diversity initiatives with the following information— 
(A)the number of grants made; 
(B)the purpose of the grants; 
(C)the populations served through the grants; 
(D)the organizations and institutions receiving the grants; and 
(E)the tracking efforts that were used to follow the progress of participants. 
(2)A description of the entity’s plan to achieve workforce diversity goals that includes, to the extent relevant to such entity— 
(A)the number of underrepresented minority health professionals that will be needed in various disciplines over the next 10 years to achieve population parity; 
(B)the level of funding needed to fully expand and adequately support health professions pipeline programs; 
(C)the impact such programs have had on the admissions practices and policies of health professions schools; 
(D)the management strategy necessary to effectively administer and institutionalize health profession pipeline programs; and 
(E)the impact that the Government Performance and Results Act (GPRA) has had on evaluating the performance of grantees and whether the GPRA is the best assessment tool for programs under titles VII and VIII. 
(3)A description of measurable objectives of each entity relating to workforce diversity initiatives. 
(c)Public availabilityThe report under subsection (a) shall be made available for public review and comment. 
2912.National Working Group on Workforce Diversity 
(a)In generalThe Secretary, acting through the Bureau of Health Professions within the Health Resources and Services Administration, shall award a grant to an entity determined appropriate by the Secretary for the establishment of a national working group on workforce diversity. 
(b)RepresentationIn establishing the national working group under subsection (a), the grantee shall ensure that the group has representation from the following entities: 
(1)The Health Resources and Services Administration. 
(2)The Department of Health and Human Services Data Council. 
(3)The Office of Minority Health. 
(4)The Bureau of Labor Statistics of the Department of Labor. 
(5)The Public Health Practice Program Office—Office of Workforce Policy and Planning. 
(6)The National Center on Minority Health and Health Disparities. 
(7)The Agency for Healthcare Research and Quality. 
(8)The Institute of Medicine Study Committee for the 2004 workforce diversity report. 
(9)The Indian Health Service. 
(10)Academic institutions. 
(11)Consumer organizations. 
(12)Health professional associations, including those that represent underrepresented minority populations. 
(13)Researchers in the area of health workforce. 
(14)Health workforce accreditation entities. 
(15)Private foundations that have sponsored workforce diversity initiatives. 
(16)Not less than 5 health professions students representing various health profession fields and levels of training. 
(c)ActivitiesThe working group established under subsection (a) shall convene at least twice each year to complete the following activities: 
(1)Review current public and private health workforce diversity initiatives. 
(2)Identify successful health workforce diversity programs and practices. 
(3)Examine challenges relating to the development and implementation of health workforce diversity initiatives. 
(4)Draft a national strategic work plan for health workforce diversity, including recommendations for public and private sector initiatives. 
(5)Develop a framework and methods for the evaluation of current and future health workforce diversity initiatives. 
(6)Develop recommended standards for workforce diversity that could be applicable to all health professions programs and programs funded under this Act. 
(7)Develop curriculum guidelines for diversity training. 
(8)Develop a strategy for the inclusion of community members on admissions committees for health profession schools. 
(9)Other activities determined appropriate by the Secretary. 
(d)Annual reportNot later than 1 year after the establishment of the working group under subsection (a), and annually thereafter, the working group shall prepare and make available to the general public for comment, an annual report on the activities of the working group. Such report shall include the recommendations of the working group for improving health workforce diversity. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2913.Technical Clearinghouse for Health workforce Diversity 
(a)In generalThe Secretary, acting through the Office of Minority Health, and in collaboration with the Bureau of Health Professions within the Health Resources and Services Administration, shall establish a technical clearinghouse on health workforce diversity within the Office of Minority Health and coordinate current and future clearinghouses. 
(b)Information and servicesThe clearinghouse established under subsection (a) shall offer the following information and services: 
(1)Information on the importance of health workforce diversity. 
(2)Statistical information relating to underrepresented minority representation in health and allied health professions and occupations. 
(3)Model health workforce diversity practices and programs. 
(4)Admissions policies that promote health workforce diversity and are in compliance with Federal and State laws. 
(5)Lists of scholarship, loan repayment, and loan cancellation grants as well as fellowship information for underserved populations for health professions schools. 
(6)Foundation and other large organizational initiatives relating to health workforce diversity. 
(c)ConsultationIn carrying out this section, the Secretary shall consult with non-Federal entities which may include minority health professional associations to ensure the adequacy and accuracy of information. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2914.Evaluation of workforce Diversity initiatives 
(a)In generalThe Secretary, acting through the Bureau of Health Professions within the Health Resources and Services Administration, shall award grants to eligible entities for the conduct of an evaluation of current health workforce diversity initiatives funded by the Department of Health and Human Services. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a city, county, Indian tribe, State, territory, community-based nonprofit organization, health center, university, college, or other entity determined appropriate by the Secretary; 
(2)with respect to an entity that is not an academic medical center, university, or private research institution, carry out activities under the grant in partnership with an academic medical center, university, or private research institution; and 
(3)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts awarded under a grant under subsection (a) shall be used to support the following evaluation activities: 
(1)Determinations of measures of health workforce diversity success. 
(2)The short- and long-term tracking of participants in health workforce diversity pipeline programs funded by the Department of Health and Human Services. 
(3)Assessments of partnerships formed through activities to increase health workforce diversity. 
(4)Assessments of barriers to health workforce diversity. 
(5)Assessments of policy changes at the Federal, State, and local levels. 
(6)Assessments of coordination within and between Federal agencies and other institutions. 
(7)Other activities determined appropriate by the Secretary and the Working Group established under section 2912. 
(d)ReportNot later than 1 year after the date of enactment of this title, the Bureau of Health Professions within the Health Resources and Services Administration shall prepare and make available for public comment a report that summarizes the findings made by entities under grants under this section. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2915.Data collection and reporting by Health professional schools 
(a)In generalThe Secretary, acting through the Bureau of Health Professions of the Health Resources and Services Administration and the Office of Minority Health, shall establish an aggregated database on health professional students. 
(b)Requirement to collect dataEach health professional school (including medical, dental, and nursing schools) and allied health profession school and program that receives Federal funds shall collect race, ethnicity, and language proficiency data concerning those students enrolled at such schools or in such programs. In collecting such data, a school or program shall— 
(1)at a minimum, use the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and available language standards; and 
(2)if practicable, collect data on additional population groups if such data can be aggregated into the minimum race and ethnicity data categories. 
(c)Use of dataData on race, ethnicity, and primary language collected under this section shall be reported to the database established under subsection (a) on an annual basis. Such data shall be available for public use. 
(d)PrivacyThe Secretary shall ensure that all data collected under this section is protected from inappropriate internal and external use by any entity that collects, stores, or receives the data and that such data is collected without personally identifiable information. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2916.Support for Institutions committed to workforce Diversity 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities that demonstrate a commitment to health workforce diversity. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be an educational institution or entity that historically produces or trains meaningful numbers of underrepresented minority health professionals, including— 
(A)Historically Black Colleges and Universities; 
(B)Hispanic-Serving Health Professions Schools; 
(C)Hispanic-Serving Institutions; 
(D)Tribal Colleges and Universities; 
(E)Asian American and Pacific Islander-serving institutions; 
(F)institutions that have programs to recruit and retain underrepresented minority health professionals, in which a significant number of the enrolled participants are underrepresented minorities; 
(G)health professional associations, which may include underrepresented minority health professional associations; and 
(H)institutions— 
(i)located in communities with predominantly underrepresented minority populations; 
(ii)with whom partnerships have been formed for the purpose of increasing workforce diversity; and 
(iii)in which at least 20 percent of the enrolled participants are underrepresented minorities; and 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under a grant under subsection (a) shall be used to expand existing workforce diversity programs, implement new workforce diversity programs, or evaluate existing or new workforce diversity programs, including with respect to mental health care professions. Such programs shall enhance diversity by considering minority status as part of an individualized consideration of qualifications. Possible activities may include— 
(1)educational outreach programs relating to opportunities in the health professions; 
(2)scholarship, fellowship, grant, loan repayment, and loan cancellation programs; 
(3)post-baccalaureate programs; 
(4)academic enrichment programs, particularly targeting those who would not be competitive for health professions schools; 
(5)kindergarten through 12th grade and other health pipeline programs; 
(6)mentoring programs; 
(7)internship or rotation programs involving hospitals, health systems, health plans and other health entities; 
(8)community partnership development for purposes relating to workforce diversity; or 
(9)leadership training. 
(d)ReportsNot later than 1 year after receiving a grant under this section, and annually for the term of the grant, a grantee shall submit to the Secretary a report that summarizes and evaluates all activities conducted under the grant. 
(e)DefinitionIn this section, the term Asian American and Pacific Islander-serving institutions means institutions— 
(1)that are eligible institutions under section 312(b) of the Higher Education Act of 1965; and 
(2)that, at the time of their application, have an enrollment of undergraduate students that is made up of at least 10 percent Asian American and Pacific Islander students. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2917.Career development for scientists and researchers 
(a)In generalThe Secretary, acting through the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and the Director of the Agency for Healthcare Research and Quality, shall award grants that expand existing opportunities for scientists and researchers and promote the inclusion of underrepresented minorities in the health professions. 
(b)Research fundingThe head of each entity within the Department of Health and Human Services shall establish or expand existing programs to provide research funding to scientists and researchers in-training. Under such programs, the head of each such entity shall give priority in allocating research funding to support health research in traditionally underserved communities, including underrepresented minority communities, and research classified as community or participatory. 
(c)Data collectionThe head of each entity within the Department of Health and Human Services shall collect data on the number (expressed as an absolute number and a percentage) of underrepresented minority and nonminority applicants who receive and are denied agency funding at every stage of review. Such data shall be reported annually to the Secretary and the appropriate committees of Congress. 
(d)Student loan reimbursementThe Secretary shall establish a student loan reimbursement program to provide student loan reimbursement assistance to researchers who focus on racial and ethnic disparities in health. The Secretary shall promulgate regulations to define the scope and procedures for the program under this subsection. 
(e)Student loan cancellationThe Secretary shall establish a student loan cancellation program to provide student loan cancellation assistance to researchers who focus on racial and ethnic disparities in health. Students participating in the program shall make a minimum 5-year commitment to work at an accredited health profession school. The Secretary shall promulgate additional regulations to define the scope and procedures for the program under this subsection. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2918.Career support for non-research Health professionals 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the Administrator of the Substance Abuse and Mental Health Services Administration, the Administrator of the Health Resources and Services Administration, and the Administrator of the Centers for Medicare and Medicaid Services shall establish a program to award grants to eligible individuals for career support in non-research-related healthcare. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an individual shall— 
(1)be a student in a health professions school, a graduate of such a school who is working in a health profession, or a faculty member of such a school; and 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAn individual shall use amounts received under a grant under this section to— 
(1)support the individual’s health activities or projects that involve underserved communities, including racial and ethnic minority communities; 
(2)support health-related career advancement activities; and 
(3)to pay, or as reimbursement for payments of, student loans for individuals who are health professionals and are focused on health issues affecting underserved communities, including racial and ethnic minority communities. 
(d)DefinitionIn this section, the term career in non-research-related healthcare means employment or intended employment in the field of public health, health policy, health management, health administration, medicine, nursing, pharmacy, allied health, community health, or other fields determined appropriate by the Secretary, other than in a position that involves research. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2919.Research on the effect of workforce Diversity on quality 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Director of the Office of Minority Health and the Director of the National Center on Minority Health and Health Disparities, shall award grants to eligible entities to expand research on the link between health workforce diversity and quality healthcare. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a clinical, public health, or health services research entity or other entity determined appropriate by the Director; and 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support research that investigates the effect of health workforce diversity on— 
(1)language access; 
(2)cultural competence; 
(3)patient satisfaction; 
(4)timeliness of care; 
(5)safety of care; 
(6)effectiveness of care; 
(7)efficiency of care; 
(8)patient outcomes; 
(9)community engagement; 
(10)resource allocation; 
(11)organizational structure; or 
(12)other topics determined appropriate by the Director. 
(d)PriorityIn awarding grants under subsection (a), the Director shall give individualized consideration to all relevant aspects of the applicant’s background. Consideration of prior research experience involving the health of underserved communities shall be such a factor. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2920.Health disparities education Program 
(a)EstablishmentThe Secretary, acting through the National Center on Minority Health and Health Disparities and in collaboration with the Office of Minority Health, the Office for Civil Rights, the Centers for Disease Control and Prevention, the Centers for Medicare and Medicaid Services, the Health Resources and Services Administration, and other appropriate public and private entities, shall establish and coordinate a health and healthcare disparities education program to support, develop, and implement educational initiatives and outreach strategies that inform healthcare professionals and the public about the existence of and methods to reduce racial and ethnic disparities in health and healthcare. 
(b)ActivitiesThe Secretary, through the education program established under subsection (a) shall, through the use of public awareness and outreach campaigns targeting the general public and the medical community at large— 
(1)disseminate scientific evidence for the existence and extent of racial and ethnic disparities in healthcare, including disparities that are not otherwise attributable to known factors such as access to care, patient preferences, or appropriateness of intervention, as described in the 2002 Institute of Medicine Report, Unequal Treatment; 
(2)disseminate new research findings to healthcare providers and patients to assist them in understanding, reducing, and eliminating health and healthcare disparities; 
(3)disseminate information about the impact of linguistic and cultural barriers on healthcare quality and the obligation of health providers who receive Federal financial assistance to ensure that people with limited English proficiency have access to language access services; 
(4)disseminate information about the importance and legality of racial, ethnic, and primary language data collection, analysis, and reporting; 
(5)design and implement specific educational initiatives to health care providers relating to health and health care disparities; 
(6)assess the impact of the programs established under this section in raising awareness of health and healthcare disparities and providing information on available resources. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2920A.Cultural competence training for Healthcare professionals 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, the Director of the Office of Minority Health, and the Director of the National Center for Minority Health and Health Disparities, shall award grants to eligible entities to test, implement, and evaluate models of cultural competence training, including continuing education, for healthcare providers in coordination with the initiative under section 2920(a). 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be an academic medical center, a health center or clinic, a hospital, a health plan, a health system, or a health care professional guild (including a mental health care professional guild); 
(2)partner with a minority serving institution, minority professional association, or community-based organization representing minority populations, in addition to a research institution to carry out activities under this grant; and 
(3)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
302.Health Careers Opportunity Program 
(a)PurposeIt is the purpose of this section to diversify the healthcare workforce by increasing the number of individuals from disadvantaged backgrounds in the health and allied health professions by enhancing the academic skills of students from disadvantaged backgrounds and supporting them in successfully competing, entering, and graduating from health professions training programs. 
(b)Authorization of appropriationsSection 740(c) of the Public Health Service Act (42 U.S.C. 293d(c)) is amended by striking $29,400,000 and all that follows through 2002 and inserting $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008 through 2012. 
303.Program of excellence in Health professions education for underrepresented minorities 
(a)PurposeIt is the purpose of this section to diversify the healthcare workforce by supporting programs of excellence in designated health professions schools that demonstrate a commitment to underrepresented minority populations with a focus on minority health issues, cultural and linguistic competence, and eliminating health disparities. 
(b)Authorization of appropriationSection 737(h)(1) of the Public Health Service Act (42 U.S.C. 293(h)(1)) is amended to read as follows: 
 
(1)Authorization of appropriationsFor the purpose of making grants under subsection (a), there are authorized to be appropriated $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012.. 
304.Hispanic-Serving Health Professions SchoolsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following: 
 
742.Hispanic-Serving Health Professions Schools 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to Hispanic-serving health professions schools for the purpose of carrying out programs to recruit Hispanic individuals to enroll in and graduate from such schools, which may include providing scholarships and other financial assistance as appropriate. 
(b)EligibilityIn subsection (a), the term Hispanic-serving health professions school means an entity that— 
(1)is a school or program under section 799B; 
(2)has an enrollment of full-time equivalent students that is made up of at least 9 percent Hispanic students; 
(3)has been effective in carrying out programs to recruit Hispanic individuals to enroll in and graduate from the school; 
(4)has been effective in recruiting and retaining Hispanic faculty members; and 
(5)has a significant number of graduates who are providing health services to medically underserved populations or to individuals in health professional shortage areas.. 
305.Health professions student loan fund; authorizations of appropriations regarding students from disadvantaged backgroundsSection 724(f)(1) of the Public Health Service Act (42 U.S.C. 292t(f)(1)) is amended by striking $8,000,000 and all that follows and inserting $35,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012.. 
306.National Health Service Corps; recruitment and fellowships for individuals from disadvantaged backgrounds 
(a)In generalSection 331(b) of the Public Health Service Act (42 U.S.C. 254d(b)) is amended by adding at the end the following: 
 
(3)The Secretary shall ensure that the individuals with respect to whom activities under paragraphs (1) and (2) are carried out include individuals from disadvantaged backgrounds, including activities carried out to provide health professions students with information on the Scholarship and Repayment Programs.. 
(b)Assignment of Corps personnelSection 333(a) of the Public Health Service Act (42 U.S.C. 254f(a)) is amended by adding at the end the following: 
 
(4)In assigning Corps personnel under this section, the Secretary shall give preference to applicants who request assignment to a federally qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act) or to a provider organization that has a majority of patients who are minorities or individuals from low-income families (families with a family income that is less than 200 percent of the Official Poverty Line).. 
307.Loan repayment Program of Centers for Disease Control and PreventionSection 317F(c) of the Public Health Service Act (42 U.S.C. 247b–7(c)) is amended— 
(1)by striking and after 1994,; and 
(2)by inserting before the period the following: $750,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012.. 
308.Cooperative agreements for online degree programs at schools of Public Health and schools of allied HealthPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.), as amended by section 304, is further amended by adding at the end the following: 
 
743.Cooperative agreements for online degree programs 
(a)Cooperative agreementsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, in consultation with the Director of the Centers for Disease Control and Prevention, the Director of the Agency for Healthcare Research and Quality, and the Director of the Office of Minority Health, shall award cooperative agreements to schools of public health and schools of allied health to design and implement online degree programs. 
(b)PriorityIn awarding cooperative agreements under this section, the Secretary shall give priority to any school of public health or school of allied health that has an established track record of serving medically underserved communities. 
(c)RequirementsAwardees must design and implement an online degree program, that meet the following restrictions: 
(1)Enrollment of individuals who have obtained a secondary school diploma or its recognized equivalent. 
(2)Maintaining a significant enrollment of underrepresented minority or disadvantaged students. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
309.Mid-career Health professions scholarship ProgramPart B of title VII of the Public Health Service Act (as amended by section 308) is further amended by adding at the end the following: 
 
744.Mid-career Health professions scholarship Program 
(a)In generalThe Secretary may make grants to eligible schools for awarding scholarships to eligible individuals to attend the school involved, for the purpose of enabling the individuals to make a career change from a non-health profession to a health profession. 
(b)ExpensesAmounts awarded as a scholarship under this section— 
(1)subject to paragraph (2), may be expended only for tuition expenses, other reasonable educational expenses, and reasonable living expenses incurred in the attendance of the school involved; and 
(2)may be expended for stipends to eligible individuals for the enrolled period at eligible schools, except that such a stipend may not be provided to an individual for more than 4 years, and such a stipend may not exceed $35,000 per year (notwithstanding any other provision of law regarding the amount of stipends). 
(c)DefinitionsIn this section: 
(1)Eligible schoolThe term eligible school means a school of medicine, osteopathic medicine, dentistry, nursing (as defined in section 801), pharmacy, podiatric medicine, optometry, veterinary medicine, public health, chiropractic, or allied health, a school offering a graduate program in mental and behavioral health practice, or an entity providing programs for the training of physician assistants. 
(2)Eligible individualThe term eligible individual means an individual who has obtained a secondary school diploma or its recognized equivalent. 
(d)PriorityIn providing scholarships to eligible individuals, eligible schools shall give to individuals from disadvantaged backgrounds. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
310.Strengthening and expanding rural Health provider networksSection 330A of the Public Health Service Act (42 U.S.C. 254c) is amended— 
(1)in subsection (h), by adding at the end the following: 
 
(4)Rural minority, border, and Indian populationsIn making grants under this section, the Director of the Office of Rural Health Policy of the Health Resources and Services Administration, in coordination with the Director of the Indian Health Service and the Director of the Office of Minority Health, shall make grants to entities that serve rural minority, border, and Indian populations. 
(5)Diversity Health training programsThe Director of the Office of Rural Health Policy of the Health Resources and Services Administration, in coordination with the Director of the Indian Health Service and the Director of the Office of Minority Health, shall coordinate the awarding of grants under this section with the awarding of grants and contracts under section 765 to connect and integrate diversity health training programs.; and 
(2)in subsection (k), as redesignated by this section, by striking and such sums as may be necessary for each of fiscal years 2003 through 2006 and inserting , such sums as may be necessary for each of fiscal years 2003 through 2005, and $60,000,000 for each of fiscal years 2006 through 2010. 
311.National report on the preparedness of Health professionals to care for diverse populationsThe Secretary of Health and Human Services shall include in the report prepared under section 1707(c) of the Public Health Service Act (as added by section 603 of this Act), information relating to the preparedness of health professionals to care for racially and ethnically diverse populations. Such information, which shall be collected by the Bureau of Health Professions, shall include— 
(1)with respect to health professions education, the number and percentage of hours of classroom discussion relating to minority health issues, including cultural competence; 
(2)a description of the coursework involved in such education; 
(3)a description of the results of an evaluation of the preparedness of students in such education; 
(4)a description of the types of exposure that students have during their education to minority patient populations; and 
(5)a description of model programs and practices. 
312.Scholarship and fellowship programsSubtitle A–1 of title XXIX of the Public Health Service Act, as amended by section 301, is further amended by adding at the end the following: 
 
2920B.David Satcher Public Health and Health Services Corps 
(a)In generalThe Administrator of the Health Resources and Services Administration and Director of the Centers for Disease Control and Prevention, in collaboration with the Director of the Office of Minority Health, shall award grants to eligible entities to increase awareness among post-primary and post-secondary students of career opportunities in the health professions. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a clinical, public health or health services organization, community-based or non-profit entity, or other entity determined appropriate by the Director of the Centers for Disease Control and Prevention; 
(2)serve a health professional shortage area, as determined by the Secretary; 
(3)work with students, including those from racial and ethnic minority backgrounds, that have expressed an interest in the health professions; and 
(4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsGrant awards under subsection (a) shall be used to support internships that will increase awareness among students of non-research based and career opportunities in the following health professions: 
(1)Medicine. 
(2)Nursing. 
(3)Public Health. 
(4)Pharmacy. 
(5)Health Administration and Management. 
(6)Health Policy. 
(7)Psychology. 
(8)Dentistry. 
(9)International Health. 
(10)Social Work. 
(11)Allied Health. 
(12)Other professions deemed appropriate by the Director of the Centers for Disease Control and Prevention. 
(d)PriorityIn awarding grants under subsection (a), the Director of the Centers for Disease Control and Prevention shall give priority to those entities that— 
(1)serve a high proportion of individuals from disadvantaged backgrounds; 
(2)have experience in health disparity elimination programs; 
(3)facilitate the entry of disadvantaged individuals into institutions of higher education; and 
(4)provide counseling or other services designed to assist disadvantaged individuals in successfully completing their education at the post-secondary level. 
(e)StipendsThe Secretary may approve stipends under this section for individuals for any period of education in student-enhancement programs (other than regular courses) at health professions schools, programs, or entities, except that such a stipend may not be provided to an individual for more than 6 months, and such a stipend may not exceed $20 per day (notwithstanding any other provision of law regarding the amount of stipends). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2920C.Louis Stokes Public Health Scholars Program 
(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with the Director of the Office of Minority Health, shall award scholarships to postsecondary students who seek a career in public health. 
(b)EligibilityTo be eligible to receive a scholarship under subsection (a) an individual shall— 
(1)have experience in public health research or public health practice, or other health professions as determined appropriate by the Director of the Centers for Disease Control and Prevention; 
(2)reside in a health professional shortage area as determined by the Secretary; 
(3)have expressed an interest in public health; 
(4)demonstrate promise for becoming a leader in public health; 
(5)secure admission to a 4-year institution of higher education; 
(6)comply with subsection (f); and 
(7)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for students to become public health professionals. 
(d)PriorityIn awarding grants under subsection (a), the Director shall give priority to those students that— 
(1)are from disadvantaged backgrounds; 
(2)have secured admissions to a minority serving institution; and 
(3)have identified a health professional as a mentor at their school or institution and an academic advisor to assist in the completion of their baccalaureate degree. 
(e)ScholarshipsThe Secretary may approve payment of scholarships under this section for such individuals for any period of education in student undergraduate tenure, except that such a scholarship may not be provided to an individual for more than 4 years, and such scholarships may not exceed $10,000 per academic year (notwithstanding any other provision of law regarding the amount of scholarship). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2920D.Patsy Mink Health and Gender Research Fellowship Program 
(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with the Director of the Office of Minority Health, the Administrator of the Substance Abuse and Mental Health Services Administration, and the Director of the Indian Health Services, shall award research fellowships to post-baccalaureate students to conduct research that will examine gender and health disparities and to pursue a career in the health professions. 
(b)EligibilityTo be eligible to receive a fellowship under subsection (a) an individual shall— 
(1)have experience in health research or public health practice; 
(2)reside in a health professional shortage area as determined by the Secretary; 
(3)have expressed an interest in the health professions; 
(4)demonstrate promise for becoming a leader in the field of women’s health; 
(5)secure admission to a health professions school or graduate program with an emphasis in gender studies; 
(6)comply with subsection (f); and 
(7)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for students to become researchers and advance the research base on the intersection between gender and health. 
(d)PriorityIn awarding grants under subsection (a), the Director of the Centers for Disease Control and Prevention shall give priority to those applicants that— 
(1)are from disadvantaged backgrounds; and 
(2)have identified a mentor and academic advisor who will assist in the completion of their graduate or professional degree and have secured a research assistant position with a researcher working in the area of gender and health. 
(e)FellowshipsThe Director of the Centers for Disease Control and Prevention may approve fellowships for individuals under this section for any period of education in the student’s graduate or health profession tenure, except that such a fellowship may not be provided to an individual for more than 3 years, and such a fellowship may not exceed $18,000 per academic year (notwithstanding any other provision of law regarding the amount of fellowship). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2920E.Paul David Wellstone International Health Fellowship Program 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Director of the Office of Minority Health, shall award research fellowships to college students or recent graduates to advance their understanding of international health. 
(b)EligibilityTo be eligible to receive a fellowship under subsection (a) an individual shall— 
(1)have educational experience in the field of international health; 
(2)reside in a health professional shortage area as determined by the Secretary; 
(3)demonstrate promise for becoming a leader in the field of international health; 
(4)be a college senior or recent graduate of a four year higher education institution; 
(5)comply with subsection (f); and 
(6)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for students to become health professionals and to advance their knowledge about international issues relating to healthcare access and quality. 
(d)PriorityIn awarding grants under subsection (a), the Director shall give priority to those applicants that— 
(1)are from a disadvantaged background; and 
(2)have identified a mentor at a health professions school or institution, an academic advisor to assist in the completion of their graduate or professional degree, and an advisor from an international health Non-Governmental Organization, Private Volunteer Organization, or other international institution or program that focuses on increasing healthcare access and quality for residents in developing countries. 
(e)FellowshipsThe Secretary shall approve fellowships for college seniors or recent graduates, except that such a fellowship may not be provided to an individual for more than 6 months, may not be awarded to a graduate that has not been enrolled in school for more than 1 year, and may not exceed $4,000 per academic year (notwithstanding any other provision of law regarding the amount of fellowship). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2920F.Edward R. Roybal Healthcare Scholar Program 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, the Director of the Centers for Medicaid and Medicare, and the Administrator for Health Resources and Services Administration, in collaboration with the Director of the Office of Minority Health, shall award grants to eligible entities to expose entering graduate students to the health professions. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a clinical, public health or health services organization, community-based or non-profit entity, or other entity determined appropriate by the Director of the Agency for Healthcare Research and Quality; 
(2)serve in a health professional shortage area as determined by the Secretary; 
(3)work with students obtaining a degree in the health professions; and 
(4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support opportunities that expose students to non-research based health professions, including— 
(1)public health policy; 
(2)healthcare and pharmaceutical policy; 
(3)healthcare administration and management; 
(4)health economics; and 
(5)other professions determined appropriate by the Director of the Agency for Healthcare Research and Quality. 
(d)PriorityIn awarding grants under subsection (a), the Director of the Agency for Healthcare Research and Quality shall give priority to those entities that— 
(1)have experience with health disparity elimination programs; 
(2)facilitate training in the fields described in subsection (c); and 
(3)provide counseling or other services designed to assist such individuals in successfully completing their education at the post-secondary level. 
(e)StipendsThe Secretary may approve the payment of stipends for individuals under this section for any period of education in student-enhancement programs (other than regular courses) at health professions schools or entities, except that such a stipend may not be provided to an individual for more than 2 months, and such a stipend may not exceed $100 per day (notwithstanding any other provision of law regarding the amount of stipends). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2007 through 2012.. 
313.Advisory Committee on Health Professions Training for Diversity 
(a)EstablishmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish an advisory committee to be known as the Advisory Committee on Health Professions Training for Diversity (in this section referred to as the Advisory Committee). 
(b)Composition 
(1)In generalThe Secretary shall determine the appropriate number of individuals to serve on the Advisory Committee. Such individuals shall not be officers or employees of the Federal Government. 
(2)AppointmentNot later than 60 days after the date of enactment of this section, the Secretary shall appoint the members of the Advisory Committee from among individuals who are health professionals. In making such appointments, the Secretary shall ensure a fair balance between the health professions, that at least 75 percent of the members of the Advisory Committee are health professionals, a broad geographic representation of members and a balance between urban and rural members. Members shall be appointed based on their competence, interest, and knowledge of the mission of the profession involved. 
(3)Minority representationIn appointing the members of the Advisory Committee under paragraph (2), the Secretary shall ensure the adequate representation of women and minorities. 
(c)Terms 
(1)In generalA member of the Advisory Committee shall be appointed for a term of 3 years, except that of the members first appointed— 
(A)1/3 of such members shall serve for a term of 1 year; 
(B)1/3 of such members shall serve for a term of 2 years; and 
(C)1/3 of such members shall serve for a term of 3 years. 
(2)Vacancies 
(A)In generalA vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made and shall be subject to any conditions which applied with respect to the original appointment. 
(B)Filling unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced. 
(d)Duties 
(1)In generalThe Advisory Committee shall— 
(A)provide advice and recommendations to the Secretary concerning policy and program development and other matters of significance concerning activities under this part; and 
(B)not later than 2 years after the date of enactment of this section, and annually thereafter, prepare and submit to the Secretary, and the Committee on Health, Education, Labor and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report describing the activities of the Committee. 
(2)Consultation with studentsIn carrying out duties under paragraph (1), the Advisory Committee shall consult with individuals who are attending health professions schools with which this part is concerned. 
(e)Meetings and documents 
(1)MeetingsThe Advisory Committee shall meet not less than 2 times each year. Such meetings shall be held jointly with other related entities established under this title where appropriate. 
(2)DocumentsNot later than 14 days prior to the convening of a meeting under paragraph (1), the Advisory Committee shall prepare and make available an agenda of the matters to be considered by the Advisory Committee at such meeting. At any such meeting, the Advisory Committee shall distribute materials with respect to the issues to be addressed at the meeting. Not later than 30 days after the adjourning of such a meeting, the Advisory Committee shall prepare and make available a summary of the meeting and any actions taken by the Committee based upon the meeting. 
(f)Compensation and expenses 
(1)CompensationEach member of the Advisory Committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Committee. 
(2)ExpensesThe members of the Advisory Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee. 
(g)FACAThe Federal Advisory Committee Act shall apply to the Advisory Committee under this section only to the extent that the provisions of such Act do not conflict with the requirements of this section. 
314.Mcnair postbaccalaureate achievement ProgramSection 402E of the Higher Education Act of 1965 (20 U.S.C. 1070a–15) is amended by striking subsection (f) and inserting the following: 
 
(f)Collaboration in Health profession Diversity training programsThe Secretary of Education shall coordinate with the Secretary of Health and Human Services to ensure that there is collaboration between the goals of the program under this section and programs of the Health Resources and Services Administration that promote health workforce diversity. The Secretary of Education shall take such measures as may be necessary to encourage participants in programs under this section to consider health profession careers. 
(g)FundingFrom amounts appropriated pursuant to the authority of section 402A(f), the Secretary shall, to the extent practicable, allocate funds for projects authorized by this section in an amount which is not less than $31,000,000 for each of the fiscal years 2006 through 2012.. 
IVReducing disease and disease-related complications 
AEducation and outreach 
401.Preventive Health services block grants; use of allotmentsSection 1904(a)(1) of the Public Health Service Act (42 U.S.C. 300w–3(a)(1)) is amended— 
(1)in subparagraph (G)— 
(A)by striking through (F) and inserting through (G); and 
(B)by redesignating such subparagraph as subparagraph (H); and 
(2)by inserting after subparagraph (F), the following: 
 
(G)Community outreach and education programs and other activities designed to address and prevent minority health conditions (as defined in section 485E(c)(2)).. 
402.Indigenous, racial and ethnic approaches to community Health 
(a)PurposeIt is the purpose of this section to provide for the awarding of grants to assist communities in mobilizing and organizing resources in support of effective and sustainable programs that will reduce or eliminate disparities in health and healthcare experienced by racial and ethnic minority individuals. 
(b)Authority to award grantsThe Secretary, acting through the Centers for Disease Control and Prevention and the Office of Minority Health, shall award planning, implementation, and evaluation grants to eligible entities to assist in designing, implementing, and evaluating culturally and linguistically appropriate, science-based, and community-driven strategies to eliminate racial and ethnic health and healthcare disparities. 
(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— 
(1)represent a coalition— 
(A)whose principal purpose is to develop and implement interventions to reduce or eliminate a health or healthcare disparity in a targeted racial or ethnic minority group in the community served by the coalition; and 
(B)that includes— 
(i)at least 3 members selected from among— 
(I)public health departments; 
(II)community-based organizations; 
(III)university and/or research organizations; 
(IV)Indian tribal organizations or national Indian organizations; 
(V)Native Hawaiian organizations (defined for purposes of this subclause as an organization that serves and represents the interests of Native Hawaiians and has as a primary and stated purpose the provision of services to Native Hawaiians); and 
(VI)interested public or private sector healthcare providers or organizations; 
(ii)at least 1 member that is from a community-based organization that represents the targeted racial or ethnic minority group; and 
(iii)at least 1 member that is a National Center for Minority Health and Health Disparities Center of Excellence (unless such a Center does not exist within the community involved, declines or refuses to participate, or the coalition demonstrates to the Secretary that such participation would not further the goals of the program or would be unduly burdensome); and 
(2)submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)a description of the targeted racial or ethnic population in the community to be served under the grant; 
(B)a description of at least 1 health disparity that exists in the racial or ethnic targeted population; and 
(C)a demonstration of the proven record of accomplishment of the coalition members in serving and working with the targeted community. 
(d)Planning grants 
(1)In generalThe Secretary shall award grants to eligible entities described in subsection (c) to support the planning and development of culturally and linguistically appropriate programs that utilize science-based and community-driven strategies to reduce or eliminate a health or healthcare disparity in the targeted population. Such grants may be used to— 
(A)expand the coalition that is represented by the entity through the identification of additional partners, particularly among the targeted community, and establish linkages with national and State public and private partners; 
(B)establish community working groups; 
(C)conduct a needs assessment for the targeted population in the area of the health disparity using input from the targeted community; 
(D)participate in workshops sponsored by the Office of Minority Health or the Centers for Disease Control and Prevention for technical assistance, planning, evaluation, and other programmatic issues; 
(E)identify promising intervention strategies; and 
(F)develop a plan with the input of the targeted community that includes strategies for— 
(i)implementing intervention strategies that have the most promising potential for reducing the health disparity in the target population; 
(ii)identifying other sources of revenue and integrating current and proposed funding sources to ensure long-term sustainability of the program; and 
(iii)evaluating the program, including collecting data and measuring progress toward reducing or eliminating the health disparity in the targeted population that takes into account the evaluation model developed by the Centers for Disease Control and Prevention in collaboration with the Office of Minority Health. 
(2)DurationThe period during which payments may be made under a grant under paragraph (1) shall not exceed 1 year, except where the Secretary determines that extraordinary circumstances exist as described in section 340(c)(3) of the Public Health Service Act. 
(e)Implementation grants 
(1)In generalThe Secretary shall award grants to eligible entities that have received a planning grant under subsection (d) to enable such entity to— 
(A)implement a plan to address the selected health disparity for the target population, in an effective and timely manner; 
(B)collect data appropriate for monitoring and evaluating the program carried out under the grant; 
(C)analyze and interpret data, or collaborate with academic or other appropriate institutions, for such analysis and collection; 
(D)participate in conferences and workshops for the purpose of informing and educating others regarding the experiences and lessons learned from the project; 
(E)collaborate with appropriate partners to publish the results of the project for the benefit of the public health community; 
(F)establish mechanisms with other public or private groups to maintain financial support for the program after the grant terminates; and 
(G)maintain relationships with local partners and continue to develop new relationships with State and national partners. 
(2)DurationThe period during which payments may be made under a grant under paragraph (1) shall not exceed 4 years. Such payments shall be subject to annual approval by the Secretary and to the availability of appropriations for the fiscal year involved. 
(f)Evaluation grants 
(1)In generalThe Secretary shall award grants to eligible entities that have received an implementation grant under subsection (e) that require additional assistance for the purpose of rigorous data analysis, program evaluation (including process and outcome measures), or dissemination of findings. 
(2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to— 
(A)entities that in previous funding cycles— 
(i)have received a planning grant under subsection (d); and 
(ii)implemented activities of the type described in subsection (e)(1); 
(B)entities that fulfilled the goals of their planning grant under subsection (d) in an especially timely manner; 
(C)entities that incorporate best practices or build on successful models in their action plan, including the use of community health workers; and 
(D)entities that would enable the Secretary to provide for an equitable distribution of such grants among the 5 categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity. 
(g)Maintenance of effortThe Secretary may not award a grant to an eligible entity under this section unless the entity agrees that, with respect to the costs to be incurred by the entity in carrying out the activities for which the grant was awarded, the entity (and each of the participating partners in the coalition represented by the entity) will maintain its expenditures of non-Federal funds for such activities at a level that is not less than the level of such expenditures during the fiscal year immediately preceding the first fiscal year for which the grant is awarded. 
(h)Technical assistanceThe Secretary may, either directly or by grant or contract, provide any entity that receives a grant under this section with technical and other nonfinancial assistance necessary to meet the requirements of this section. 
(i)Administrative burdensThe Secretary shall make every effort to minimize duplicative or unnecessary administrative burdens on grantees in the process of applying for grants under subsection (d), (e), or (f). 
(j)ReportNot later than September 30, 2009, the Secretary shall publish a report that describes the extent to which the activities funded under this section have been successful in reducing and eliminating disparities in health and healthcare in targeted populations, and provides examples of best practices or model programs funded under this section. 
(k)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2007 through 2012. 
403.Grants to promote positive Health behaviors in womenPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399O.Grants to promote positive Health behaviors in women 
(a)Grants authorizedThe Secretary, in collaboration with the Director of the Centers for Disease Control and Prevention and other Federal officials determined appropriate by the Secretary, is authorized to award grants to States or local or tribal units, to promote positive health behaviors for women in target populations, especially racial and ethnic minority women in medically underserved communities. 
(b)Use of fundsGrants awarded pursuant to subsection (a) may be used to support community health workers— 
(1)to educate, guide, and provide outreach in a community setting regarding health problems prevalent among women including racial and ethnic minority women; 
(2)to educate, guide, and provide experiential learning opportunities that target behavioral risk factors; 
(3)to educate and guide regarding effective strategies to promote positive health behaviors within the family; 
(4)to educate and provide outreach regarding enrollment in health insurance including the State Children’s Health Insurance Program under title XXI of the Social Security Act, medicare under title XVIII of such Act and medicaid under title XIX of such Act; 
(5)to promote community wellness and awareness; and 
(6)to educate and refer target populations to appropriate health care agencies and community-based programs and organizations in order to increase access to quality health care services, including preventive health services. 
(c)Application 
(1)In generalEach State or local or tribal unit (including federally recognized tribes and Alaska native villages) that desires to receive a grant under subsection (a) shall submit an application to the Secretary, at such time, in such manner, and accompanied by such additional information as the Secretary may require. 
(2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; 
(B)contain an assurance that with respect to each community health worker program receiving funds under the grant awarded, such program provides training and supervision to community health workers to enable such workers to provide authorized program services; 
(C)contain an assurance that the applicant will evaluate the effectiveness of community health worker programs receiving funds under the grant; 
(D)contain an assurance that each community health worker program receiving funds under the grant will provide services in the cultural context most appropriate for the individuals served by the program; 
(E)contain a plan to document and disseminate project description and results to other States and organizations as identified by the Secretary; and 
(F)describe plans to enhance the capacity of individuals to utilize health services and health-related social services under Federal, State, and local programs by— 
(i)assisting individuals in establishing eligibility under the programs and in receiving the services or other benefits of the programs; and 
(ii)providing other services as the Secretary determines to be appropriate, that may include transportation and translation services. 
(d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to those applicants— 
(1)who propose to target geographic areas— 
(A)with a high percentage of residents who are eligible for health insurance but are uninsured or underinsured; 
(B)with a high percentage of families for whom English is not their primary language; and 
(C)that encompass the United States-Mexico border region; 
(2)with experience in providing health or health-related social services to individuals who are underserved with respect to such services; and 
(3)with documented community activity and experience with community health workers. 
(e)Collaboration with academic InstitutionsThe Secretary shall encourage community health worker programs receiving funds under this section to collaborate with academic institutions. Nothing in this section shall be construed to require such collaboration. 
(f)Quality assurance and Cost-EffectivenessThe Secretary shall establish guidelines for assuring the quality of the training and supervision of community health workers under the programs funded under this section and for assuring the cost-effectiveness of such programs. 
(g)MonitoringThe Secretary shall monitor community health worker programs identified in approved applications and shall determine whether such programs are in compliance with the guidelines established under subsection (e). 
(h)Technical assistanceThe Secretary may provide technical assistance to community health worker programs identified in approved applications with respect to planning, developing, and operating programs under the grant. 
(i)Report to Congress 
(1)In generalNot later than 4 years after the date on which the Secretary first awards grants under subsection (a), the Secretary shall submit to Congress a report regarding the grant project. 
(2)ContentsThe report required under paragraph (1) shall include the following: 
(A)A description of the programs for which grant funds were used. 
(B)The number of individuals served. 
(C)An evaluation of— 
(i)the effectiveness of these programs; 
(ii)the cost of these programs; and 
(iii)the impact of the project on the health outcomes of the community residents. 
(D)Recommendations for sustaining the community health worker programs developed or assisted under this section. 
(E)Recommendations regarding training to enhance career opportunities for community health workers. 
(j)DefinitionsIn this section: 
(1)Community Health workerThe term community health worker means an individual who promotes health or nutrition within the community in which the individual resides— 
(A)by serving as a liaison between communities and health care agencies; 
(B)by providing guidance and social assistance to community residents; 
(C)by enhancing community residents’ ability to effectively communicate with health care providers; 
(D)by providing culturally and linguistically appropriate health or nutrition education; 
(E)by advocating for individual and community health or nutrition needs; and 
(F)by providing referral and follow-up services. 
(2)Community settingThe term community setting means a home or a community organization located in the neighborhood in which a participant resides. 
(3)Medically underserved communityThe term medically underserved community means a community identified by a State— 
(A)that has a substantial number of individuals who are members of a medically underserved population, as defined by section 330(b)(3); and 
(B)a significant portion of which is a health professional shortage area as designated under section 332. 
(4)SupportThe term support means the provision of training, supervision, and materials needed to effectively deliver the services described in subsection (b), reimbursement for services, and other benefits. 
(5)Target populationThe term target population means women of reproductive age, regardless of their current childbearing status. 
(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
404.Provisions regarding National Asthma Education and Prevention Program of national heart, lung, and Blood InstituteIn addition to any other authorization of appropriations that is available to the National Heart, Lung, and Blood Institute for the purpose of carrying out the National Asthma Education and Prevention Program, there is authorized to be appropriated to such Institute for such purpose such sums as may be necessary for each of fiscal years 2007 through 2012. Amounts appropriated under the preceding sentence shall be expended to expand such Program. 
405.Asthma-related activities of Centers for Disease Control and Prevention 
(a)Expansion of Public Health surveillance activities; Program for providing information and education to publicThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall collaborate with the States to expand the scope of— 
(1)activities that are carried out to determine the incidence and prevalence of asthma; and 
(2)activities that are carried out to prevent the health consequences of asthma, including through the provision of information and education to the public regarding asthma, which may include the use of public service announcements through the media and such other means as such Director determines to be appropriate. 
(b)Compilation of dataThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the National Asthma Education Prevention Program Coordinating Committee, shall— 
(1)conduct local asthma surveillance activities to collect data on the prevalence and severity of asthma and the quality of asthma management, including— 
(A)telephone surveys to collect sample household data on the local burden of asthma; and 
(B)health care facility specific surveillance to collect asthma data on the prevalence and severity of asthma, and on the quality of asthma care; and 
(2)compile and annually publish data on— 
(A)the prevalence of children suffering from asthma in each State; and 
(B)the childhood mortality rate associated with asthma nationally and in each State. 
(c)Additional fundingIn addition to any other authorization of appropriations that is available to the Centers for Disease Control and Prevention for the purpose of carrying out this section, there is authorized to be appropriated to such Centers for such purpose such sums as may be necessary for each of fiscal years 2007 through 2012. 
406.Grants for community outreach regarding asthma information, education, and services 
(a)In generalThe Secretary may make grants to nonprofit private entities for projects to carry out, in communities identified by entities applying for the grants, outreach activities to provide for residents of the communities the following: 
(1)Information and education on asthma. 
(2)Referrals to health programs of public and nonprofit private entities that provide asthma-related services, including such services for low-income individuals. The grant may be expended to make arrangements to coordinate the activities of such entities in order to establish and operate networks or consortia regarding such referrals. 
(b)Preferences in making grantsIn making grants under subsection (a), the Secretary shall give preference to applicants that will carry out projects under such subsection in communities that are disproportionately affected by asthma or underserved with respect to the activities described in such subsection and in which a significant number of low-income individuals reside. 
(c)EvaluationsA condition for a grant under subsection (a) is that the applicant for the grant agree to provide for the evaluation of the projects carried out under such subsection by the applicant to determine the extent to which the projects have been effective in carrying out the activities referred to in such subsection. 
(d)FundingFor the purpose of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2007 through 2012. 
407.Action plans of local educational agencies regarding asthma 
(a)In general 
(1)School-based asthma activitiesThe Secretary of Education (in this section referred to as the Secretary), in consultation with the Director of the Centers for Disease Control and Prevention and the Director of the National Institutes of Health, may make grants to local educational agencies for programs to carry out at elementary and secondary schools specified in paragraph (2) asthma-related activities for children who attend such schools. 
(2)Eligible schoolsThe elementary and secondary schools referred to in paragraph (1) are such schools that are located in communities with a significant number of low-income or underserved individuals (as defined by the Secretary). 
(b)Development of programsPrograms under subsection (a) shall include grants under which local education agencies and State public health officials collaborate to develop programs to improve the management of asthma in school settings. 
(c)Certain guidelinesPrograms under subsection (a) shall be carried out in accordance with applicable guidelines or other recommendations of the National Institutes of Health (including the National Heart, Lung, and Blood Institute) and the Environmental Protection Agency. 
(d)Certain activitiesActivities that may be carried out in programs under subsection (a) include the following: 
(1)Identifying and working directly with local hospitals, community clinics, advocacy organizations, parent-teacher associations, minority health organizations, and asthma coalitions. 
(2)Identifying asthmatic children and training them and their families in asthma self-management. 
(3)Purchasing asthma equipment. 
(4)Hiring school nurses. 
(5)Training teachers, nurses, coaches, and other school personnel in asthma-symptom recognition and emergency responses. 
(6)Simplifying procedures to improve students’ safe access to their asthma medications. 
(7)Such other asthma-related activities as the Secretary determines to be appropriate. 
(e)DefinitionsFor purposes of this section, the terms elementary school, local educational agency, and secondary school have the meanings given such terms in the Elementary and Secondary Education Act of 1965. 
(f)FundingFor the purpose of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2007 through 2012. 
408.Programs of Centers for Disease Control and PreventionPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by striking section 317H and inserting the following: 
 
317H.Diabetes in children and youth 
(a)Surveillance on Type 1 diabetesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the Director of the National Institutes of Health, shall develop a sentinel system to collect data on type 1 diabetes, including the incidence and prevalence of type 1 diabetes and shall establish a national database for such data. 
(b)Type 2 diabetes in youthThe Secretary shall implement a national public health effort to address type 2 diabetes in youth, including— 
(1)enhancing surveillance systems and expanding research to better assess the prevalence and incidence of type 2 diabetes in youth and determine the extent to which type 2 diabetes is incorrectly diagnosed as type 1 diabetes among children; 
(2)standardizing and improving methods to assist in diagnosis, treatment, and prevention of diabetes including developing less invasive ways to monitor blood glucose to prevent hypoglycemia such as nonmydriatic retinal imaging and improving existing glucometers that measure blood glucose; and 
(3)developing methods to identify obstacles facing children in traditionally underserved populations to obtain care to prevent or treat type 2 diabetes. 
(c)Long-Term epidemiological studies on diabetes in childrenThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the Director of the National Institute of Diabetes and Digestive and Kidney Diseases, shall conduct or support long-term epidemiology studies in children with diabetes or at risk for diabetes. Such studies shall investigate the causes and characteristics of the disease and its complications. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
409.Research with respect to uterine fibroids 
(a)In generalThe Director of the National Institutes of Health (in this section referred to as the Director of NIH) shall expand, intensify, and coordinate programs for the conduct and support of research with respect to uterine fibroids. 
(b)Administration 
(1)In generalThe Director of NIH shall carry out this section through the appropriate institutes, offices, and centers, including the National Institute of Child Health and Human Development, the National Institute of Environmental Health Sciences, the Office of Research on Women’s Health, the National Center on Minority Health and Health Disparities, and any other agencies that the Director of NIH determines to be appropriate. 
(2)Coordination of activitiesThe Office of Research on Women’s Health shall coordinate activities under paragraph (1) among the institutes, offices, and centers of the National Institutes of Health. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012. 
410.Information and education with respect to uterine fibroids 
(a)Uterine fibroids public education Program 
(1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information regarding uterine fibroids, including information on— 
(A)the incidence and prevalence of uterine fibroids; 
(B)the elevated risk for minority women; and 
(C)the availability, as medically appropriate, of a range of treatment options for symptomatic uterine fibroids. 
(2)DisseminationThe Secretary may disseminate information under paragraph (1) directly, or through arrangements with nonprofit organizations, consumer groups, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), Federal, State, or local agencies, or the media. 
(3)Authorization of appropriationsFor the purpose of carrying out this subsection, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012. 
(b)Uterine fibroids information Program for Health care providers 
(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall develop and disseminate to health care providers information on uterine fibroids, including information on the elevated risk for minority women and the range of available options for the treatment of symptomatic uterine fibroids. 
(2)Authorization of appropriationsFor the purpose of carrying out this subsection, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012. 
(c)DefinitionFor purposes of this section, the term minority, with respect to women, means women who are members of racial or ethnic minority groups within the meaning of section 1707 of the Public Health Service Act (42 U.S.C. 300u–6). 
BResearch and training 
431.Innovative chronic disease management programs 
(a)In generalThe Secretary, acting in coordination with the Administrator of the Centers for Medicare and Medicaid Services, the Administrator of the Health Resources and Services Administration, the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, and the Director of the Office of Minority Health, shall award grants to eligible entities for the identification, implementation, and evaluation of programs for patients with chronic disease. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a health center or clinic, public health department, health plan, hospital, health system, community-based or non-profit organization, or other health entity determined appropriate by the Secretary; and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAn entity shall use amounts received under a grant under subsection (a) to identify, implement, and evaluate chronic disease management programs that are tailored for racially and ethnically diverse populations. In carrying out such activities, an entity shall focus on— 
(1)self-management training; 
(2)patient empowerment; 
(3)group visits; 
(4)community health workers; 
(5)case management; 
(6)work- and school-based interventions; 
(7)home visitation; or 
(8)other activities determined appropriate by the Secretary. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
432.Research funding for autoimmune disease in minority populationsPart B of title IV of the Public Health Service Act is amended by inserting after section 409E (42 U.S.C. 284i) the following: 
 
490E–1.Research funding for autoimmune disease in minority populations 
(a)Expansion and intensification of activities regarding autoimmune diseases on minoritiesWith respect to the plan under section 409E(c)(1), the Coordinating Committee shall ensure that provisions of the plan developed under paragraph (2) of such subsection include provisions for the following: 
(1) 
(A)Basic research, epidemiological research, and other appropriate research concerning the etiology and causes of autoimmune diseases in all minorities, including genetic, hormonal, and environmental factors. 
(B) 
(i)Giving priority under subparagraph (A) to research regarding environmental factors. 
(ii)The coordination of (to the extent practicable and appropriate), and providing additional support for, research described in clause (i) that is conducted by public or nonprofit private entities. 
(2) 
(A)The development of information and education programs for patients, healthcare providers, and others as appropriate on genetic, hormonal, and environmental risk factors associated with autoimmune diseases in minorities, and on the importance of the prevention or control of such risk factors and timely referral with appropriate diagnosis and treatment. 
(B)The inclusion in programs under subparagraph (A) of information and education on the prevalence and nature of autoimmune diseases, on risk factors, and on health-related behaviors that can improve health status in minority populations. 
(3)Outreach programs for purposes of paragraphs (1) and (2) that— 
(A)are directed toward minority individuals, particularly those who are at-risk for autoimmune diseases; and 
(B)are carried out through community health centers, community clinics, or other health centers under section 330, through State, territory, or local health departments, Indian tribes, or through primary care physicians. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
433.Research on effective messages for combatting stigma 
(a)ResearchThe Administrator of the Substance Abuse and Mental Health Services Administration (in this section referred to as the Administrator) , in collaboration with the Director of the National Institute of Mental Health, shall conduct research to determine— 
(1)the most effective messages for combating stigma in communities of color; and 
(2)the most effective media through which to convey those messages. 
(b)MediaIn making a determination under subsection (a)(2), the Administrator shall consider a diverse selection of media, including— 
(1)newspapers; 
(2)radio and television stations, including stations in languages other than English; 
(3)posters or pamphlets in community health centers, emergency rooms, and primary health care settings; and 
(4)outreach in schools.  
CInnovative treatment modalities and services delivery models 
441.Guidelines for disease screening for minority patients 
(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall convene a series of meetings to develop guidelines for disease screening for minority patient populations which have a higher than average risk for many chronic diseases and cancers. 
(b)ParticipantsIn convening meetings under subsection (a), the Secretary shall ensure that meeting participants include representatives of— 
(1)professional societies and associations; 
(2)minority health organizations; 
(3)healthcare researchers and providers, including those with expertise in minority health; 
(4)Federal health agencies, including the Office of Minority Health and the National Institutes of Health; and 
(5)other experts determined appropriate by the Secretary. 
(c)DiseasesScreening guidelines for minority populations shall be developed under subsection (a) for— 
(1)hypertension; 
(2)hypercholesterolemia; 
(3)diabetes; 
(4)cardiovascular disease; 
(5)prostate cancer; 
(6)breast cancer; 
(7)colon cancer; 
(8)kidney disease; 
(9)glaucoma; and 
(10)other diseases determined appropriate by the Secretary. 
(d)DisseminationNot later than 24 months after the date of enactment of this title, the Secretary shall publish and disseminate to healthcare provider organizations the guidelines developed under subsection (a). 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, sums as may be necessary for each of fiscal years 2007 through 2012. 
442.Cancer reduction 
(a)Preventive Health measures with respect to breast and cervical cancer 
(1)In generalSection 1510(a) of the Public Health Service Act (42 U.S.C. 300n–5(a)) is amended by striking 2005 and inserting 2012. 
(2)Supplemental grants for additional preventive Health servicesSection 1509(d)(1) of the Public Health Service Act (42 U.S.C. 300n–4a(d)(1)) is amended by striking 2005 and inserting 2012. 
(b)Treatment and preventionTitle XXIX of the Public Health Service Act, as amended by section 312, is further amended by adding at the end the following: 
 
BReducing disease and disease-related complications 
2921.Cancer prevention and treatment for underserved minority or other populations 
(a)GrantsThe Secretary may make grants to qualifying health centers, non-profit organizations, and public institutions for the development, expansion, or operation of programs that, for individuals otherwise served by such centers, provide— 
(1)information and education on cancer prevention; 
(2)screenings for cancer; 
(3)counseling on cancer, including counseling upon a diagnosis of cancer; and 
(4)treatment for cancer. 
(b)Qualifying Health Centers and public InstitutionsFor purposes of this section: 
(1)Qualifying Health CentersThe term qualifying health center includes community health centers, migrant health centers, health centers for the homeless, health centers for residents of public housing, and community clinics. 
(2)Qualifying public InstitutionsThe term qualifying public institutions means an entity that meets the requirements of section 2971(b)(1). 
(c)Preference in making grantsIn making grants under subsection (a), the Secretary shall give preference to applicants that— 
(1)have service populations that include a significant number of low-income minority individuals who are at-risk for cancer; 
(2)will, through programs under subsection (b)— 
(A)emphasize early detection of and comprehensive treatment for cancer; 
(B)provide comprehensive treatment services for cancer in its earliest stages; and 
(C)carry out subparagraphs (A) and (B) for two or more types of cancer; and 
(3)in order to provide treatment for cancer, have established or will establish referral arrangements with entities that provide screenings for low-income individuals. 
(d)Appropriate cultural contextAs a condition for the receipt of a grant under subsection (a), the applicant shall agree that, in the program carried out with the grant, services will be provided in the languages most appropriate for, and with consideration for the cultural background of, the individuals for whom the services are provided. 
(e)Outreach servicesAs a condition for the receipt of a grant under subsection (a), the applicant shall agree to provide outreach activities to inform the public of the services of the program, and to provide information on cancer; and 
(f)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(g)Designation of Type of cancerIn making a grant under subsection (a), the Secretary shall designate the type or types of cancer with respect to which the grant is being made. 
(h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2005 through 2010.. 
443.Monitoring the quality of and disparities in diabetes carePart A of title IX of the Public Health Service Act (42 U.S.C. 299 et seq.) is amended by adding at the end the following: 
 
904.Areas of special emphasisThe Secretary, acting through the Director, shall incorporate within the annual quality report required under section 913(b)(2) and the annual disparities report required under section 903(a)(6), scientific evidence and information appropriate for monitoring the quality and safety of diabetes care and identifying, understanding, and reducing disparities in care.. 
444.Diabetes prevention, treatment, and control 
(a)DeterminationThe Secretary, in consultation with Indian tribes and tribal organizations, shall determine— 
(1)by tribe, tribal organization, and service unit of the Service, the prevalence of, and the types of complications resulting from, diabetes among Indians; and 
(2)based on paragraph (1), the measures (including patient education) each service unit should take to reduce the prevalence of, and prevent, treat, and control the complications resulting from, diabetes among Indian tribes within that service unit. 
(b)ScreeningThe Secretary shall screen each Indian who receives services from the Service for diabetes and for conditions which indicate a high risk that the individual will become diabetic. Such screening may be done by an Indian tribe or tribal organization operating healthcare programs or facilities with funds from the Service under the Indian Self-Determination and Education Assistance Act. 
(c)Continued fundingThe Secretary shall continue to fund, through fiscal year 2015, each effective model diabetes project in existence on the date of the enactment of this Act and such other diabetes programs operated by the Secretary or by Indian tribes and tribal organizations and any additional programs added to meet existing diabetes needs. Indian tribes and tribal organizations shall receive recurring funding for the diabetes programs which they operate pursuant to this section. Model diabetes projects shall consult, on a regular basis, with tribes and tribal organizations in their regions regarding diabetes needs and provide technical expertise as needed. 
(d)Dialysis programsThe Secretary shall provide funding through the Service, Indian tribes and tribal organizations to establish dialysis programs, including funds to purchase dialysis equipment and provide necessary staffing. 
(e)Other activitiesThe Secretary shall, to the extent funding is available— 
(1)in each area office of the Service, consult with Indian tribes and tribal organizations regarding programs for the prevention, treatment, and control of diabetes; 
(2)establish in each area office of the Service a registry of patients with diabetes to track the prevalence of diabetes and the complications from diabetes in that area; and 
(3)ensure that data collected in each area office regarding diabetes and related complications among Indians is disseminated to tribes, tribal organizations, and all other area offices. 
(f)DefinitionsFor purposes of this section, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply. 
445.Genetics of diabetesTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by inserting after section 430 the following: 
 
430A.Genetics of diabetesThe Diabetes Mellitus Interagency Coordinating Committee, in collaboration with the Directors of the National Human Genome Research Institute, the National Institute of Diabetes and Digestive and Kidney Diseases, and the National Institute of Environmental Health Sciences, and other voluntary organizations and interested parties, shall— 
(1)coordinate and assist efforts of the Type 1 Diabetes Genetics Consortium, which will collect and share valuable DNA information from type 1 diabetes patients from studies around the world; and 
(2)provide continued coordination and support for the consortia of laboratories investigating the genomics of diabetes.. 
446.Research and training on diabetes in underserved and minority populations 
(a)ResearchSubpart 3 of part C of title IV of the Public Health Service Act (42 U.S.C. 285c et seq.) is amended by adding at the end the following: 
 
434B.Research on diabetes in underserved and minority populations 
(a)In generalThe Director of the Institute, in coordination with the Director of the National Center on Minority Health and Health Disparities, the Director of the Office of Minority Health, and other appropriate institutes and centers, shall expand, intensify, and coordinate research programs on pre-diabetes, type 1 diabetes and type 2 diabetes in underserved populations and minority groups. 
(b)ResearchThe research described in subsection (a) shall include research on— 
(1)behavior, including diet and physical activity and other aspects of behavior; 
(2)environmental factors related to type 2 diabetes that are unique to, more serious, or more prevalent, among underserved or high-risk populations; 
(3)research on the prevention of complications, which are unique to, more serious, or more prevalent among minorities, as well as research on how to effectively translate the findings of clinical trials and research to improve methods for self-management and health-care delivery; and 
(4)genetic studies of diabetes, consistent with research conducted under section 430A. 
(c)Authorization of appropriationsThere are authorized to be appropriated for purposes of carrying out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
(b)Division directorsSection 428(b)(1) of the Public Health Service Act (42 U.S.C. 285c–2(b)(1)) is amended by inserting (including research training of members of minority populations in order to facilitate their conduct of diabetes-related research in underserved populations and minority groups) after research programs. 
447.Authorization of appropriationsSubpart 3 of part C of title IV of the Public Health Service Act (42 U.S.C. 285c et seq.) (as amended by section 448(a)) is amended by adding at the end the following: 
 
434C.Authorization of appropriationsFor the purpose of carrying out this subpart with respect to the programs of the National Institute of Diabetes and Digestive and Kidney Diseases, other than section 434B, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2007 through 2012.. 
448.Prevention and control of sexually transmitted diseases 
(a)In generalSection 318(e)(1) of the Public Health Service Act (42 U.S.C. 247c(e)(1)) is amended by striking 1998 and inserting 2008. 
(b)Preventable cases of infertilitySection 318A of the Public Health Service Act (42 U.S.C. 247c–1) is amended— 
(1)in subsection (q), by striking 1998 and inserting 2012; and 
(2)in subsection (r)(2), by striking 1998 and inserting 2012. 
449.Model community diabetes and chronic disease care and prevention among Pacific Islanders and Native HawaiiansPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by section 432, is further amended by adding at the end the following: 
 
399P.Model community diabetes and chronic disease care and prevention among Pacific Islanders and Native Hawaiians 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants and enter into cooperative agreements and contracts with eligible entities to establish a model community demonstration project to provide training and support for community-based prevention and control programs targeting diabetes, hypertension, cardiovascular disease, and other related health problems in American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, the Federated States of Micronesia, Hawaii, the Republic of the Marshall Islands, and the Republic of Palau. 
(b)Eligible entity definedIn this section the term eligible entity means any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(c)PriorityThe Secretary shall give priority for grants, agreements, and contracts under this section to eligible entities that have previously administered culturally appropriate Centers for Disease Control and Prevention programs intended to prevent and control diabetes in the areas described in subsection (a). 
(d)RegulationsThe Secretary is authorized to promulgate such regulations as may be necessary to carry out this section. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for fiscal years 2007 through 2012.. 
450.Grants to improve the provision of dental services under Medicaid and SCHIPTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following: 
 
511.Grants to improve the provision of dental services under Medicaid and SCHIP 
(a)Authority to make grantsIn addition to any other payments made under this title to a State, the Secretary shall award grants to States that satisfy the requirements of subsection (b) to improve the provision of dental services to children who are enrolled in a State plan under title XIX or a State child health plan under title XXI (in this section, collectively referred to as the State plans). 
(b)RequirementsIn order to be eligible for a grant under this section, a State shall provide the Secretary with the following assurances: 
(1)Improved Service deliveryThe State shall have a plan to improve the delivery of dental services to children, including children with special health care needs, who are enrolled in the State plans, including providing outreach and administrative case management, improving collection and reporting of claims data, and providing incentives, in addition to raising reimbursement rates, to increase provider participation. 
(2)Adequate Payment ratesThe State has provided for payment under the State plans for dental services for children at levels consistent with the market-based rates and sufficient enough to enlist providers to treat children in need of dental services. 
(3)Ensured accessThe State shall ensure it will make dental services available to children enrolled in the State plans to the same extent as such services are available to the general population of the State. 
(c)Use of funds 
(1)In generalFunds provided under this section may be used to provide administrative resources (such as program development, provider training, data collection and analysis, and research-related tasks) to assist States in providing and assessing services that include preventive and therapeutic dental care regimens. 
(2)LimitationFunds provided under this section may not be used for payment of direct dental, medical, or other services or to obtain Federal matching funds under any Federal program. 
(d)ApplicationA State shall submit an application to the Secretary for a grant under this section in such form and manner and containing such information as the Secretary may require. 
(e)Authorization of appropriationsThere are authorized to be appropriated to make grants under this section, such sums as may be necessary for fiscal year 2007 and each fiscal year thereafter. 
(f)Application of other provisions of title 
(1)In generalExcept as provided in paragraph (2), the other provisions of this title shall not apply to a grant made under this section. 
(2)ExceptionsThe following provisions of this title shall apply to a grant made under subsection (a) to the same extent and in the same manner as such provisions apply to allotments made under section 502(c): 
(A)Section 504(b)(6) (relating to prohibition on payments to excluded individuals and entities). 
(B)Section 504(c) (relating to the use of funds for the purchase of technical assistance). 
(C)Section 504(d) (relating to a limitation on administrative expenditures). 
(D)Section 506 (relating to reports and audits), but only to the extent determined by the Secretary to be appropriate for grants made under this section. 
(E)Section 507 (relating to penalties for false statements). 
(F)Section 508 (relating to nondiscrimination). 
(G)Section 509 (relating to the administration of the grant program).. 
451.State option to provide wrap-around SCHIP coverage to children who have other Health coverage 
(a)In general 
(1)SCHIP 
(A)State option to provide wrap-around coverageSection 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is amended— 
(i)in paragraph (1)(C), by inserting , subject to paragraph (5), after under title XIX or; and 
(ii)by adding at the end the following: 
 
(5)State option to provide wrap-around coverageA State may waive the requirement of paragraph (1)(C) that a targeted low-income child may not be covered under a group health plan or under health insurance coverage, if the State satisfies the conditions described in subsection (c)(8). The State may waive such requirement in order to provide— 
(A)dental services; 
(B)cost-sharing protection; or 
(C)all services.In waiving such requirement, a State may limit the application of the waiver to children whose family income does not exceed a level specified by the State, so long as the level so specified does not exceed the maximum income level otherwise established for other children under the State child health plan.. 
(B)Conditions describedSection 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding at the end the following: 
 
(8)Conditions for provision of wrap-around coverageFor purposes of section 2110(b)(5), the conditions described in this paragraph are the following: 
(A)Income eligibilityThe State child health plan (whether implemented under title XIX or this XXI)— 
(i)has the highest income eligibility standard permitted under this title as of January 1, 2002; 
(ii)subject to subparagraph (B), does not limit the acceptance of applications for children; and 
(iii)provides benefits to all children in the State who apply for and meet eligibility standards. 
(B)No waiting list imposedWith respect to children whose family income is at or below 200 percent of the poverty line, the State does not impose any numerical limitation, waiting list, or similar limitation on the eligibility of such children for child health assistance under such State plan. 
(C)No more favorable treatmentThe State child health plan may not provide more favorable coverage of dental services to the children covered under section 2110(b)(5) than to children otherwise covered under this title.. 
(C)State option to waive waiting periodSection 2102(b)(1)(B) of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended— 
(i)in clause (i), by striking and at the end; 
(ii)in clause (ii), by striking the period and inserting ; and; and 
(iii)by adding at the end the following: 
 
(iii)at State option, may not apply a waiting period in the case of a child described in section 2110(b)(5), if the State satisfies the requirements of section 2105(c)(8).. 
(2)Application of enhanced match under MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(A)in subsection (b), in the fourth sentence, by striking or subsection (u)(3) and inserting (u)(3), or (u)(4); and 
(B)in subsection (u)— 
(i)by redesignating paragraph (4) as paragraph (5); and 
(ii)by inserting after paragraph (3) the following: 
 
(4)For purposes of subsection (b), the expenditures described in this paragraph are expenditures for items and services for children described in section 2110(b)(5), but only in the case of a State that satisfies the requirements of section 2105(c)(8).. 
(3)Application of secondary payor provisionsSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— 
(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(B)by inserting after subparagraph (A) the following: 
 
(B)Section 1902(a)(25) (relating to coordination of benefits and secondary payor provisions) with respect to children covered under a waiver described in section 2110(b)(5).. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2006, and shall apply to child health assistance and medical assistance provided on or after that date. 
452.Grants to improve the provision of dental Health services through community Health Centers and public Health departmentsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by insert before section 330, the following: 
 
329.Grant Program to expand the availability of services 
(a)In generalThe Secretary, acting through the Health Resources and Services Administration, shall establish a program under which the Secretary may award grants to eligible entities and eligible individuals to expand the availability of primary dental care services in dental health professional shortage areas or medically underserved areas. 
(b)Eligibility 
(1)EntitiesTo be eligible to receive a grant under this section an entity— 
(A)shall be— 
(i)a health center receiving funds under section 330 or designated as a Federally qualified health center; 
(ii)a county or local public health department, if located in a federally-designated dental health professional shortage area; 
(iii)an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); 
(iv)a dental education program accredited by the Commission on Dental Accreditation; or 
(v)a community-based program whose child service population is made up of at least 33 percent of children who are eligible children, including at least 25 percent of such children being children with mental retardation or related developmental disabilities, unless specific documentation of a lack of need for access by this sub-population is established; and 
(B)shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information concerning dental provider capacity to serve individuals with developmental disabilities. 
(2)IndividualsTo be eligible to receive a grant under this section an individual shall— 
(A)be a dental health professional licensed or certified in accordance with the laws of State in which such individual provides dental services; 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and 
(C)provide assurances that— 
(i)the individual will practice in a federally-designated dental health professional shortage area; or 
(ii)not less than 25 percent of the patients of such individual are— 
(I)receiving assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); 
(II)receiving assistance under a State plan under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); or 
(III)uninsured. 
(c)Use of funds 
(1)EntitiesAn entity shall use amounts received under a grant under this section to provide for the increased availability of primary dental services in the areas described in subsection (a). Such amounts may be used to supplement the salaries offered for individuals accepting employment as dentists in such areas. 
(2)IndividualsA grant to an individual under subsection (a) shall be in the form of a $1,000 bonus payment for each month in which such individual is in compliance with the eligibility requirements of subsection (b)(2)(C). 
(d)Authorization of appropriations 
(1)In generalNotwithstanding any other amounts appropriated under section 330 for health centers, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2007 through 2012 to hire and retain dental healthcare providers under this section. 
(2)Use of fundsOf the amount appropriated for a fiscal year under paragraph (1), the Secretary shall use— 
(A)not less than 65 percent of such amount to make grants to eligible entities; and 
(B)not more than 35 percent of such amount to make grants to eligible individuals.. 
453.Priority substance abuse treatment needs of regional and national significanceSection 509 of the Public Health Service Act (42 U.S.C. 290bb–2) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (d) the following: 
 
(f)Special consideration in developing Program prioritiesThe Secretary shall give special consideration to promoting the integration of substance abuse treatment services into primary health care systems and the provision of culturally and linguistically appropriate substance abuse treatment services in health disparity populations.. 
454.Fetal Alcohol SyndromeSubtitle B of title XXIX of the Public Health Service Act, as added by section 442, is amended by adding at the end the following: 
 
2922.Fetal Alcohol Syndrome 
(a)Surveillance and identification researchThe Secretary shall direct the National Center for Birth Defects and Developmental Disabilities (referred to in this section as the Center) to— 
(1)develop a uniform surveillance case definition for Fetal Alcohol Syndrome (referred to in this section as FAS) and a uniform surveillance definition for Alcohol Related Neurodevelopmental Disorder (referred to in this section as ARND); 
(2)develop a comprehensive screening process for FAS and ARND to include all age groups; and 
(3)disseminate the screening process developed under paragraph (2) to— 
(A)hospitals, outpatient programs, and other healthcare providers; 
(B)incarceration and detainment facilities; 
(C)primary and secondary schools; 
(D)social work and child welfare offices; 
(E)State offices and others providing services to individuals with disabilities; and 
(F)others determined appropriate by the Secretary. 
(b)Clinical characterization of FAS and related diseasesThe Secretary shall direct the National Institute of Alcohol Abuse and Alcoholism to— 
(1)research methods to quantify the central nervous system impairments associated with fetal alcohol exposure and to develop clinical diagnostic tools for the intellectual and behavioral problems associated with FAS and related diseases; 
(2)develop a neurocognitive phenotype for FAS and ARND; and 
(3)include all relevant scientific and clinical characterizations of FAS and related diseases in relevant diagnostic codes. 
(c)Community-Based and support services coordination grantsThe Secretary shall award grants to States, Indian tribes and tribal organizations, and nongovernmental organizations for the establishment of— 
(1)pilot projects to identify and implement best practices for— 
(A)educating children with fetal alcohol spectrum disorders, including— 
(i)activities and programs designed specifically for the identification, treatment, and education of such children; and 
(ii)curricula development and credentialing of teachers, administrators, and social workers who implement such programs; 
(B)educating judges, attorneys, child advocates, law enforcement officers, prison wardens, alternative incarceration administrators, and incarceration officials on how to treat and support individuals suffering from a fetal alcohol spectrum disorder within the criminal justice system, including— 
(i)programs designed specifically for the identification, treatment, and education of those with a fetal alcohol spectrum disorder; and 
(ii)curricula development and credentialing within justice system for individuals who implement such programs; and 
(C)educating adoption or foster care agency officials about available and necessary services for children with fetal alcohol spectrum disorders, including— 
(i)programs designed specifically for the identification, treatment, and education of those with a fetal alcohol spectrum disorder; and 
(ii)education and training for potential parents of an adopted child with a fetal alcohol spectrum disorder; 
(2)nationally coordinated systems that integrate transitional services for those affected by prenatal alcohol exposure such as housing assistance, vocational training and placement, and medication monitoring by— 
(A)providing training and support to family services programs, children’s mental health programs, and other local efforts; 
(B)recruiting and training mentors for teenagers with a fetal alcohol spectrum disorder; and 
(C)maintaining a clearinghouse including all relevant neurobehavioral information needed for supporting individuals with a fetal alcohol spectrum disorder; and 
(3)programs to disseminate and coordinate fetal alcohol spectrum disorder awareness and identification efforts by community health centers, including— 
(A)education of health professionals regarding available support services; and 
(B)implementation of a tracking system targeting the rates of fetal alcohol spectrum disorders among individuals from certain racial, ethnic, and economic backgrounds. 
(d)ApplicationTo be eligible to receive a grant under subsection (g), an entity shall submit to the Secretary an application in such form, in such manner, and containing such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(e)Building State FASD systems 
(1)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants, contracts, or cooperative agreements to States for the purpose of establishing or expanding statewide programs of surveillance, prevention, and treatment of individuals with Fetal Alcohol Spectrum Disorders. 
(2)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1) a State shall— 
(A)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require; 
(B)develop and implement a statewide strategic plan for preventing and treating Fetal Alcohol Spectrum Disorders; 
(C)consult with public and private non-profit entities with relevant expertise on Fetal Alcohol Spectrum Disorders within the State, including— 
(i)parent-led groups and other organizations that support and advocate for individuals with Fetal Alcohol Spectrum Disorders; and 
(ii)Indian tribes and tribal organizations; and 
(D)designate an individual to serve as the coordinator of the State’s Fetal Alcohol Spectrum Disorders program. 
(3)Strategic planThe statewide strategic plan prepared under paragraph (2)(B) shall include— 
(A)the identification of existing State programs and systems that could be used to identify and treat individuals with Fetal Alcohol Spectrum Disorders and prevent alcohol consumption during pregnancy, such as— 
(i)programs for the developmentally disabled, the mentally ill, and individuals with alcohol dependency; 
(ii)primary and secondary educational systems; 
(iii)judicial systems for juveniles and adults; 
(iv)child welfare programs and social service programs; and 
(v)other programs or systems the State determines to be appropriate; 
(B)the identification of any barriers for individuals with Fetal Alcohol Spectrum Disorders or women at risk for alcohol consumption during pregnancy to access the programs identified under subparagraph (A); and 
(C)proposals to eliminate barriers to prevention and treatment programs and coordinate the activities of such programs. 
(4)Use of fundsAmounts received under a grant, contract, or cooperative agreement under paragraph (1) shall be used for one or more of the following activities: 
(A)Establishing a statewide surveillance system. 
(B)Collecting, analyzing and interpreting data. 
(C)Establishing a diagnostic center. 
(D)Developing, implementing, and evaluating population-based and targeted prevention programs for Fetal Alcohol Spectrum Disorders, including public awareness campaigns. 
(E)Referring individuals with Fetal Alcohol Spectrum Disorders to appropriate support services. 
(F)Developing and sharing best practices for the prevention, identification, and treatment of Fetal Alcohol Spectrum Disorders. 
(G)Providing training to health care providers on the prevention, identification, and treatment of Fetal Alcohol Spectrum Disorders. 
(H)Disseminating information about Fetal Alcohol Spectrum Disorders and the availability of support services to families of individuals with Fetal Alcohol Spectrum Disorders. 
(I)Other activities determined appropriate by the Secretary. 
(5)Multi-state programsThe Secretary shall permit the formation of multi-State Fetal Alcohol Spectrum Disorders programs under this subsection. 
(6)Other contracts and agreementsA State may carry out activities under paragraph (4) through contacts or cooperative agreements with public and private non-profit entities with a demonstrated expertise in Fetal Alcohol Spectrum Disorders. 
(7)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for fiscal years 2006 through 2010. 
(f)Promoting community partnerships 
(1)In generalThe Secretary shall award grants, contracts, or cooperative agreements to eligible entities to enable such entities to establish, enhance, or improve community partnerships for the purpose of collaborating on common objectives and integrating the services available to individuals with Fetal Alcohol Spectrum Disorders, such as surveillance, prevention, treatment, and provision of support services. 
(2)Eligible entitiesTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1), an entity shall— 
(A)be a public or private nonprofit entity, including— 
(i)a health care provider or health professional; 
(ii)a primary or secondary school; 
(iii)a social work or child welfare office; 
(iv)an incarceration or detainment facility; 
(v)a parent-led group or other organization that supports and advocates for individuals with Fetal Alcohol Spectrum Disorders; 
(vi)an Indian tribe or tribal organization; 
(vii)any other entity the Secretary determines to be appropriate; or 
(viii)a consortium of any of the entities described in clauses (i) through (vii); and 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including assurances that the entity submitting the application does, at the time of application, or will, within a reasonable amount of time from the date of application, include substantive participation of a broad range of entities that work with or provide services for individuals with Fetal Alcohol Spectrum Disorders. 
(3)ActivitiesAn eligible entity shall use amounts received under a grant, contract, or cooperative agreement under this subsection shall carry out 1 or more of the following activities: 
(A)Identifying and integrating existing programs and services available in the community for individuals with Fetal Alcohol Spectrum Disorders. 
(B)Conducting a needs assessment to identify services that are not available in a community. 
(C)Developing and implementing community-based initiatives to prevent, diagnose, treat, and provide support services to individuals with Fetal Alcohol Spectrum Disorders. 
(D)Disseminating information about Fetal Alcohol Spectrum Disorders and the availability of support services. 
(E)Developing and implementing a community-wide public awareness and outreach campaign focusing on the dangers of drinking alcohol while pregnant. 
(F)Providing mentoring or other support to families of individuals with Fetal Alcohol Spectrum Disorders. 
(G)Other activities determined appropriate by the Secretary. 
(4)Authorization of appropriationThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section (other than subsections (e) and (f)), such sums as may be necessary for each of fiscal years 2005 through 2010.. 
 455. HIV/AIDS reduction Subtitle B of title XXIX of the Public Health Service Act, as amended by section 454, is amended by adding at the end the following: 
 
 2923. HIV/AIDS reduction in the minority community 
 (a) Expanded funding The Secretary, in collaboration with the Director of the Office of Minority Health, the Director of the Centers for Disease Control and Prevention, the Administrator of the Health Resources and Services Administration, and the Administrator of the Substance Abuse and Mental Health Administration, shall provide funds and carry out activities to expand the Minority HIV/AIDS Initiative.  
 (b) Use of funds The additional funds made available under this section may be used, through the Minority HIV/AIDS Initiative, to support the following activities: 
 (1) The provision of technical assistance and infrastructure support to reduce HIV/AIDS in minority populations.  
 (2) To increase minority populations’ access to HIV/AIDS prevention and care services.  
 (3) To build stronger community programs and partnerships to address HIV prevention and the healthcare needs of specific minority racial and ethnic populations.   
 (c) Priority interventions Within the minority populations referred to in subsection (b), priority in conducting intervention services shall be given to— 
 (1) women;  
 (2) youth;  
 (3) men who engage in homosexual activity;  
 (4) persons who engage in intravenous drug abuse;  
 (5) homeless individuals; and  
 (6) individuals incarcerated or in the penal system.   
 (d) Authorization of appropriations For the purpose of carrying out this section, there are authorized to be appropriated $610,000,000 for fiscal year 2005, and such sums as may be necessary for each of the fiscal years 2006 through 2010.   .   
 456. Systems for heart disease and stroke Subtitle B of title XXIX of the Public Health Service Act, as amended by section 455, is further amended by adding at the end the following: 
 
 2924. Heart disease 
 (a) In general The Secretary, acting through the National Heart, Lung and Blood Institute and the Centers for Disease Control, shall award competitive grants to eligible entities to provide for community-based interventions to encourage healthy lifestyles to reduce morbidity and mortality from heart disease.  
 (b) Eligible entities To be eligible to receive a grant under subsection (a), an entity shall— 
 (1) be a community-based or non-profit organization, academic medical institution, hospital, health center, health plan, health department, or other health-related entity determined appropriate by the Secretary; and  
 (2) prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.   
 (c) Use of funds An entity shall use amounts received under a grant under this section to— 
 (1) carry out interventions that address primary prevention of heart disease in the minority community, including educational outreach efforts concerning risk factors for, and the prevention of, heart disease;  
 (2) carry out activities to facilitate healthy lifestyles in minority populations through— 
 (A) behavioral change interventions to increase physical activity and improve nutrition;  
 (B) the increased use of community facilities and public spaces for exercise;  
 (C) school, after-school, or intramural physical activity or sports programs for children and youth;  
 (D) employment-based interventions to increase physical activity or nutrition; or   
 (3) expand or evaluate existing programs of the type described in paragraphs (1) and (2).   
 (d) Authorization of appropriations There is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011.   
 2925. Stroke education campaign 
 (a) In general The Secretary shall carry out a national education and information campaign to promote stroke prevention and increase the number of stroke patients who seek immediate treatment. In implementing such education and information campaign, the Secretary shall avoid duplicating existing stroke education efforts by other Federal Government agencies and may consult with national and local associations that are dedicated to increasing the public awareness of stroke, consumers of stroke awareness products, and providers of stroke care.  
 (b) Use of funds The Secretary may use amounts appropriated to carry out the campaign described in subsection (a)— 
 (1) to make public service announcements about the warning signs of stroke and the importance of treating stroke as a medical emergency;  
 (2) to provide education regarding ways to prevent stroke and the effectiveness of stroke treatment;  
 (3) to purchase media time and space;  
 (4) to pay for advertising production costs;  
 (5) to test and evaluate advertising and educational materials for effectiveness, especially among groups at high risk for stroke, including women, older adults, and African-Americans;  
 (6) to develop alternative campaigns that are targeted to unique communities, including rural and urban communities, and States with a particularly high incidence of stroke;  
 (7) to measure public awareness prior to the start of the campaign on a national level and in targeted communities to provide baseline data that will be used to evaluate the effectiveness of the public awareness efforts; and  
 (8) to carry out other activities that the Secretary determines will promote prevention practices among the general public and increase the number of stroke patients who seek immediate care.   
 (c) Consultations In carrying out this section, the Secretary shall consult with medical, surgical, rehabilitation, and nursing specialty groups, hospital associations, voluntary health organizations, emergency medical services, State directors, and associations, experts in the use of telecommunication technology to provide stroke care, national disability, minority health professional organizations and consumer organizations representing individuals with disabilities and chronic illnesses, concerned advocates, and other interested parties.  
 (d) Stroke In this section, the term stroke means a brain attack in which blood flow to the brain is interrupted or in which a blood vessel or aneurysm in the brain breaks or ruptures.  
 (e) Authorization of appropriations There is authorized to be appropriated to carry out subsection (b), such sums as may be necessary for each of fiscal years 2006 through 2011.   .    
DStudies, reports, and plans 
461.IOM study request 
(a)In generalThe Secretary of Health and Human Services shall request that the Institute of Medicine conduct, or contract with another entity to conduct, a study to investigate promising strategies for improving minority health and reducing and eliminating racial and ethnic disparities in health and healthcare. 
(b)ContentThe study under subsection (a) shall— 
(1)identify key stakeholders for intervention in the public and private sector; 
(2)identify the barriers to eliminating racial and ethnic disparities in health and healthcare; 
(3)explore approaches for addressing disparities in health and healthcare using a quality improvement framework; 
(4)suggest an evaluation and research agenda that will advance effective strategies for reducing and eliminating racial and ethnic disparities in health and healthcare; and 
(5)assess the capacity of the Department of Health and Human Services, as currently structured, to implement and evaluate promising strategies to improve minority health and reduce and eliminate racial and ethnic disparities in health and healthcare. 
(c)AgendaThe agenda described in subsection (b)(4) shall include a focus on the following: 
(1)Observational studies of race-discordant and race-concordant physician-patient clinical encounters. 
(2)Studies of the behaviors and expressed attitudes toward race and ethnicity during education and training of health professionals. 
(3)Expansion of prospective studies of disparities in care, combining clinical data with qualitative interviews with patients and providers. 
(4)Studies of the natural history of social categorization in medical education and practice. 
(5)Studies of the effectiveness of standard clinical guidelines in reducing disparities across disease categories. 
(6)Exploration of health system characteristics that may contribute to or mitigate disparities in health care. 
(7)Evaluation of cultural competency programs and their impact on the attitudes, knowledge, skills, and behaviors of healthcare providers. 
(8)Expansion of community-participatory research with a focus on such topics as increasing trust and patient empowerment. 
(9)Studies on appropriate indicators of socio-economic status, and methods for incorporating such indicators in patient records. 
(10)Interventional studies designed to eliminate disparities. 
(d)ReportNot later than 24 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the appropriate committees of Congress a report containing the results of the study conducted under subsection (a). 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 and 2008. 
462.Strategic plan 
(a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall formulate a strategic plan for implementing the 2001 report by the Surgeon General of the Public Health Service entitled Mental Health: Culture, Race, and Ethnicity—A Supplement to Mental Health: A Report of the Surgeon General and the 2003 report by the President’s New Freedom Commission on Mental Health entitled Achieving the Promise: Transforming Mental Health Care in America. 
(b)SubmissionNot later than 6 months after the date of the enactment of this title, the Secretary shall submit to the Congress the strategic plan formulated under this section. 
463.Advisory Council for the Elimination of TuberculosisSection 317E(f) of the Public Health Service Act (42 U.S.C. 247b–6(f)) is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by striking paragraphs (2) through (4), and inserting the following: 
 
(2)DutiesFor the purpose of making progress toward the goal of eliminating tuberculosis from the United States, the Council shall provide to the Secretary and other appropriate Federal officials advice on coordinating the activities of the Public Health Service and other Federal agencies that relate to such disease and on efficiently utilizing the Federal resources involved. 
(3)National planIn carrying out paragraph (2), the Council, in consultation with appropriate public and private entities, shall make recommendations on the development, revision, and implementation of a national plan to eliminate tuberculosis in the United States. In carrying out this paragraph, the Council shall— 
(A)consider the recommendations of the Institute of Medicine regarding the elimination of tuberculosis; 
(B)address the development and application of new technologies; and 
(C)review the extent to which progress has been made toward eliminating tuberculosis. 
(4)Global activitiesIn carrying out paragraph (2), the Council, in consultation with appropriate public and private entities, shall make recommendations for the development and implementation of a plan to guide the involvement of the United States in global and cross border tuberculosis-control activities, including recommendations regarding policies, strategies, objectives, and priorities. Such recommendations for the plan shall have a focus on countries where a high incidence of tuberculosis directly affects the United States, such as Mexico, and on access to a comprehensive package of tuberculosis control measures, as defined by the World Health Organization directly observed treatment, short course strategy (commonly known as DOTS). 
(5)CompositionThe Council shall be composed of— 
(A)representatives from the Centers for Disease Control and Prevention, the National Institutes of Health, the Agency for Healthcare Research and Quality, the Health Resources and Services Administration, the U.S.-Mexico Border Health Commission, and other Federal departments and agencies that carry out significant activities relating to tuberculosis; and 
(B)members appointed from among individuals who are not officers or employees of the Federal Government.. 
464.National Program for tuberculosis eliminationSection 317E of the Public Health Service Act (42 U.S.C. 247b–6) is amended— 
(1)by striking the heading for the section and inserting the following: “national program for tuberculosis elimination”; 
(2)by amending subsection (b) to read as follows: 
 
(b)Research, demonstration projects, education, and trainingWith respect to the prevention, control, and elimination of tuberculosis, the Secretary may, directly or through grants to public or nonprofit private entities, carry out the following: 
(1)Research, with priority given to research concerning— 
(A)diagnosis and treatment of latent infection of tuberculosis; 
(B)strains of tuberculosis resistant to drugs; 
(C)cases of tuberculosis that affect certain high-risk populations; and 
(D)clinical trials, including those conducted through the Tuberculosis Trials Consortium. 
(2)Demonstration projects, including for— 
(A)the development of regional capabilities for the prevention, control, and elimination of tuberculosis particularly in low-incidence regions; and 
(B)collaboration with the Immigration and Naturalization Service to identify and treat immigrants with active or latent tuberculosis infection. 
(3)Public information and education programs. 
(4)Education, training and clinical skills improvement activities for health professionals, including allied health personnel. 
(5)Support of model centers to carry out activities under paragraphs (2) through (4). 
(6)Collaboration with international organizations and foreign countries, including Mexico, in coordination with the United States Agency for International Development, in carrying out such activities, including coordinating activities through the Advisory Council for the Elimination of Tuberculosis. 
(7)Capacity support to States and large cities for strengthening tuberculosis programs.; and 
(3)by striking subsection (g) and inserting the following: 
 
(g)ReportsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the Advisory Council for the Elimination of Tuberculosis, shall biennially prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the activities carried out under this section. Each report shall include the opinion of the Council on the extent to which its recommendations under section 317E(f)(3) regarding tuberculosis have been implemented. 
(h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012.. 
465.Inclusion of inpatient hospital services for the treatment of tb-infected individuals 
(a)In generalSection 1902(z)(2) of the Social Security Act (42 U.S.C. 1396a(z)(2)) is amended by adding at the end the following: 
 
(G)Inpatient hospital services.. 
(b)Effective dateThe amendment made by subsection (a) takes effect on October 1, 2006. 
EMiscellaneous provisions 
471.Health empowerment zones 
(a)Health empowerment zone programs 
(1)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration and the Director of the Office of Minority Health, and in cooperation with the Director of the Office of Community Services and the Director of the National Center for Minority Health and Health Disparities, shall make grants to partnerships of private and public entities to establish health empowerment zone programs in communities that disproportionately experience disparities in health status and healthcare for the purpose described in paragraph (2). 
(2)Use of funds 
(A)In generalSubject to subparagraph (B), the purpose of a health empowerment zone program under this section shall be to assist individuals, businesses, schools, minority health associations, non-profit organizations, community-based organizations, hospitals, healthcare clinics, foundations, and other entities in communities that disproportionately experience disparities in health status and healthcare which are seeking— 
(i)to improve the health or environment of minority individuals in the community and to reduce disparities in health status and healthcare by assisting individuals in accessing Federal programs; and 
(ii)to coordinate the efforts of governmental and private entities regarding the elimination of racial and ethnic disparities in health status and healthcare. 
(B)Medicare and MedicaidA health empowerment zone program under this section shall not provide any assistance (other than referral and follow-up services) that is duplicative of programs under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 and 1396 et seq.). 
(3)DistributionThe Secretary shall make at least 1 grant under this section to a partnership for a health empowerment zone program in communities that disproportionately experience disparities in health status and healthcare that is located in a territory or possession of the United States. 
(4)ApplicationTo obtain a grant under this section, a partnership shall submit to the Secretary an application in such form and in such manner as the Secretary may require. An application under this paragraph shall— 
(A)demonstrate that the communities to be served by the health empowerment zone program are those that disproportionately experience disparities in health status and healthcare; 
(B)set forth a strategic plan for accomplishing the purpose described in paragraph (2), by— 
(i)describing the coordinated health, economic, human, community, and physical development plan and related activities proposed for the community; 
(ii)describing the extent to which local institutions and organizations have contributed and will contribute to the planning process and implementation; 
(iii)identifying the projected amount of Federal, State, local, and private resources that will be available in the area and the private and public partnerships to be used (including any participation by or cooperation with universities, colleges, foundations, non-profit organizations, medical centers, hospitals, health clinics, school districts, or other private and public entities); 
(iv)identifying the funding requested under any Federal program in support of the proposed activities; 
(v)identifying benchmarks for measuring the success of carrying out the strategic plan; 
(vi)demonstrating the ability to reach and service the targeted underserved minority community populations in a culturally appropriate and linguistically responsive manner; and 
(vii)demonstrating a capacity and infrastructure to provide long-term community response that is culturally appropriate and linguistically responsive to communities that disproportionately experience disparities in health and healthcare; and 
(C)include such other information as the Secretary may require. 
(5)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to proposals from indigenous community entities that have an expertise in providing culturally appropriate and linguistically responsive services to communities that disproportionately experience disparities in health and health care. 
(b)Federal assistance for Health empowerment zone grant programsThe Secretary, the Administrator of the Small Business Administration, the Secretary of Agriculture, the Secretary of Education, the Secretary of Labor, and the Secretary of Housing and Urban Development shall each— 
(1)where appropriate, provide entity-specific technical assistance and evidence-based strategies to communities that disproportionately experience disparities in health status and healthcare to further the purposes served by a health empowerment zone program established with a grant under subsection (a); 
(2)identify all programs administered by the Department of Health and Human Services, Small Business Administration, Department of Agriculture, Department of Education, Department of Labor, and the Department of Housing and Urban Development, respectively, that may be used to further the purpose of a health empowerment zone program established with a grant under subsection (a); and 
(3)in administering any program identified under paragraph (2), consider the appropriateness of giving priority to any individual or entity located in communities that disproportionately experience disparities in health status and healthcare served by a health empowerment zone program established with a grant under subsection (a), if such priority would further the purpose of the health empowerment zone program. 
(c)Health empowerment zone Coordinating Committee 
(1)EstablishmentFor each health empowerment zone program established with a grant under subsection (a), the Secretary acting through the Director of Office of Minority Health and the Administrator of the Health Resources and Services Administration shall establish a health empowerment zone coordinating committee. 
(2)DutiesEach coordinating committee established, in coordination with the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, shall provide technical assistance and evidence-based strategies to the grant recipient involved, including providing guidance on research, strategies, health outcomes, program goals, management, implementation, monitoring, assessment, and evaluation processes. 
(3)Membership 
(A)AppointmentThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, in consultation with the respective grant recipient shall appoint the members of each coordinating committee. 
(B)CompositionThe Director of the Office of Minority Health, and the Administrator of the Health Resources and Services Administration shall ensure that each coordinating committee established— 
(i)has not more than 20 members; 
(ii)includes individuals from communities that disproportionately experience disparities in health status and healthcare; 
(iii)includes community leaders and leaders of community-based organizations; 
(iv)includes representatives of academia and lay and professional organizations and associations including those having expertise in medicine, technical, social and behavioral science, health policy, advocacy, cultural and linguistic competency, research management, and organization; and 
(v)represents a reasonable cross-section of knowledge, views, and application of expertise on societal, ethical, behavioral, educational, policy, legal, cultural, linguistic, and workforce issues related to eliminating disparities in health and healthcare. 
(C)Individual qualificationsThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration may not appoint an individual to serve on a coordinating committee unless the individual meets the following qualifications: 
(i)The individual is not employed by the Federal Government. 
(ii)The individual has appropriate experience, including experience in the areas of community development, cultural and linguistic competency, reducing and eliminating racial and ethnic disparities in health and health care, or minority health. 
(D)SelectionIn selecting individuals to serve on a coordinating committee, the Director of Office of Minority Health and the Administrator Health Resources and Services Administration shall give due consideration to the recommendations of the Congress, industry leaders, the scientific community (including the Institute of Medicine), academia, community based non-profit organizations, minority health and related organizations, the education community, State and local governments, and other appropriate organizations. 
(E)ChairpersonThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, in consultation with the members of the coordinating committee involved, shall designate a chairperson of the coordinating committee, who shall serve for a term of 3 years and who may be reappointed at the expiration of each such term. 
(F)TermsEach member of a coordinating committee shall be appointed for a term of 1 to 3 years in overlapping staggered terms, as determined by the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration at the time of appointment, and may be reappointed at the expiration of each such term. 
(G)VacanciesA vacancy on a coordinating committee shall be filled in the same manner in which the original appointment was made. 
(H)CompensationEach member of a coordinating committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule for each day (including travel time) during which such member is engaged in the performance of the duties of the coordinating committee. 
(I)Travel expensesEach member of a coordinating committee shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(4)MeetingsA coordinating committee shall meet 3 to 5 times each year, at the call of the coordinating committee’s chairperson and in consultation with the Director of Office of Minority Health and the Administrator Health Resources and Services Administration. 
(5)ReportEach coordinating committee shall transmit to the Congress an annual report that, with respect to the health empowerment zone program involved, includes the following: 
(A)A review of the program’s effectiveness in achieving stated goals and outcomes. 
(B)A review of the program’s management and the coordination of the entities involved. 
(C)A review of the activities in the program’s portfolio and components. 
(D)An identification of policy issues raised by the program. 
(E)An assessment of the program’s capacity, infrastructure, and number of underserved minority communities reached. 
(F)Recommendations for new program goals, research areas, enhanced approaches, partnerships, coordination and management mechanisms, and projects to be established to achieve the program’s stated goals, to improve outcomes, monitoring, and evaluation. 
(G)A review of the degree of minority entity participation in the program, and an identification of a strategy to increase such participation. 
(H)Any other reviews or recommendations determined to be appropriate by the coordinating committee. 
(d)ReportThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall submit a joint annual report to the appropriate committees of Congress on the results of the implementation of programs under this section. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
472.Overweight and obesity prevention and treatment 
(a)In generalThe Secretary, in collaboration with the Director of the Centers for Disease Control and Prevention, the Administrator of the National Center for Minority Health and Health Disparities, and the Administrator of the Health Resources and Services Administration, shall establish grant programs for the purpose of preventing and treating overweight and obesity in underserved minority populations. 
(b)DefinitionsIn this section, with respect to an individual: 
(1)ObesityThe term obesity means a Body Mass Index greater than or equal to 30.0 kg/m2. 
(2)OverweightThe term overweight means a Body Mass Index of 25 to 29.9 kg/m2. 
(c)Centers for Disease Control and PreventionThe Director of the Centers for Disease Control and Prevention shall expand overweight and obesity reduction activities that include the following: 
(1)Surveillance in minority racial and ethnic populations. 
(2)Communication strategies, including the use of social marketing for minority populations, about the dangers of obesity. 
(3)Creation of partnerships with State health departments in developing obesity prevention and treatment interventions. 
(4)Development of work-based wellness programs to encourage adoption of healthy lifestyles by employees. 
(d)National Center for Minority Health and Health DisparitiesThe Director of the Centers for Disease Control and Prevention shall establish and implement a grant program to support research in the following areas: 
(1)Behavioral and environmental causes of overweight and obesity in minority populations. 
(2)Prevention and treatment interventions for overweight and obesity, tailored for minority populations. 
(3)Disparities in the prevalence of overweight and obesity among racial and ethnic minority groups. 
(4)Development and dissemination of best practice guidelines for treatment of overweight and obesity, tailored for gender and age groups within minority populations. 
(5)Data collection and reporting relating to overweight and obesity in minority populations. 
(e)Health Resources and Services AdministrationThe Administrator of the Health Resources and Services Administration, in collaboration with the Director of the Office of Minority Health, the Secretary of Education, and the Secretary of Agriculture, shall establish and implement a school-based obesity prevention and treatment program that may include the following activities: 
(1)Projects to change the perception of overweight and obesity of children from racially and ethnically diverse backgrounds at all ages. 
(2)Culturally appropriate student education about healthy eating habits, based on the Dietary Guidelines for Americans. 
(3)Student programs to increase knowledge, attitudes, skills, behaviors, and confidence needed to be physically active for life. 
(4)Student peer advisor programs to increase awareness and model healthy lifestyles among fellow students. 
(5)Teacher education using scientifically evaluated physical education and nutrition curricula tailored to minority populations. 
(6)Family-focused initiatives to encourage the adoption of strategies relating to healthy lifestyles for parents (or guardians) and children. 
(7)The creation of partnerships with community, fitness, or health organizations that will promote healthy eating and physical activity among children. 
(8)Incentive programs to ensure the provision of healthful foods and beverages on school campuses and at school events. 
(f)EvaluationA grantee under this section shall submit to the Secretary an evaluation, in collaboration with an academic health center or other qualified entity, that describes activities carried out with funds received under the grant and the effectiveness of such activities in preventing or treating overweight and obesity. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
473.Border Health grants 
(a)Eligible entity definedIn this section, the term eligible entity means a State, public institution of higher education, local government, tribal government, nonprofit health organization, community health center, or community clinic receiving assistance under section 330 of the Public Health Service Act (42 U.S.C. 254b), that is located in the border area. 
(b)AuthorizationFrom funds appropriated under subsection (f), the Secretary, acting through the United States members of the United States-Mexico Border Health Commission, shall award grants to eligible entities to address priorities and recommendations to improve the health of border area residents that are established by— 
(1)the United States members of the United States-Mexico Border Health Commission; 
(2)the State border health offices; and 
(3)the Secretary. 
(c)ApplicationAn eligible entity that desires a grant under subsection (b) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(d)Use of fundsAn eligible entity that receives a grant under subsection (b) shall use the grant funds for— 
(1)programs relating to— 
(A)maternal and child health; 
(B)primary care and preventative health; 
(C)public health and public health infrastructure; 
(D)health education and promotion; 
(E)oral health; 
(F)mental and behavioral health; 
(G)substance abuse; 
(H)health conditions that have a high prevalence in the border area; 
(I)medical and health services research; 
(J)workforce training and development; 
(K)community health workers or promotoras; 
(L)health care infrastructure problems in the border area (including planning and construction grants); 
(M)health disparities in the border area; 
(N)environmental health; and 
(O)outreach and enrollment services with respect to Federal programs (including programs authorized under titles XIX and XXI of the Social Security Act (42 U.S.C. 1396 and 1397aa)); and 
(2)other programs determined appropriate by the Secretary. 
(e)Supplement, not supplantAmounts provided to an eligible entity awarded a grant under subsection (b) shall be used to supplement and not supplant other funds available to the eligible entity to carry out the activities described in subsection (d). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for fiscal year 2007, and such sums as may be necessary for each succeeding fiscal year. 
474.United States-Mexico Border Health Commission Act amendmentsThe United States-Mexico Border Health Commission Act (22 U.S.C. 290n et seq.) is amended by adding at the end the following: 
 
9.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $10,000,000 for fiscal year 2007 and such sums as may be necessary for each succeeding fiscal year.. 
475.Prevention and control of injuries 
(a)In generalSection 394A of the Public Health Service Act (42 U.S.C. 280b–3) is amended— 
(1)by striking and after 1994,; 
(2)by striking and after 1998,; and 
(3)by striking through 2005 and all that follows and inserting the following: through 2006, $300,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012.. 
(b)Demonstration projects in urban areasSection 394A of the Public Health Service Act (42 U.S.C. 280b–3) is amended by adding at the end the following sentence: For the purpose of carrying out section 393(a)(6) in urban areas, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012, in addition to amounts available for such purpose pursuant to the preceding sentence.. 
(c)Demonstration projects regarding violenceSection 393 of the Public Health Service Act (42 U.S.C. 280b–1a) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following subsection: 
 
(b)Grants under subsection (a)(6) shall include grants to public or nonprofit private trauma centers for demonstration projects to reduce violence.. 
VData collection and reporting 
501.Amendment to the Public Health Service Act 
(a)PurposeIt is the purpose of this section to promote data collection, analysis, and reporting by race, ethnicity, and primary language among federally supported health programs. 
(b)AmendmentTitle XXIX of the Public Health Service Act, as amended by titles II and III of this Act, is further amended by adding at the end the following: 
 
CStrengthening data collection, improving data analysis, and expanding data reporting 
2931.Data on race, ethnicity, and primary language 
(a)Requirements 
(1)In generalEach health-related program operated by or that receives funding or reimbursement, in whole or in part, either directly or indirectly from the Department of Health and Human Services shall— 
(A)require the collection, by the agency or program involved, of data on the race, ethnicity, and primary language of each applicant for and recipient of health-related assistance under such program— 
(i)using, at a minimum, the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity; 
(ii)using the standards developed under subsection (e) for the collection of language data; 
(iii)where practicable, collecting data for additional population groups if such groups can be aggregated into the minimum race and ethnicity categories; and 
(iv)where practicable, through self-report; 
(B)with respect to the collection of the data described in subparagraph (A) for applicants and recipients who are minors or otherwise legally incapacitated, require that— 
(i)such data be collected from the parent or legal guardian of such an applicant or recipient; and 
(ii)the preferred language of the parent or legal guardian of such an applicant or recipient be collected; 
(C)systematically analyze such data using the smallest appropriate units of analysis feasible to detect racial and ethnic disparities in health and healthcare and when appropriate, for men and women separately, and report the results of such analysis to the Secretary, the Director of the Office for Civil Rights, the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate, and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives; 
(D)provide such data to the Secretary on at least an annual basis; and 
(E)ensure that the provision of assistance to an applicant or recipient of assistance is not denied or otherwise adversely affected because of the failure of the applicant or recipient to provide race, ethnicity, and primary language data. 
(2)Rules of constructionNothing in this subsection shall be construed to— 
(A)permit the use of information collected under this subsection in a manner that would adversely affect any individual providing any such information; and 
(B)require health care providers to collect data. 
(b)Protection of dataThe Secretary shall ensure (through the promulgation of regulations or otherwise) that all data collected pursuant to subsection (a) is protected— 
(1)under the same privacy protections as the Secretary applies to other health data under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the privacy of individually identifiable health information and other protections; and 
(2)from all inappropriate internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from other inappropriate uses, as defined by the Secretary. 
(c)National plan of the data CouncilThe Secretary shall develop and implement a national plan to improve the collection, analysis, and reporting of racial, ethnic, and primary language data at the Federal, State, territorial, Tribal, and local levels, including data to be collected under subsection (a). The Data Council of the Department of Health and Human Services, in consultation with the National Committee on Vital Health Statistics, the Office of Minority Health, and other appropriate public and private entities, shall make recommendations to the Secretary concerning the development, implementation, and revision of the national plan. Such plan shall include recommendations on how to— 
(1)implement subsection (a) while minimizing the cost and administrative burdens of data collection and reporting; 
(2)expand awareness among Federal agencies, States, territories, Indian tribes, health providers, health plans, health insurance issuers, and the general public that data collection, analysis, and reporting by race, ethnicity, and primary language is legal and necessary to assure equity and non-discrimination in the quality of healthcare services; 
(3)ensure that future patient record systems have data code sets for racial, ethnic, and primary language identifiers and that such identifiers can be retrieved from clinical records, including records transmitted electronically; 
(4)improve health and healthcare data collection and analysis for more population groups if such groups can be aggregated into the minimum race and ethnicity categories, including exploring the feasibility of enhancing collection efforts in States for racial and ethnic groups that comprise a significant proportion of the population of the State; 
(5)provide researchers with greater access to racial, ethnic, and primary language data, subject to privacy and confidentiality regulations; and 
(6)safeguard and prevent the misuse of data collected under subsection (a). 
(d)Compliance with StandardsData collected under subsection (a) shall be obtained, maintained, and presented (including for reporting purposes) in accordance with the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (at a minimum). 
(e)Language collection StandardsNot later than 1 year after the date of enactment of this title, the Director of the Office of Minority Health, in consultation with the Office for Civil Rights of the Department of Health and Human Services, shall develop and disseminate Standards for the Classification of Federal Data on Preferred Written and Spoken Language. 
(f)Technical assistance for the collection and reporting of data 
(1)In generalThe Secretary may, either directly or through grant or contract, provide technical assistance to enable a healthcare program or an entity operating under such program to comply with the requirements of this section. 
(2)Types of assistanceAssistance provided under this subsection may include assistance to— 
(A)enhance or upgrade computer technology that will facilitate racial, ethnic, and primary language data collection and analysis; 
(B)improve methods for health data collection and analysis including additional population groups beyond the Office of Management and Budget categories if such groups can be aggregated into the minimum race and ethnicity categories; 
(C)develop mechanisms for submitting collected data subject to existing privacy and confidentiality regulations; and 
(D)develop educational programs to inform health insurance issuers, health plans, health providers, health-related agencies, and the general public that data collection and reporting by race, ethnicity, and preferred language are legal and essential for eliminating health and healthcare disparities. 
(g)Analysis of racial and ethnic dataThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and in coordination with the Administrator of the Centers for Medicare and Medicaid Services, shall provide technical assistance to agencies of the Department of Health and Human Services in meeting Federal standards for race, ethnicity, and primary language data collection and analysis of racial and ethnic disparities in health and healthcare in public programs by— 
(1)identifying appropriate quality assurance mechanisms to monitor for health disparities; 
(2)specifying the clinical, diagnostic, or therapeutic measures which should be monitored; 
(3)developing new quality measures relating to racial and ethnic disparities in health and healthcare; 
(4)identifying the level at which data analysis should be conducted; and 
(5)sharing data with external organizations for research and quality improvement purposes. 
(h)National conference 
(1)In generalThe Secretary shall sponsor a biennial national conference on racial, ethnic, and primary language data collection to enhance coordination, build partnerships, and share best practices in racial, ethnic, and primary language data collection, analysis, and reporting. 
(2)ReportsNot later than 6 months after the date on which a national conference has convened under paragraph (1), the Secretary shall publish in the Federal Register and submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives a report concerning the proceedings and findings of the conference. 
(i)ReportNot later than 2 years after the date of enactment of this title, and biennially thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the effectiveness of data collection, analysis, and reporting on race, ethnicity, and primary language under the programs and activities of the Department of Health and Human Services and under other Federal data collection systems with which the Department interacts to collect relevant data on race and ethnicity. The report shall evaluate the progress made in the Department with respect to the national plan under subsection (c) or subsequent revisions thereto. 
(j)Grants for data collection by Health plans, Health Centers, and hospitals 
(1)In generalThe Secretary, in consultation with the Administrator of the Centers for Medicare and Medicaid Services, is authorized to award grants for the conduct of 20 demonstration programs by health plans, health centers, or hospitals to enhance their ability to collect, analyze, and report the data required under subsection (a). 
(2)EligibilityTo be eligible to receive a grant under paragraph (1), a health plan or hospital shall— 
(A)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan to eliminate racial, ethnic, and primary language disparities in health and healthcare through one or more of the activities described in paragraph (3); and 
(B)provide assurances that the health plan or hospital will use, at a minimum, the racial and ethnic categories and the standards for collection described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and available standards for language. 
(3)ActivitiesA grantee shall use amounts received under a grant under paragraph (1) to— 
(A)collect, analyze, and report data by race, ethnicity, and primary language for patients served by the hospital (including emergency room patients and patients served on an outpatient basis) or health center, or, in the case of a private health plan, such data for enrollees; 
(B)enhance or upgrade computer technology that will facilitate racial, ethnic, and primary language data collection and analysis; 
(C)provide analyses of racial and ethnic disparities in health and healthcare, including specific disease conditions, diagnostic and therapeutic procedures, or outcomes; 
(D)improve health data collection and analysis for additional population groups beyond the Office of Management and Budget categories if such groups can be aggregated into the minimum race and ethnicity categories; 
(E)develop mechanisms for sharing collected data subject to privacy and confidentiality regulations; 
(F)develop educational programs to inform health insurance issuers, health plans, health providers, health-related agencies, patients, enrollees, and the general public that data collection, analysis, and reporting by race, ethnicity, and preferred language are legal and essential for eliminating disparities in health and healthcare; and 
(G)develop quality assurance systems designed to track disparities and quality improvement systems designed to eliminate disparities. 
(k)DefinitionIn this section, the term health-related program mean a program— 
(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pay for healthcare and services; and 
(2)under this Act that provide Federal financial assistance for healthcare, biomedical research, health services research, and programs designed to improve the public’s health. 
(l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2932.Provisions relating to Native Americans 
(a)Epidemiology Centers 
(1)Establishment 
(A)In generalIn addition to those centers operating 1 day prior to the date of enactment of this title, (including those centers for which funding is currently being provided through funding agreements under the Indian Self-Determination and Education Assistance Act), the Secretary shall, not later than 180 days after such date of enactment, establish and fund an epidemiology center in each service area which does not have such a center to carry out the functions described in subparagraph (B). Any centers established under the preceding sentence may be operated by Indian tribes or tribal organizations pursuant to funding agreements under the Indian Self-Determination and Education Assistance Act, but funding under such agreements may not be divisible. 
(B)FunctionsIn consultation with and upon the request of Indian tribes, tribal organizations and urban Indian organizations, each area epidemiology center established under this subsection shall, with respect to such area shall— 
(i)collect data related to the health status objective described in section 3(b) of the Indian Health Care Improvement Act, and monitor the progress that the Service, Indian tribes, tribal organizations, and urban Indian organizations have made in meeting such health status objective; 
(ii)evaluate existing delivery systems, data systems, and other systems that impact the improvement of Indian health; 
(iii)assist Indian tribes, tribal organizations, and urban Indian organizations in identifying their highest priority health status objectives and the services needed to achieve such objectives, based on epidemiological data; 
(iv)make recommendations for the targeting of services needed by tribal, urban, and other Indian communities; 
(v)make recommendations to improve healthcare delivery systems for Indians and urban Indians; 
(vi)provide requested technical assistance to Indian tribes and urban Indian organizations in the development of local health service priorities and incidence and prevalence rates of disease and other illness in the community; and 
(vii)provide disease surveillance and assist Indian tribes, tribal organizations, and urban Indian organizations to promote public health. 
(C)Technical assistanceThe director of the Centers for Disease Control and Prevention shall provide technical assistance to the centers in carrying out the requirements of this subsection. 
(2)FundingThe Secretary may make funding available to Indian tribes, tribal organizations, and eligible intertribal consortia or urban Indian organizations to conduct epidemiological studies of Indian communities. 
(b)DefinitionsFor purposes of this section, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply.. 
502.Collection of race and ethnicity data by the Social Security AdministrationPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following: 
 
1150A.Collection of race and ethnicity data by the Social Security Administration 
(a)RequirementThe Commissioner of the Social Security Administration in consultation with the Administrator of the Centers for Medicare and Medicaid Services shall— 
(1)require the collection of data on the race, ethnicity, and primary language of all applicants for social security numbers, social security income, social security disability, and medicare— 
(A)using, at a minimum, the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and available language standards; and 
(B)where practicable, collecting data for additional population groups if such groups can be aggregated into the minimum race and ethnicity categories; 
(2)with respect to the collection of the data described in paragraph (1) for applicants who are under 18 years of age or otherwise legally incapacitated, require that— 
(A)such data be collected from the parent or legal guardian of such an applicant; and 
(B)the primary language of the parent or legal guardian of such an applicant or recipient be used; 
(3)require that such data be uniformly analyzed and reported at least annually to the Commissioner of Social Security; 
(4)be responsible for storing the data reported under paragraph (3); 
(5)ensure transmission to the Centers for Medicare and Medicaid Services and other Federal health agencies; 
(6)provide such data to the Secretary on at least an annual basis; and 
(7)ensure that the provision of assistance to an applicant is not denied or otherwise adversely affected because of the failure of the applicant to provide race, ethnicity, and primary language data. 
(b)Protection of dataThe Commissioner of Social Security shall ensure (through the promulgation of regulations or otherwise) that all data collected pursuant subsection (a) is protected— 
(1)under the same privacy protections as the Secretary applies to other health data under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the privacy of individually identifiable health information and other protections; and 
(2)from all inappropriate internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from other inappropriate uses, as defined by the Secretary. 
(c)National education ProgramNot later than 18 months after the date of enactment of this section, the Secretary, acting through the Director of the Office of Minority Health and in collaboration with the Commissioner of the Social Security Administration, shall develop and implement a program to educate all populations about the purpose and uses of racial, ethnic, and primary language health data collection. 
(d)Rule of constructionNothing in this section shall be construed to permit the use of information collected under this section in a manner that would adversely affect any individual providing any such information. 
(e)Technical assistanceThe Secretary may, either directly or by grant or contract, provide technical assistance to enable any health entity to comply with the requirements of this section. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
503.Revision of HIPAA claims Standards 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall revise the regulations promulgated under part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.), as added by the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191), relating to the collection of data on race, ethnicity, and primary language in a health-related transaction to require— 
(1)the use, at a minimum, of the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity; 
(2)the establishment of a new data code set for primary language; and 
(3)the designation of the racial, ethnic, and primary language code sets as required for claims and enrollment data. 
(b)DisseminationThe Secretary of Health and Human Services shall disseminate the new standards developed under subsection (a) to all health entities that are subject to the regulations described in such subsection and provide technical assistance with respect to the collection of the data involved. 
(c)ComplianceThe Secretary of Health and Human Services shall require that health entities comply with the new standards developed under subsection (a) not later than 2 years after the final promulgation of such standards. 
504.National Center for Health StatisticsSection 306(n) of the Public Health Service Act (42 U.S.C. 242k(n)) is amended— 
(1)in paragraph (1), by striking 2005 and inserting 2012; 
(2)in paragraph (2), in the first sentence, by striking 2005 and inserting 2012; and 
(3)in paragraph (3), by striking 2002 and inserting 2012. 
505.Geo-access studyThe Administrator of the Substance Abuse and Mental Health Services Administration shall— 
(1)conduct a study to— 
(A)determine which geographic areas of the United States have shortages of specialty mental health providers; and 
(B)assess the preparedness of speciality mental health providers to deliver culturally and linguistically appropriate services; and 
(2)submit a report to the Congress on the results of such study. 
VIAccountability 
AGeneral provisions 
601.Report on workforce Diversity 
(a)In generalNot later than July 1, 2007, and annually thereafter, the Secretary, acting through the director of each entity within the Department of Health and Human Services, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on healthcare workforce diversity. 
(b)RequirementThe report under subsection (a) shall contain the following information: 
(1)The response of the entity involved to the 2004 Institute of Medicine report entitled In the Nation’s Compelling Interest: Ensuring Diversity in the Health Care Workforce, the 2002 Institute of Medicine report entitled The Future of the Public Health in the 21st Century, and the Healthy People 2010 initiative. 
(2)A description of the personnel in each such entity who are responsible for overseeing workforce diversity initiatives. 
(3)The level of workforce diversity achieved within each such entity, including absolute numbers and percentages of minority employees as well as the rank of such employees. 
(4)A description of any grant support that is provided by each entity for workforce diversity initiatives, including the amount of the grants and the percentage of grant funds as compared to overall entity funding. 
(c)Public availabilityThe report under subsection (a) shall be made available for public review and comment. 
602.Federal Agency plan to eliminate disparities and improve the Health of minority populations 
(a)In generalNot later than September 1, 2007, each Federal health agency shall develop and implement a national strategic action plan to eliminate disparities on the basis of race, ethnicity, and primary language and improve the health and healthcare of minority populations, through programs relevant to the mission of the agency. 
(b)PublicationEach action plan described in paragraph (1) shall— 
(1)be publicly reported in draft form for public review and comment; 
(2)include a response to the review and comment described in paragraph (1) in the final plan; 
(3)include the agency response to the 2002 Institute of Medicine report, Unequal Treatment—Confronting Racial and Ethnic Disparities in Healthcare; 
(4)demonstrate progress in meeting the Healthy People 2010 objectives; and 
(5)be updated, including progress reports, for inclusion in an annual report to Congress. 
603.Accountability within the Department of Health and Human ServicesTitle XXIX of the Public Health Service Act, as amended by titles II, III, and V of this Act, is further amended by adding at the end the following: 
 
DStrengthening accountability 
2941.Elevation of the Office of Civil Rights 
(a)In generalThe Secretary shall establish within the Office for Civil Rights an Office of Health Disparities, which shall be headed by a director to be appointed by the Secretary. 
(b)PurposeThe Office of Health Disparities shall ensure that the health programs, activities, and operations of health entities which receive Federal financial assistance are in compliance with title VI of the Civil Rights Act, which prohibits discrimination on the basis of race, color, or national origin. The activities of the Office shall include the following: 
(1)The development and implementation of an action plan to address racial and ethnic healthcare disparities, which shall address concerns relating to the Office for Civil Rights as released by the United States Commission on Civil Rights in the report entitled Health Care Challenge: Acknowledging Disparity, Confronting Discrimination, and Ensuring Equity (September, 1999). This plan shall be publicly disclosed for review and comment and the final plan shall address any comments or concerns that are received by the Office. 
(2)Investigative and enforcement actions against intentional discrimination and policies and practices that have a disparate impact on minorities. 
(3)The review of racial, ethnic, and primary language health data collected by Federal health agencies to assess healthcare disparities related to intentional discrimination and policies and practices that have a disparate impact on minorities. 
(4)Outreach and education activities relating to compliance with title VI of the Civil Rights Act. 
(5)The provision of technical assistance for health entities to facilitate compliance with title VI of the Civil Rights Act. 
(6)Coordination and oversight of activities of the civil rights compliance offices established under section 2942. 
(7)Ensuring compliance with the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race, Ethnicity and the available language standards. 
(c)Funding and staffThe Secretary shall ensure the effectiveness of the Office of Health Disparities by ensuring that the Office is provided with— 
(1)adequate funding to enable the Office to carry out its duties under this section; and 
(2)staff with expertise in— 
(A)epidemiology; 
(B)statistics; 
(C)health quality assurance; 
(D)minority health and health disparities; and 
(E)civil rights. 
(d)ReportNot later than December 31, 2007, and annually thereafter, the Secretary, in collaboration with the Director of the Office for Civil Rights, shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes— 
(1)the number of cases filed, broken down by category; 
(2)the number of cases investigated and closed by the office; 
(3)the outcomes of cases investigated; and 
(4)the staffing levels of the office including staff credentials. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2942.Establishment of Health Program offices for Civil Rights within Federal Health and human services agencies 
(a)In generalThe Secretary shall establish civil rights compliance offices in each agency within the Department of Health and Human Services that administers health programs. 
(b)Purpose of officesEach office established under subsection (a) shall ensure that recipients of Federal financial assistance under Federal health programs administer their programs, services, and activities in a manner that— 
(1)does not discriminate, either intentionally or in effect, on the basis of race, national origin, language, ethnicity, sex, age, or disability; and 
(2)promotes the reduction and elimination of disparities in health and healthcare based on race, national origin, language, ethnicity, sex, age, and disability. 
(c)Powers and dutiesThe offices established in subsection (a) shall have the following powers and duties: 
(1)The establishment of compliance and program participation standards for recipients of Federal financial assistance under each program administered by an agency within the Department of Health and Human Services including the establishment of disparity reduction standards to encompass disparities in health and healthcare related to race, national origin, language, ethnicity, sex, age, and disability. 
(2)The development and implementation of program-specific guidelines that interpret and apply Department of Health and Human Services guidance under title VI of the Civil Rights Act of 1964 to each Federal health program administered by the agency. 
(3)The development of a disparity-reduction impact analysis methodology that shall be applied to every rule issued by the agency and published as part of the formal rulemaking process under sections 555, 556, and 557 of title 5, United States Code. 
(4)Oversight of data collection, analysis, and publication requirements for all recipients of Federal financial assistance under each Federal health program administered by the agency, and compliance with the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and the available language standards. 
(5)The conduct of publicly available studies regarding discrimination within Federal health programs administered by the agency as well as disparity reduction initiatives by recipients of Federal financial assistance under Federal health programs. 
(6)Annual reports to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives on the progress in reducing disparities in health and healthcare through the Federal programs administered by the agency. 
(d)Relationship to Office for Civil Rights in the Department of Justice 
(1)Department of Health and Human ServicesThe Office for Civil Rights in the Department of Health and Human Services shall provide standard-setting and compliance review investigation support services to the Civil Rights Compliance Office for each agency. 
(2)Department of JusticeThe Office for Civil Rights in the Department of Justice shall continue to maintain the power to institute formal proceedings when an agency Office for Civil Rights determines that a recipient of Federal financial assistance is not in compliance with the disparity reduction standards of the agency. 
(e)DefinitionIn this section, the term Federal health programs mean programs— 
(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pay for healthcare and services; and 
(2)under this Act that provide Federal financial assistance for healthcare, biomedical research, health services research, and programs designed to improve the public’s health.. 
604.Office of Minority HealthSection 1707 of the Public Health Service Act (42 U.S.C. 300u–6) is amended— 
(1)by striking the section heading and inserting the following: “office of minority health and racial, ethnic, and primary language health disparity elimination”; 
(2)by striking Office of Minority Health each place such term appears and inserting Office of Minority Health and Racial, Ethnic, and Primary Language Health Disparities Elimination; 
(3)by striking subsection (b) and inserting the following: 
 
(b)DutiesWith respect to improving the health of racial and ethnic minority groups, the Secretary, acting through the Deputy Assistant Secretary for Minority Health and Racial, Ethnic, and Primary Language Health Disparities Elimination (in this section referred to as the Deputy Assistant Secretary), shall carry out the following: 
(1)Establish, implement, monitor, and evaluate short-range and long-range goals and objectives and oversee all other activities within the Public Health Service that relate to disease prevention, health promotion, service delivery, and research concerning minority groups. The heads of each of the agencies of the Service shall consult with the Deputy Assistant Secretary to ensure the coordination of such activities. 
(2)Oversee all activities within the Department of Health and Human Services that relate to reducing or eliminating disparities in health and healthcare in racial and ethnic minority populations, including coordinating— 
(A)the design of programs, support for programs, and the evaluation of programs; 
(B)the monitoring of trends in health and healthcare; 
(C)research efforts; 
(D)the training of health providers; and 
(E)information and education programs and campaigns. 
(3)Enter into interagency and intra-agency agreements with other agencies of the Public Health Service. 
(4)Ensure that the Federal health agencies and the National Center for Health Statistics collect data on the health status and healthcare of each minority group, using at a minimum the categories specified in the 1997 OMB Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity as required under subtitle B and available language standards. 
(5)Provide technical assistance to States, local agencies, territories, Indian tribes, and entities for activities relating to the elimination of racial and ethnic disparities in health and healthcare. 
(6)Support a national minority health resource center to carry out the following: 
(A)Facilitate the exchange of information regarding matters relating to health information, health promotion and wellness, preventive health services, and education in the appropriate use of health services. 
(B)Facilitate timely access to culturally and linguistically appropriate information. 
(C)Assist in the analysis of such information. 
(D)Provide technical assistance with respect to the exchange of such information (including facilitating the development of materials for such technical assistance). 
(7)Carry out programs to improve access to healthcare services for individuals with limited English proficiency, including developing and carrying out programs to provide bilingual or interpretive services through the development and support of the Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare as provided for in section 2903. 
(8)Carry out programs to improve access to healthcare services and to improve the quality of healthcare services for individuals with low functional health literacy. As used in the preceding sentence, the term functional health literacy means the ability to obtain, process, and understand basic health information and services needed to make appropriate health decisions. 
(9)Advise in matters related to the development, implementation, and evaluation of health professions education on decreasing disparities in healthcare outcomes, with focus on cultural competency as a method of eliminating disparities in health and healthcare in racial and ethnic minority populations. 
(10)Assist healthcare professionals, community and advocacy organizations, academic centers and public health departments in the design and implementation of programs that will improve the quality of health outcomes by strengthening the provider-patient relationship.. 
(4)by redesignating subsections (c) through (f) and subsections (g) and (h) as subsections (d) through (g) and subsections (j) and (k), respectively; 
(5)by inserting after subsection (b), the following: 
 
(c)National plan to eliminate racial and ethnic Health and Healthcare disparities 
(1)In generalThe Secretary, acting through the Deputy Assistant Secretary, shall— 
(A)not later than 1 year after the date of enactment of the Healthcare Equality and Accountability Act, establish and implement a comprehensive plan to achieve the goal of Healthy People 2010 to eliminate health disparities in the United States; 
(B)establish the plan referred to in subparagraph (A) in consultation with— 
(i)the Director of the Centers for Disease Control and Prevention; 
(ii)the Director of the National Institutes of Health; 
(iii)the Director of the National Center on Minority Health and Health Disparities; 
(iv)the Director of the Agency for Healthcare Research and Quality; 
(v)the Administrator of the Health Resources and Services Administration; 
(vi)the Administrator of the Centers for Medicare and Medicaid Services; 
(vii)the Director of the Office for Civil Rights; 
(viii)the Administrator of the Substance Abuse and Mental Health Services Administration; 
(ix)the Commissioner of Food and Drugs; and 
(x)the heads of other appropriate public and private entities; 
(C)ensure that the plan includes measurable objectives, describes the means for achieving such objectives, and designates a date by which such objectives are expected to be achieved; 
(D)ensure that all amounts appropriated for such activities are expended in accordance with the plan; 
(E)review the plan on at least an annual basis and revise the plan as appropriate; 
(F)ensure that the plan will serve as a binding statement of policy with respect to the agencies’ activities related to disparities in health and healthcare; and 
(G)not later than March 1 of each year, submit the plan (or any revisions to the plan), to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
(2)Components of the planThe Deputy Assistant Secretary shall ensure that the comprehensive plan established under paragraph (1) addresses— 
(A)the recommendations of the 2002 Institute of Medicine report (Unequal Treatment) with respect to racial and ethnic disparities in healthcare; 
(B)health and disease prevention education for racial, ethnic, and primary language health disparity populations; 
(C)research to identify sources of health and healthcare disparities in minority groups; 
(D)the implementation and assessment of promising intervention strategies; 
(E)data collection and the monitoring of the healthcare and health status of health disparity populations; 
(F)care of individuals who lack proficiency with the English language; 
(G)care of individuals with low functional health literacy; 
(H)the training, recruitment, and retention of minority health professionals; 
(I)programs to expand and facilitate access to healthcare services, including the use of telemedicine, National Health Service Scholars, community health workers, and case managers; 
(J)public and health provider awareness of racial and ethnic disparities in healthcare; 
(K)methods to evaluate and measure progress toward the goal of eliminating disparities in health and healthcare in racial and ethnic minority populations; 
(L)the promotion of interagency and intra-agency coordination and collaboration and public-private and community partnerships; and 
(M)the preparedness of health professionals to care for racially, ethnically, and linguistically diverse populations and low functional health literacy populations including evaluations.; 
(6)in subsection (d) (as so redesignated)— 
(A)in paragraph (1), by inserting and Racial, Ethnic, and Primary Language Health Disparities Elimination after Minority Health; and 
(B)in paragraph (2)— 
(i)by striking Deputy Assistant; and 
(ii)by striking (10) of subsection (b) and inserting (9) of subsection (c); 
(7)in subsection (e)(1) (as so redesignated)— 
(A)in subparagraph (A), by striking subsection (b)(9) and inserting subsection (b)(7); and 
(B)in subparagraph (B), by striking subsection (b)(10) and inserting subsection (b)(8); 
(8)in subsection (f)(3) (as so redesignated), by striking subsection (f) and inserting subsection (g); 
(9)in subsection (g)(1) (as so redesignated)— 
(A)by striking 1999 and each second and inserting 2006 and each; 
(B)by striking Labor and Human Resources and inserting Health, Education, Labor, and Pensions; 
(C)by striking 2 fiscal years and inserting fiscal year; and 
(D)by inserting after improving the health of racial and ethnic minority groups the following: reducing and eliminating disparities in health and healthcare in racial and ethnic minority populations, in accordance with the national plan specified under subsection (c) and the goals of Healthy People 2010; 
(10)by inserting after subsection (g) (as so redesignated) the following: 
 
(h)Federal partnership with accreditation entities 
(1)In generalNot later than 1 year after the date of enactment of the Healthcare Equality and Accountability Act, the Secretary, in collaboration with the Director of the Agency for Healthcare Research and Quality, the Administrator of the Centers for Medicare and Medicaid Services, the Director of the Office for Minority Health, and the heads of appropriate State agencies, shall convene a working group with members of accreditation organizations and other quality standard setting organizations to develop guidelines to evaluate and report on the health and healthcare of minority populations served by health centers, health plans, hospitals, and other federally funded health entities. 
(2)ReportNot later than 6 months after the convening of the working group under paragraph (1), the working group shall submit a report to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including guidelines and recommendations on how each accreditation body will work with constituent members to ensure the adoption of such guidelines. 
(3)Demonstration projectsThe Secretary, acting through the Administrator of the Centers for Medicare and Medicaid Services, shall award grants for the establishment of demonstration projects to assess the impact of providing financial incentives for the reporting and analysis of the quality of minority healthcare by hospitals, health plans, health centers, and other healthcare entities. 
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2007 through 2012. 
(i)Preparation of Health professionals to provide Healthcare to minority populationsThe Secretary, in collaboration with the Director of the Bureau of Health Professions and the Director of the Office of Minority Health, shall require that health professional schools that receive Federal funds train future health professionals to provide culturally and linguistically appropriate healthcare to diverse populations.; and 
(11)by striking subsection (k) (as so redesignated) and inserting the following: 
 
(k)Authorization of appropriationsFor the purpose of carrying out this section (other than subsection (h)), there is authorized to be appropriated $100,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2012.. 
605.Establishment of the Indian Health Service as an Agency of the public Health Service 
(a)Establishment 
(1)In generalIn order to more effectively and efficiently carry out the responsibilities, authorities, and functions of the United States to provide healthcare services to Indians and Indian tribes, as are or may be hereafter provided by Federal statute or treaties, there is established within the Public Health Service of the Department of Health and Human Services the Indian Health Service. 
(2)Assistant Secretary of Indian HealthThe Service shall be administered by an Assistant Secretary of Indian Health, who shall be appointed by the President, by and with the advice and consent of the Senate. The Assistant Secretary shall report to the Secretary. Effective with respect to an individual appointed by the President, by and with the advice and consent of the Senate the term of service of the Assistant Secretary shall be 4 years. An Assistant Secretary may serve more than 1 term. 
(b)AgencyThe Service shall be an agency within the Public Health Service of the Department, and shall not be an office, component, or unit of any other agency of the Department. 
(c)Functions and dutiesThe Secretary shall carry out through the Assistant Secretary of the Service— 
(1)all functions which were, on the day before the date of enactment of the Indian Health Care Amendments of 1988, carried out by or under the direction of the individual serving as Director of the Service on such day; 
(2)all functions of the Secretary relating to the maintenance and operation of hospital and health facilities for Indians and the planning for, and provision and utilization of, health services for Indians; 
(3)all health programs under which healthcare is provided to Indians based upon their status as Indians which are administered by the Secretary, including programs under— 
(A)the Indian Health Care Improvement Act; 
(B)the Act of November 2, 1921 (25 U.S.C. 13); 
(C)the Act of August 5, 1954 (42 U.S.C. 2001, et seq.); 
(D)the Act of August 16, 1957 (42 U.S.C. 2005 et seq.); 
(E)the Indian Self-Determination Act (25 U.S.C. 450f, et seq.); and 
(F)title XXIX of the Public Health Service Act; and 
(4)all scholarship and loan functions carried out under title I of the Indian Health Care Improvement Act. 
(d)Authority 
(1)In generalThe Secretary, acting through the Assistant Secretary, shall have the authority— 
(A)except to the extent provided for in paragraph (2), to appoint and compensate employees for the Service in accordance with title 5, United States Code; 
(B)to enter into contracts for the procurement of goods and services to carry out the functions of the Service; and 
(C)to manage, expend, and obligate all funds appropriated for the Service. 
(2)Personnel actionsNotwithstanding any other provision of law, the provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C. 472), shall apply to all personnel actions taken with respect to new positions created within the Service as a result of its establishment under subsection (a). 
(e)Rate of pay 
(1)Positions at level IVSection 5315 of title 5, United States Code, is amended by striking the following: Assistant Secretaries of Health and Human Services (6). and inserting Assistant Secretaries of Health and Human Services (7).. 
(2)Positions at level vSection 5316 of such title is amended by striking the following: Director, Indian Health Service, Department of Health and Human Services.. 
(f)Duties of Assistant Secretary for Indian HealthSection 601 of the Indian Health Care Improvement Act (25 U.S.C. 1661) is amended in subsection (a)— 
(1)by inserting (1) after (a); 
(2)in the second sentence of paragraph (1), as so designated, by striking a Director, and inserting the Assistant Secretary for Indian Health,; 
(3)by striking the third sentence of paragraph (1), as so designated, and all that follows through the end of the subsection (a) of such section and inserting the following: The Assistant Secretary for Indian Health shall carry out the duties specified in paragraph (2).; and 
(4)by adding after paragraph (1) the following: 
 
(2)The Assistant Secretary for Indian Health shall— 
(A)report directly to the secretary concerning all policy and budget-related matters affecting Indian health; 
(B)collaborate with the Assistant Secretary for Health concerning appropriate matters of Indian health that affect the agencies of the Public Health Service; 
(C)advise each Assistant Secretary of the Department of Health and Human Services concerning matters of Indian health with respect to which that Assistant Secretary has authority and responsibility; 
(D)advise the heads of other agencies and programs of the Department of Health and Human Services concerning matters of Indian health with respect to which those heads have authority and responsibility; and 
(E)coordinate the activities of the Department of Health and Human Services concerning matters of Indian health.. 
(g)Continued Service by incumbentThe individual serving in the position of Director of the Indian Health Service on the date preceding the date of enactment of this Act may serve as Assistant Secretary for Indian Health, at the pleasure of the President after the date of enactment of this Act. 
(h)Conforming amendments 
(1)Amendments to Indian Health Care Improvement ActThe Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.) is amended— 
(A)in section 601— 
(i)in subsection (c), by striking Director of the Indian Health Service both places it appears and inserting Assistant Secretary for Indian Health; and 
(ii)in subsection (d), by striking Director of the Indian Health Service and inserting Assistant Secretary for Indian Health; and 
(B)in section 816(c)(1), by striking Director of the Indian Health Service and inserting Assistant Secretary for Indian Health. 
(2)Amendments to other provisions of lawThe following provisions are each amended by striking Director of the Indian Health Service each place it appears and inserting Assistant Secretary for Indian Health: 
(A)Section 203(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 761b(a)(1)). 
(B)Subsections (b) and (e) of section 518 of the Federal Water Pollution Control Act (33 U.S.C. 1377 (b) and (e)). 
(C)Section 803B(d)(1) of the Native American Programs Act of 1974 (42 U.S.C. 2991b–2(d)(1)). 
(i)ReferencesReference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to the Director of the Indian Health Service shall be deemed to refer to the Assistant Secretary for Indian Health. 
(j)DefinitionsFor purposes of this section, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply. 
606.Establishment of individual offices of Minority Health within agencies of public Health ServiceTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by inserting after section 1707 the following section: 
 
1707A.Individual offices of Minority Health within public Health Service 
(a)In generalThe head of each agency specified in subsection (b)(1) shall establish within the agency an office to be known as the Office of Minority Health and Racial, Ethnic, and Primary Language Health Disparities Elimination. Each such Office shall be headed by a director, who shall be appointed by the head of the agency within which the Office is established, and who shall report directly to the head of the agency. The head of such agency shall carry out this section (as this section relates to the agency) acting through such Director. 
(b)Specified agencies 
(1)In generalThe agencies referred to in subsection (a) are the following: 
(A)The Centers for Disease Control and Prevention. 
(B)The Health Resources and Services Administration. 
(C)The Substance Abuse and Mental Health Services Administration; and 
(D)The Administration on Aging. 
(c)CompositionThe head of each specified agency shall ensure that the officers and employees of the minority health office of the agency are, collectively, experienced in carrying out community-based health programs for each of the various racial and ethnic minority groups that are present in significant numbers in the United States. 
(d)DutiesEach Director of a minority health office shall establish and monitor the programs of the specified agency of such office in order to carry out the following: 
(1)Determine the extent to which the purposes of the programs are being carried out with respect to racial and ethnic minority groups; 
(2)Determine the extent to which members of such groups are represented among the Federal officers and employees who administer the programs; and 
(3)Make recommendations to the head of such agency on carrying out the programs with respect to such groups. In the case of programs that provide services, such recommendations shall include recommendations toward ensuring that— 
(A)the services are equitably delivered with respect to racial and ethnic minority groups; 
(B)the programs provide the services in the language and cultural context that is most appropriate for the individuals for whom the services are intended; and 
(C)the programs utilize racial and ethnic minority community-based organizations to deliver services. 
(e)Biennial reports to SecretaryThe head of each specified agency shall submit to the Secretary for inclusion in each biennial report describing— 
(1)the extent to which the minority health office of the agency employs individuals who are members of racial and ethnic minority groups, including a specification by minority group of the number of such individuals employed by such office. 
(f)Funding 
(1)AllocationsOf the amounts appropriated for a specified agency for a fiscal year, the Secretary must designate an appropriate amount of funds for the purpose of carrying out activities under this section through the minority health office of the agency. In reserving an amount under the preceding sentence for a minority health office for a fiscal year, the Secretary shall reduce, by substantially the same percentage, the amount that otherwise would be available for each of the programs of the designated agency involved. 
(2)Availability of funds for staffingThe purposes for which amounts made available under paragraph may be expended by a minority health office include the costs of employing staff for such office.. 
607.Office of Minority Health at the Centers for Medicare and Medicaid Services 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall establish within the Centers for Medicare and Medicaid Services an Office of Minority Health (referred to in this section as the Office). 
(b)DutiesThe Office shall be responsible for the coordination and facilitation of activities of the Centers for Medicare and Medicaid Services to improve minority health and healthcare and to reduce racial and ethnic disparities in health and healthcare, which shall include— 
(1)creating a strategic plan, which shall be made available for public review, to improve the health and healthcare of Medicare, Medicaid, and SCHIP beneficiaries; 
(2)promoting agency-wide policies relating to healthcare delivery and financing that could have a beneficial impact on the health and healthcare of minority populations; 
(3)assisting health plans, hospitals, and other health entities in providing culturally and linguistically appropriate healthcare services; 
(4)increasing awareness and outreach activities for minority healthcare consumers and providers about the causes and remedies for health and healthcare disparities; 
(5)developing grant programs and demonstration projects to identify, implement and evaluate innovative approaches to improving the health and healthcare of minority beneficiaries in the Medicare, Medicaid, and SCHIP programs; 
(6)considering incentive programs relating to reimbursement that would reward health entities for providing quality healthcare for minority populations using established benchmarks for quality of care; 
(7)collaborating with the compliance office to ensure compliance with the anti-discrimination provisions under title VI of the Civil Rights Act of 1964; 
(8)identifying barriers to enrollment in public programs under the jurisdiction of the Centers for Medicare and Medicaid Services; 
(9)monitoring and evaluating on a regular basis the success of minority health programs and initiatives; 
(10)publishing an annual report about the activities of the Centers for Medicare and Medicaid Services relating to minority health improvement; and 
(11)other activities determined appropriate by the Secretary of Health and Human Services. 
(c)StaffThe staff at the Office shall include— 
(1)one or more individuals with expertise in minority health and racial and ethnic health disparities; and 
(2)one or more individuals with expertise in healthcare financing and delivery in underserved communities. 
(d)CoordinationIn carrying out its duties under this section, the Office shall coordinate with— 
(1)the Office of Minority Health in the Office of the Secretary of Health and Human Services; 
(2)the National Centers for Minority Health and Health Disparities in the National Institutes of Health; and 
(3)the Office of Minority Health in the Centers for Disease Control and Prevention. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $10,000,000 for fiscal year 2006, and such sums may be necessary for each of fiscal years 2007 through 2012. 
608.Office of Minority Affairs at the Food and Drug AdministrationChapter IX of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at the end the following: 
 
908.Office of Minority Affairs 
(a)In generalNot later than 60 days after the date of enactment of this section, the Secretary shall establish within the Office of the Commissioner of Food and Drugs an Office of Minority Affairs (referred to in this section as the Office). 
(b)DutiesThe Office shall be responsible for the coordination and facilitation of activities of the Food and Drug Administration to improve minority health and healthcare and to reduce racial and ethnic disparities in health and healthcare, which shall include— 
(1)promoting policies in the development and review of medical products that reduce racial and ethnic disparities in health and healthcare; 
(2)encouraging appropriate data collection, analysis, and dissemination of racial and ethnic differences using, at a minimum, the categories described in the 1997 Office of Management and Budget standards, in response to different therapies in both adult and pediatric populations; 
(3)providing, in coordination with other appropriate government agencies, education, training, and support to increase participation of minority patients and physicians in clinical trials; 
(4)collecting and analyzing data using, at a minimum, the categories described in the 1997 Office of Management and Budget standards, on the number of participants from minority racial and ethnic backgrounds in clinical trials used to support medical product approvals; 
(5)the identification of methods to reduce language and literacy barriers; and 
(6)publishing an annual report about the activities of the Food and Drug Administration pertaining to minority health. 
(c)StaffThe staff of the Office shall include— 
(1)one or more individuals with expertise in the design and conduct of clinical trials of drugs, biological products, and medical devices; and 
(2)one or more individuals with expertise in therapeutic classes or disease states for which medical evidence suggests a difference based on race or ethnicity. 
(d)CoordinationIn carrying out its duties under this section, the Office shall coordinate with— 
(1)the Office of Minority Health in the Office of the Secretary of Health and Human Services; 
(2)the National Center for Minority Health and Health Disparities in the National Institutes of Health; and 
(3)the Office of Minority Health in the Centers for Disease Control and Prevention. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012.. 
609.Safety and effectiveness of drugs with respect to racial and ethnic background 
(a)In generalChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding after section 505B the following: 
 
505C.Safety and effectiveness of drugs with respect to racial and ethnic background 
(a)Pre-Approval studiesIf there is evidence that there may be a disparity on the basis of racial or ethnic background as to the safety or effectiveness of a drug, then— 
(1) 
(A)the investigations required under section 505(b)(1)(A) shall include adequate and well-controlled investigations of the disparity; or 
(B)the evidence required under section 351(a) of the Public Health Service Act for approval of a biologics license application for the drug shall include adequate and well-controlled investigations of the disparity; and 
(2)if the investigations confirm that there is a disparity, the labeling of the drug shall include appropriate information about the disparity. 
(b)Post-Market studies 
(1)In generalIf there is evidence that there may be a disparity on the basis of racial or ethnic background as to the safety or effectiveness of a drug for which there is an approved application under section 505 or a license under section 351 of the Public Health Service Act, the Secretary may by order require the holder of the approved application or license to conduct, by a date specified by the Secretary, post-marketing studies to investigate the disparity. 
(2)LabelingIf the Secretary determines that the post-market studies confirm that there is a disparity described in paragraph (1), the labeling of the drug shall include appropriate information about the disparity. 
(3)Study designThe Secretary may specify all aspects of study design, including the number of studies and study participants, in the order requiring post-market studies of the drug. 
(4)Modifications of study designThe Secretary may by order modify any aspect of the study design as necessary after issuing an order under paragraph (1). 
(5)Study resultsThe results from studies required under paragraph (1) shall be submitted to the Secretary as supplements to the drug application or biological license application. 
(c)DisparityThe term evidence that there may be a disparity on the basis of racial or ethnic background for adult and pediatric populations as to the safety or effectiveness of a drug includes— 
(1)evidence that there is a disparity on the basis of racial or ethnic background as to safety or effectiveness of a drug in the same chemical class as the drug; 
(2)evidence that there is a disparity on the basis of racial or ethnic background in the way the drug is metabolized; and 
(3)other evidence as the Secretary may determine. 
(d)Applications under Section 505(b)(2) and 505(j) 
(1)In generalA drug for which an application has been submitted or approved under section 505(j) shall not be considered ineligible for approval under that section or misbranded under section 502 on the basis that the labeling of the drug omits information relating to a disparity on the basis of racial or ethnic background as to the safety or effectiveness of the drug, whether derived from investigations or studies required under this section or derived from other sources, when the omitted information is protected by patent or by exclusivity under clause (iii) or (iv) of section 505(j)(5)(D). 
(2)LabelingNotwithstanding clauses (iii) and (iv) of section 505(j)(5)(D), the Secretary may require that the labeling of a drug approved under section 505(j) that omits information relating to a disparity on the basis of racial or ethnic background as to the safety or effectiveness of the drug include a statement of any appropriate contraindications, warnings, or precautions related to the disparity that the Secretary considers necessary.. 
(b)EnforcementSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following: 
 
(w) 
(1)If it is a drug and the holder of the approved application under section 505 or license under section 351 of the Public Health Service Act for the drug has failed to complete the investigations or studies, or comply with any other requirement, of section 505C.. 
(c)Drug feesSection 736(a)(1)(A)(ii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h) is amended by adding after required the following: , including supplements required under section 505C of the Act. 
610.United States Commission on Civil Rights 
(a)Coordination within Department of Justice of activities regarding Health disparitiesSection 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a) is amended— 
(1)in paragraph (1)(B), by striking and at the end; 
(2)in paragraph (2), in the matter after and below subparagraph (D), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(3)shall, with respect to activities carried out in healthcare and correctional facilities toward the goal of eliminating health disparities between the general population and members of racial or ethnic minority groups, coordinate such activities of— 
(A)the Office for Civil Rights within the Department of Justice; 
(B)the Office of Justice Programs within the Department of Justice; 
(C)the Office for Civil Rights within the Department of Health and Human Services; and 
(D)the Office of Minority Health within the Department of Health and Human Services (headed by the Deputy Assistant Secretary for Minority Health).. 
(b)Authorization of appropriationsSection 5 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975c) is amended by striking the first sentence and inserting the following: For the purpose of carrying out this Act, there are authorized to be appropriated $30,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012.. 
610A.Sense of Congress concerning full funding of activities to eliminate racial and ethnic Health disparities 
(a)FindingsCongress makes the following findings: 
(1)The health status of the American populace is declining and the United States currently ranks below most industrialized nations in health status measured by longevity, sickness, and mortality. 
(2)Racial and ethnic minority populations tend have the poorest health status and face substantial cultural, social, and economic barriers to obtaining quality healthcare. 
(3)Efforts to improve minority health have been limited by inadequate resources (funding, staffing, and stewardship) and accountability. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)funding should be doubled by fiscal year 2007 for the National Center for Minority Health Disparities, the Office of Civil Rights in the Department of Health and Human Services, the National Institute of Nursing Research, and the Office of Minority Health; 
(2)adequate funding by fiscal year 2007, and subsequent funding increases, should be provided for health professions training programs, the Racial and Ethnic Approaches to Community Health (REACH) at the Center for Disease Control and Prevention, the Minority HIV/AIDS Initiative, and the Excellence Centers to Eliminate Ethnic/Racial Disparities (EXCEED) Program at the Agency for Healthcare Research and Quality; 
(3)current and newly-created health disparity elimination incentives, programs, agencies, and departments under this Act (and the amendments made by this Act) should receive adequate staffing and funding by fiscal year 2007; and 
(4)stewardship and accountability should be provided by Congress and the President for health disparity elimination. 
BMinority Health and Genomics Commission 
611.Short titleThis subtitle may be cited as the Minority Health and Genomics Act of 2005. 
612.Minority Health and Genomics Commission 
(a)EstablishmentThere is established a commission to be known as the Minority Health and Genomics Commission (in this subtitle referred to as the Commission). 
(b)Duties 
(1)StudyThe Commission shall conduct a thorough study of, and develop recommendations on, issues relating to genomic research as applied to minority groups and, under section 516, submit a report to the appropriate committees of Congress that recommends policies that the Commission finds will ultimately improve healthcare and promote the elimination of health disparities. 
(2)IssuesThe study under paragraph (1) shall address specific issues and the needs of each minority group described in subparagraph (A) in addition to issues involving genomic research that affect the groups as a whole. In conducting such study the Commission shall carry out the following: 
(A)Establish standards in genomic research and services that will promote the improvement of health and health-related services for the following groups: American Indians and Alaska Natives, African Americans, Asian Americans, Hispanics, and Native Hawaiians and other Pacific Islanders. 
(B)Recommend minimum requirements and standards for the equitable use of genetics research in patient care and public health services for racial and ethnic minority patients. 
(C)Examine the accessibility, effectiveness, availability, and cost efficiency of genomic research, genetic testing, genetic counseling, and genetic screening to minority populations. 
(D)Determine and recommend procedures and policies to address the need for cultural, linguistic, and religious sensitivity training for genetic counselors and researchers who work with minority groups. 
(E)Evaluate whether minority persons are provided with informed consent that is culturally and linguistically appropriate to allow a fully informed decision about their healthcare, availability of treatments or options, or participation in any clinical trial involving the collection of genetic material. 
(F)Recommend how population sampling studies of genetic information can be improved to aid in the elimination of health disparities and improve healthcare for minority communities. 
(G)Examine how genetic material or information derived from individual minorities is used the help minority groups with the use of highly specific drug therapies. 
(H)Identify the accessibility, effectiveness, availability, privacy, and benefit of genetic databases and depositories to minority communities. 
(I)Identify the accessibility, effectiveness, and affordability of reproductive technologies to minority groups. 
(J)Recommend an incentives program for genomic researchers that will encourage the study of disease and genetic ailments that disproportionately affect minority communities. 
613.ReportNot later than 2 years after the date of the enactment of this Act, the Commission shall prepare and submit to the appropriate committees of Congress, the President, and the general public a report containing a detailed statement of the findings and conclusions of the Commission with respect to matters described in section 512(b)(2), together with such recommendations as the Commission considers appropriate that may be specific to each minority group. 
614.Membership 
(a)Number and appointmentThe Commission shall be composed of 17 members to be appointed as follows: 
(1)Four members shall be appointed by the Speaker of the House of Representatives. 
(2)Four members shall be appointed by the minority leader of the House of Representatives. 
(3)Four members shall be appointed by the majority leader of the Senate. 
(4)Four members shall be appointed by the minority leader of the Senate. 
(5)One member shall be appointed by the President. 
(b)Persons eligible 
(1)In generalThe members of the Commission shall be individuals who have knowledge or expertise, whether by experience or training, in matters to be studied by the Commission. The members may be from the public or private sector, and may include employees of the Federal Government or of State, territory, tribal, or local governments, members of academia, legal scholars and practitioners, tribal leaders, representatives of nonprofit organizations, or other interested individuals who demonstrate a dedication to the use of genomics to improve minority healthcare and the elimination of health disparities among minorities. 
(2)DiversityIt is the intent of Congress that individuals appointed to the Commission represent diverse interests, ethnicities, various professional backgrounds, and are from different regions of the United States. 
(c)Consultation and appointment 
(1)In generalThe President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall consult among themselves before appointing the members of the Commission in order to achieve, to the maximum extent practicable, fair and equitable representation of various points of view with respect to matters studied by the Commission. 
(2)Date of appointmentThe appointments of the members of the Commission shall be made not later than 90 days after the date of enactment of this Act. 
(d)Terms 
(1)In generalEach member of the Commission shall be appointed for the life of the Commission. 
(2)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(e)Basic payMembers of the Commission shall serve without pay. 
(f)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(g)Chairperson and vice ChairpersonThe members of the Commission shall elect a Chairperson and Vice Chairperson of the Commission from among the members. 
(h)Meetings 
(1)In generalThe Commission shall meet at the call of the Chairperson or a majority of its members. 
(2)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
615.Powers of Commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this subtitle, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate to carry out this subtitle. 
(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this section. 
(c)Obtaining official dataNotwithstanding sections 552 and 552a of title 5, United States Code, the Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this subtitle. Upon request of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(d)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(e)WebsiteFor purposes of conducting the study under section 512(b)(1), the Commission shall establish and maintain a website to facilitate public comment and participation. 
(f)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a nonreimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this subtitle. 
(g)Administrative support servicesUpon the request of the Commission, the Administrator of General Services may provide to the Commission, on a nonreimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this subtitle. 
616.TerminationThe Commission shall terminate 1 year after submitting its final report pursuant to section 513. 
CImproving environmental justice 
621.DefinitionsFor purposes of this subtitle: 
(1)Environmental justice 
(A)In generalThe term environmental justice means the fair treatment of people of all races, cultures, and socioeconomic groups with respect to the development, adoption, implementation, and enforcement of laws, regulations, and policies affecting the environment. 
(B)Fair treatmentThe term fair treatment means policies and practices that will minimize the likelihood that a minority, low-income, or Native American community will bear a disproportionate share of the adverse environmental consequences, or be denied reasonable access to the environmental benefits, resulting from implementation of a Federal program or policy. 
(2)Federal AgencyThe term Federal agency means— 
(A)each Federal entity represented on the Working Group; 
(B)any other entity that conducts any Federal program or activity that substantially affects human health or the environment; and 
(C)each Federal agency that implements any program, policy, or activity applicable to Native Americans. 
(3)Working GroupThe term Working Group means the interagency working group established by section 413. 
(4)Advisory CommitteeThe term the Advisory Committee means the advisory committee established by section 415. 
622.Environmental justice responsibilities of Federal agencies 
(a)Environmental justice missionTo the greatest extent practicable, the head of each Federal agency shall make achieving environmental justice part of its mission by identifying and addressing, as appropriate, disproportionately high and adverse human health or environmental effects of its programs, policies, and activities on minority and low-income populations in the United States and its territories and possessions, including the District of Columbia, the Commonwealth of Puerto Rico, Virgin Islands, Guam, and the Commonwealth of the Mariana Islands. 
(b)NondiscriminationEach Federal agency shall conduct its programs, policies, and activities in a manner that ensures that such programs, policies, and activities do not have the effect of excluding any person or group from participation in, denying any person or group the benefits of, or subjecting any person or group to discrimination under, such programs, policies, and activities, because of race, color, national origin, or income. 
623.Interagency environmental justice Working Group 
(a)Creation and compositionThere is hereby established the Interagency Working Group on Environmental Justice, comprising the heads of the following executive agencies and offices, or their designees: 
(1)The Department of Defense. 
(2)The Department of Health and Human Services. 
(3)The Department of Housing and Urban Development. 
(4)The Department of Homeland Security. 
(5)The Department of Labor. 
(6)The Department of Agriculture. 
(7)The Department of Transportation. 
(8)The Department of Justice; 
(9)The Department of the Interior. 
(10)The Department of Commerce. 
(11)The Department of Energy. 
(12)The Environmental Protection Agency. 
(13)The Office of Management and Budget. 
(14)Any other official of the United States that the President may designate. 
(b)FunctionsThe Working Group shall— 
(1)provide guidance to Federal agencies on criteria for identifying disproportionately high and adverse human health or environmental effects on minority, low-income, and Native American populations; 
(2)coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency as it develops or revises an environmental justice strategy as required by this subtitle, in order to ensure that the administration, interpretation and enforcement of programs, activities, and policies are undertaken in a consistent manner; 
(3)assist in coordinating research by, and stimulating cooperation among, the Environmental Protection Agency, the Department of Health and Human Services, the Department of Housing and Urban Development, and other Federal agencies conducting research or other activities in accordance with section 7; 
(4)assist in coordinating data collection, maintenance, and analysis required by this subtitle; 
(5)examine existing data and studies on environmental justice; 
(6)hold public meetings and otherwise solicit public participation and consider complaints as required under subsection (c); 
(7)develop interagency model projects on environmental justice that evidence cooperation among Federal agencies; and 
(8)in coordination with the Department of the Interior and after consultation with tribal leaders, coordinate steps to be taken pursuant to this subtitle that affect or involve federally-recognized Indian Tribes. 
(c)Public participationThe Working Group shall— 
(1)hold public meetings and otherwise solicit public participation, as appropriate, for the purpose of fact-finding with regard to implementation of this subtitle, and prepare for public review a summary of the comments and recommendations provided; and 
(2)receive, consider, and in appropriate instances conduct inquiries concerning complaints regarding environmental justice and the implementation of this subtitle by Federal agencies. 
(d)Annual reports 
(1)In generalEach fiscal year following enactment of this Act, the Working Group shall submit to the President, through the Office of the Deputy Assistant to the President for Environmental Policy and the Office of the Assistant to the President for Domestic Policy, a report that describes the implementation of this subtitle, including, but not limited to, a report of the final environmental justice strategies described in section 6 of this subtitle and annual progress made in implementing those strategies. 
(2)Copy of reportThe President shall transmit to the Speaker of the House of Representatives and the President of the Senate a copy of each report submitted to the President pursuant to paragraph (1). 
(e)Conforming changeThe Interagency Working Group on Environmental Justice established under Executive Order No. 12898, dated February 11, 1994, is abolished. 
624.Federal Agency strategies 
(a)Agency-Wide strategiesEach Federal agency shall develop an agency-wide environmental justice strategy that identifies and addresses disproportionally high and adverse human health or environmental effects or disproportionally low benefits of its programs, policies, and activities with respect to minority, low-income, and Native American populations. 
(b)RevisionsEach strategy developed pursuant to subsection (a) shall identify programs, policies, planning, and public participation processes, rulemaking, and enforcement activities related to human health or the environment that should be revised to— 
(1)promote enforcement of all health and environmental statutes in areas with minority, low-income, or Native American populations; 
(2)ensure greater public participation; 
(3)improve research and data collection relating to the health of and environment of minority, low-income, and Native American populations; and 
(4)identify differential patterns of use of natural resources among minority, low-income, and Native American populations. 
(c)TimetablesEach strategy developed pursuant to subsection (a) shall include, where appropriate, a timetable for undertaking revisions identified pursuant to subsection (b). 
625.Federal Environmental Justice Advisory Committee 
(a)EstablishmentThere is established a committee to be known as the Federal Environmental Justice Advisory Committee. 
(b)DutiesThe Advisory Committee shall provide independent advice and recommendations to the Environmental Protection Agency and the Working Group on areas relating to environmental justice, which may include any of the following: 
(1)Advice on Federal agencies’ framework development for integrating socioeconomic programs into strategic planning, annual planning, and management accountability for achieving environmental justice results agency-wide. 
(2)Advice on measuring and evaluating agencies’ progress, quality, and adequacy in planning, developing, and implementing environmental justice strategies, projects, and programs. 
(3)Advice on agencies’ existing and future information management systems, technologies, and data collection, and the conduct of analyses that support and strengthen environmental justice programs in administrative and scientific areas. 
(4)Advice to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the Federal agencies’ scientific research and demonstration projects relating to environmental justice. 
(5)Advice for improving how the Environmental Protection Agency and others participate, cooperate, and communicate within that agency and between other Federal agencies, State or local governments, federally recognized Tribes, environmental justice leaders, interest groups, and the public. 
(6)Advice regarding the Environmental Protection Agency’s administration of grant programs relating to environmental justice assistance (not to include the review or recommendations of individual grant proposals or awards). 
(7)Advice regarding agencies’ awareness, education, training, and other outreach activities involving environmental justice. 
(c)Advisory CommitteeThe Advisory Committee shall be considered an advisory committee within the meaning of the Federal Advisory Committee Act (5 U.S.C. App.). 
(d)Membership 
(1)In generalThe Advisory Committee shall be composed of 21 members to be appointed in accordance with paragraph (2). Members shall include representatives of— 
(A)community-based groups; 
(B)industry and business; 
(C)academic and educational institutions; 
(D)minority health organizations; 
(E)State and local governments, federally recognized tribes, and indigenous groups; and 
(F)nongovernmental and environmental groups. 
(2)AppointmentsOf the members of the Advisory Committee— 
(A)five members shall be appointed by the majority leader of the Senate; 
(B)five members shall be appointed by the minority leader of the Senate; 
(C)five members shall be appointed by the Speaker of the House of Representatives; 
(D)five members shall be appointed by the minority leader of the House of Representatives; and 
(E)one member to be appointed by the President. 
(e)MeetingsThe Advisory Committee shall meet at least twice annually. Meetings shall occur as needed and approved by the Director of the Office of Environmental Justice of the Environmental Protection Agency, who shall serve as the officer required to be appointed under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) with respect to the Committee (in this subsection referred to as the Designated Federal Officer). The Administrator of the Environmental Protection Agency may pay travel and per diem expenses of members of the Advisory Committee when determined necessary and appropriate. The Designated Federal Officer or a designee of such Officer shall be present at all meetings, and each meeting will be conducted in accordance with an agenda approved in advance by such Officer. The Designated Federal Officer may adjourn any meeting when the Designated Federal Officer determines it is in the public interest to do so. As required by the Federal Advisory Committee Act, meetings of the Advisory Committee shall be open to the public unless the President determines that a meeting or a portion of a meeting may be closed to the public in accordance with subsection (c) of section 552b of title 5, United States Code. Unless a meeting or portion thereof is closed to the public, the Designated Federal Officer shall provide an opportunity for interested persons to file comments before or after such meeting or to make statements to the extent that time permits. 
(f)DurationThe Advisory Committee shall remain in existence until otherwise provided by law. 
626.Human Health and environmental research, data collection and analysis 
(a)Disproportionate impactTo the extent permitted by other applicable law, including section 552a of title 5, United States Code, popularly known as the Privacy Act of 1974, the Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, or income. To the extent practical and appropriate, Federal agencies shall use this information to determine whether their programs, policies, and activities have disproportionally high and adverse human health or environmental effects on, or disproportionally low benefits for, minority, low-income, and Native American populations. 
(b)Information related to Non-Federal facilitiesIn connection with the development and implementation of agency strategies in section 4, the Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information on the race, national origin, and income level, and other readily accessible and appropriate information, for areas surrounding facilities or sites expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if such facilities or sites become the subject of a substantial Federal environmental administrative or judicial action. 
(c)Impact from Federal facilitiesThe Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information on the race, national origin, and income level, and other readily accessible and appropriate information, for areas surrounding Federal facilities that are— 
(1)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act (42 U.S.C. 11001 et seq.) as mandated in Executive Order No. 12856; and 
(2)expected to have a substantial environmental, human health, or economic effect on surrounding populations. 
(d)Information sharing 
(1)In generalIn carrying out the responsibilities in this section, each Federal agency, to the extent practicable and appropriate, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and tribal governments. 
(2)Public availabilityExcept as prohibited by other applicable law, information collected or maintained pursuant to this section shall be made available to the public. 
(e)Public commentFederal agencies shall provide minority, low-income, and Native American populations the opportunity to participate in the development, design, and conduct of activities undertaken pursuant to this section. 
VIIStrengthening Health Institutions that provide Healthcare to minority populations 
AGeneral provisions 
701.Amendment to the Public Health Service ActTitle XXIX of the Public Health Service Act, as amended by titles II, III, V, and VI of this Act, is further amended by adding at the end the following: 
 
EStrengthening Health Institutions that provide Healthcare to minority populations 
1General programs 
2951.Grant support for quality improvement initiatives 
(a)In generalThe Secretary, in collaboration with the Administrator of the Health Resources and Services Administration, the Director of the Agency for Healthcare Research and Quality, and the Administrator of the Centers for Medicare and Medicaid Services, shall award grants to eligible entities for the conduct of demonstration projects to improve the quality of and access to healthcare. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a health center, hospital, health plan, health system, community clinic. or other health entity determined appropriate by the Secretary— 
(A)that, by legal mandate or explicitly adopted mission, provides patients with access to services regardless of their ability to pay; 
(B)that provides care or treatment for a substantial number of patients who are uninsured, are receiving assistance under a State program under title XIX of the Social Security Act, or are members of vulnerable populations, as determined by the Secretary; and 
(C) 
(i)with respect to which, not less than 50 percent of the entity’s patient population is made up of racial and ethnic minorities; or 
(ii)that— 
(I)serves a disproportionate percentage of local, minority racial and ethnic patients, or that has a patient population, at least 50 percent of which is limited English proficient; and 
(II)provides an assurance that amounts received under the grant will be used only to support quality improvement activities in the racial and ethnic population served; and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants under subsection (b)(2) that— 
(1)demonstrate an intent to operate as part of a healthcare partnership, network, collaborative, coalition, or alliance where each member entity contributes to the design, implementation, and evaluation of the proposed intervention; or 
(2)intend to use funds to carry out systemwide changes with respect to healthcare quality improvement, including— 
(A)improved systems for data collection and reporting; 
(B)innovative collaborative or similar processes; 
(C)group programs with behavioral or self-management interventions; 
(D)case management services; 
(E)physician or patient reminder systems; 
(F)educational interventions; or 
(G)other activities determined appropriate by the Secretary. 
(d)Use of fundsAn entity shall use amounts received under a grant under subsection (a) to support the implementation and evaluation of healthcare quality improvement activities or minority health and healthcare disparity reduction activities that include— 
(1)with respect to healthcare systems, activities relating to improving— 
(A)patient safety; 
(B)timeliness of care; 
(C)effectiveness of care; 
(D)efficiency of care; and 
(E)patient centeredness; and 
(2)with respect to patients, activities relating to— 
(A)staying healthy; 
(B)getting well; 
(C)living with illness or disability; and 
(D)coping with end of life issues. 
(e)Common data systemsThe Secretary shall provide financial and other technical assistance to grantees under this section for the development of common data systems. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2951A.Centers of excellence 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall designate centers of excellence at public hospitals, and other health systems serving large numbers of minority patients, that— 
(1)meet the requirements of section 2971(b)(1); 
(2)demonstrate excellence in providing care to minority populations; and 
(3)demonstrate excellence in reducing disparities in health and healthcare. 
(b)RequirementsA hospital or health system that serves as a Center of Excellence under subsection (a) shall— 
(1)design, implement, and evaluate programs and policies relating to the delivery of care in racially, ethnically, and linguistically diverse populations; 
(2)provide training and technical assistance to other hospitals and health systems relating to the provision of quality healthcare to minority populations; and 
(3)develop activities for graduate or continuing medical education that institutionalize a focus on cultural competence training for health care providers. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. 
2951B.Consultation, construction and renovation of American Indian and Alaska Native facilities; reports 
(a)ConsultationPrior to the expenditure of, or the making of any firm commitment to expend, any funds appropriated for the planning, design, construction, or renovation of facilities pursuant to the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the Secretary, acting through the Service, shall— 
(1)consult with any Indian tribe that would be significantly affected by such expenditure for the purpose of determining and, whenever practicable, honoring tribal preferences concerning size, location, type, and other characteristics of any facility on which such expenditure is to be made; and 
(2)ensure, whenever practicable, that such facility meets the construction standards of any nationally recognized accrediting body by not later than 1 year after the date on which the construction or renovation of such facility is completed. 
(b)Closure of facilities 
(1)In generalNotwithstanding any provision of law other than this subsection, no Service hospital or outpatient healthcare facility or any inpatient service or special care facility operated by the Service, may be closed if the Secretary has not submitted to the Congress at least 1 year prior to the date such proposed closure an evaluation of the impact of such proposed closure which specifies, in addition to other considerations— 
(A)the accessibility of alternative healthcare resources for the population served by such hospital or facility; 
(B)the cost effectiveness of such closure; 
(C)the quality of healthcare to be provided to the population served by such hospital or facility after such closure; 
(D)the availability of contract healthcare funds to maintain existing levels of service; 
(E)the views of the Indian tribes served by such hospital or facility concerning such closure; 
(F)the level of utilization of such hospital or facility by all eligible Indians; and 
(G)the distance between such hospital or facility and the nearest operating Service hospital. 
(2)Temporary closureParagraph (1) shall not apply to any temporary closure of a facility or of any portion of a facility if such closure is necessary for medical, environmental, or safety reasons. 
(c)Priority system 
(1)EstablishmentThe Secretary shall establish a healthcare facility priority system, that shall— 
(A)be developed with Indian tribes and tribal organizations through negotiated rulemaking; 
(B)give the needs of Indian tribes the highest priority, with additional priority being given to those service areas where the health status of Indians within the area, as measured by life expectancy based upon the most recent data available, is significantly lower than the average health status for Indians in all service areas; and 
(C)at a minimum, include the lists required in paragraph (2)(B) and the methodology required in paragraph (2)(E);except that the priority of any project established under the construction priority system in effect on the date of this Act shall not be affected by any change in the construction priority system taking place thereafter if the project was identified as one of the top 10 priority inpatient projects or one of the top 10 outpatient projects in the Indian Health Service budget justification for fiscal year 2006, or if the project had completed both Phase I and Phase II of the construction priority system in effect on the date of this title. 
(2)ReportThe Secretary shall submit to the President and Congress a report that includes— 
(A)a description of the healthcare facility priority system of the Service, as established under paragraph (1); 
(B)healthcare facility lists, including— 
(i)the total healthcare facility planning, design, construction and renovation needs for Indians; 
(ii)the 10 top-priority inpatient care facilities; 
(iii)the 10 top-priority outpatient care facilities; 
(iv)the 10 top-priority specialized care facilities (such as long-term care and alcohol and drug abuse treatment); and 
(v)any staff quarters associated with such prioritized facilities; 
(C)the justification for the order of priority among facilities; 
(D)the projected cost of the projects involved; and 
(E)the methodology adopted by the Service in establishing priorities under its healthcare facility priority system. 
(3)ConsultationIn preparing each report required under paragraph (2) (other than the initial report) the Secretary shall annually— 
(A)consult with, and obtain information on all healthcare facilities needs from, Indian tribes and tribal organizations including those tribes or tribal organizations operating health programs or facilities under any funding agreement entered into with the Service under the Indian Self-Determination and Education Assistance Act; and 
(B)review the total unmet needs of all tribes and tribal organizations for healthcare facilities (including staff quarters), including needs for renovation and expansion of existing facilities. 
(4)CriteriaFor purposes of this subsection, the Secretary shall, in evaluating the needs of facilities operated under any funding agreement entered into with the Service under the Indian Self-Determination and Education Assistance Act, use the same criteria that the Secretary uses in evaluating the needs of facilities operated directly by the Service. 
(5)Equitable integrationThe Secretary shall ensure that the planning, design, construction, and renovation needs of Service and non-Service facilities, operated under funding agreements in accordance with the Indian Self-Determination and Education Assistance Act are fully and equitably integrated into the healthcare facility priority system. 
(d)Review of need for facilities 
(1)ReportBeginning in 2007, the Secretary shall annually submit to the President and Congress a report which sets forth the needs of the Service and all Indian tribes and tribal organizations, including urban Indian organizations, for inpatient, outpatient and specialized care facilities, including the needs for renovation and expansion of existing facilities. 
(2)ConsultationIn preparing each report required under paragraph (1) (other than the initial report), the Secretary shall consult with Indian tribes and tribal organizations including those tribes or tribal organizations operating health programs or facilities under any funding agreement entered into with the Service under the Indian Self-Determination and Education Assistance Act, and with urban Indian organizations. 
(3)CriteriaFor purposes of this subsection, the Secretary shall, in evaluating the needs of facilities operated under any funding agreement entered into with the Service under the Indian Self-Determination and Education Assistance Act, use the same criteria that the Secretary uses in evaluating the needs of facilities operated directly by the Service. 
(4)Equitable integrationThe Secretary shall ensure that the planning, design, construction, and renovation needs of facilities operated under funding agreements, in accordance with the Indian Self-Determination and Education Assistance Act, are fully and equitably integrated into the development of the health facility priority system. 
(5)Annual nominationsEach year the Secretary shall provide an opportunity for the nomination of planning, design, and construction projects by the Service and all Indian tribes and tribal organizations for consideration under the healthcare facility priority system. 
(e)Inclusion of certain programsAll funds appropriated under the Act of November 2, 1921 (25 U.S.C. 13), for the planning, design, construction, or renovation of health facilities for the benefit of an Indian tribe or tribes shall be subject to the provisions of section 102 of the Indian Self-Determination and Education Assistance Act. 
(f)Innovative approachesThe Secretary shall consult and cooperate with Indian tribes, tribal organizations and urban Indian organizations in developing innovative approaches to address all or part of the total unmet need for construction of health facilities, including those provided for in other sections of this title and other approaches. 
(g)Location of facilities 
(1)PriorityThe Bureau of Indian Affairs and the Service shall, in all matters involving the reorganization or development of Service facilities, or in the establishment of related employment projects to address unemployment conditions in economically depressed areas, give priority to locating such facilities and projects on Indian lands if requested by the Indian owner and the Indian tribe with jurisdiction over such lands or other lands owned or leased by the Indian tribe or tribal organization so long as priority is given to Indian land owned by an Indian tribe or tribes. 
(2)DefinitionIn this subsection, the term Indian lands means— 
(A)all lands within the exterior boundaries of any Indian reservation; 
(B)any lands title to which is held in trust by the United States for the benefit of any Indian tribe or individual Indian, or held by any Indian tribe or individual Indian subject to restriction by the United States against alienation and over which an Indian tribe exercises governmental power; and 
(C)all lands in Alaska owned by any Alaska Native village, or any village or regional corporation under the Alaska Native Claims Settlement Act, or any land allotted to any Alaska Native. 
(h)DefinitionsFor purposes of this section, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply. 
2951C.Reconstruction and improvement grants for Public Health care facilities serving Pacific Islanders and the insular areas 
(a)In generalThe Secretary shall provide direct financial assistance to designated healthcare providers and community health centers in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii for the purposes of reconstructing and improving health care facilities and services. 
(b)EligibilityTo be eligible to receive direct financial assistance under subsection (a), an entity shall be a public health facility or community health center located in American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii that— 
(1)is owned or operated by— 
(A)the government of American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii or a unit of local government; or 
(B)a nonprofit organization; and 
(2) 
(A)provides care or treatment for a substantial number of patients who are uninsured, receiving assistance under a State program under a title XVIII of the Social Security Act, or a State program under title XIX of such Act, or who are members of a vulnerable population, as determined by the Secretary; or 
(B)serves a disproportionate percentage of local, minority racial and ethnic patients. 
(c)ReportNot later than 180 days after the date of enactment of this title and annually thereafter, the Secretary shall submit to the Congress and the President a report that includes an assessment of health resources and facilities serving populations in American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii. In preparing such report, the Secretary shall— 
(1)consult with and obtain information on all healthcare facilities needs from the entities described in subsection (b); and 
(2)include all amounts of Federal assistance received by each entity in the preceding fiscal year; 
(3)review the total unmet needs of each jurisdiction for healthcare facilities, including needs for renovation and expansion of existing facilities; and 
(4)include a strategic plan for addressing the needs of each jurisdiction identified in the report. 
(d)Authorization of appropriationsThere is authorized to be appropriated such sums as necessary to carry out this section. 
2National Health safety net infrastructure 
AGeneral provisions 
2952.Payments to Healthcare facilities 
(a)In generalThe Secretary, with the approval of the Health Safety Net Infrastructure Trust Fund Board of Trustees described in section 2972C(d) (hereafter in this subtitle referred to as the Trust Fund Board), shall make payments, from amounts in the Health Safety Net Infrastructure Trust Fund established under section 2972C(a) (hereafter in this subtitle referred to as the Trust Fund), for capital financing assistance to eligible healthcare facilities whose applications for assistance have been approved under this subtitle. 
(b)General eligibility requirements for assistance 
(1)Eligible Healthcare facilities described 
(A)In generalA healthcare facility shall be generally eligible for capital financing assistance under this subtitle if the healthcare facility— 
(i)receives an additional payment under section 1886(d)(5)(F) of the Social Security Act and is described in clause (i)(II) or clause (vii)(I) of such section, or is deemed a disproportionate share hospital under a State plan for medical assistance under title XIX of the Social Security Act on the basis described in section 1923(b)(1) of such Act; 
(ii)is a hospital which meets the criteria for designation by the Secretary as an essential access community hospital under section 1820(i)(1) of such Act or a rural primary care hospital under section 1820(i)(2) of such Act (whether or not such hospital is actually designated under such section); 
(iii)is a Federally qualified health center (as defined in section 1905(l)(2)(B) of such Act); 
(iv)is a hospital which— 
(I)is a sole community provider; or 
(II)has closed within the preceding 12 months; 
(v)is a facility which— 
(I)provides service to ill or injured individuals prior to the transportation of such individuals to a hospital or provides inpatient care to individuals needing such care for a period not longer than 96 hours; 
(II)is located in a county (or equivalent unit of local government) with fewer than 6 residents per square mile or is located more than 35 road miles from the nearest hospital; 
(III)permits a physician assistant or nurse practitioner to admit and treat patients under the supervision of a physician not present in such facility; and 
(IV)has obtained a waiver from the Secretary permitting the facility to participate in the medicare program under title XVIII of the Social Security Act; or 
(vi)is a hospital that the Secretary otherwise determines to be an appropriate recipient of assistance under this subtitle on the basis of the existence of a patient care operating deficit, a demonstrated inability to secure or repay financing for a qualifying project on reasonable terms, or such other criteria as the Secretary considers appropriate. 
(B)Development of criteriaFor purposes of subparagraph (A)(vi), with respect to rural hospitals which are at risk or critical to healthcare access, the Prospective Payment Review Commission, not later than January 1, 2006, shall develop criteria to assist the Secretary in deciding if such hospitals deserve assistance, after considering, at a minimum, the following factors: 
(i)At-risk rural hospitalsIn the case of rural hospitals the closure of which within the next year is imminent or the continued operation of which over a 2- to 5-year period is questionable, such factors as the level of health resources available in a community as measured by physician supply, the population base of the area served by the hospital and utilization of services by such population as measured by service area population, and financial indicators predictive of closure. 
(ii)Rural hospitals critical to Healthcare accessIn the case of rural hospitals which provide access to essential health services within a service area where no other provider of such essential services exists, such factors as the market share of the hospital for an area or population, the number of outpatient visits, the proximity of the next closest provider of such services, and the degree to which the area population is medically underserved. 
(2)Ownership requirementsIn order to be eligible for assistance under this subtitle, a healthcare facility (other than a healthcare facility described in clauses (ii) and (v) of paragraph (1)) must— 
(A)be owned or operated by a unit of State or local government; 
(B)be a quasi-public corporation, defined as a private, nonprofit corporation or public benefit corporation which is formally granted one or more governmental powers by legislative action through (or is otherwise partially funded by) the State legislature, city or county council; 
(C)be a private nonprofit healthcare facility which has contracted with, or is otherwise funded by, a governmental agency to provide healthcare services to low income individuals not eligible for assistance under title XVIII or title XIX of the Social Security Act, where revenue from such contracts constitute at least 10 percent of the facility’s operating revenues over the prior 3 fiscal years; or 
(D)be a nonprofit small rural healthcare facility (as determined by the Secretary). 
(3)PriorityIn making payments under this section, the Secretary shall give priority to eligible healthcare entities that are federally qualified health centers (as defined in section 1905(l)(2)(B) of the Social Security Act), or other similar entities at least 50 percent of the patients of which are minority or low-income individuals. 
(c)Meeting additional specific criteriaHealthcare facilities that are generally eligible for assistance under this subtitle under subsection (b) may apply for the specific programs described in this subtitle and must meet any additional criteria for participation in such programs. 
(d)Assistance availableCapital financing assistance available under this subtitle shall include loan guarantees, interest rate subsidies, matching loans and direct grants. Healthcare facilities determined to be generally eligible for assistance under this subtitle may apply for and receive more than one type of assistance under this subtitle. 
2952A.Application for assistance 
(a)In generalNo healthcare facilities may receive assistance for a qualifying project under this subtitle unless the healthcare facility— 
(1)has filed with the Secretary, in a form and manner specified by the Secretary, with the advice and approval of the Trust Fund Board (as described in section 2972C(d)), an application for assistance under this subtitle; 
(2)establishes in its application (for its most recent cost reporting period) that it meets the criteria for general eligibility under this subtitle; 
(3)includes a description of the project, including the community in which it is located, and describes utilization and services characteristics of the project and the healthcare facility, and the patient population that is to be served; 
(4)describes the extent to which the project will include the financial participation of State and local governments if assistance is granted under this subtitle, and all other sources of financing sought for the project; and 
(5)establishes, to the satisfaction of the Secretary and the Trust Fund Board, that the project meets the additional criteria for each type of capital financing assistance for which it is applying. 
(b)Criteria for approvalThe Secretary, with the approval of the Trust Fund Board, shall determine for each application for assistance under this subtitle— 
(1)whether the healthcare facility meets the general eligibility criteria under section 2972(b); 
(2)whether the healthcare facility meets the specific eligibility criteria of each type of assistance for which it has applied, including whether the healthcare facility meets any criteria for priority consideration for the type of assistance for which it has applied; 
(3)whether the capital project for which assistance is being requested is a qualifying project under this subtitle; and 
(4)whether funds are available, pursuant to the limitations of each program, to fully fund the request for assistance. 
(c)Priority of ApplicationsIn addition to meeting the criteria otherwise described in this subtitle, at the discretion of the Trust Fund Board, the Secretary shall give preference to those applications for qualifying projects that— 
(1) 
(A)are necessary to bring existing safety net healthcare facilities into compliance with accreditation standards of fire and life safety, seismic, or other related Federal, State or local regulatory standards; 
(B)improve the provision of essential services such as emergency medical and trauma services, AIDS and infectious disease, perinatal, burn, primary care, and other services which the Trust Fund Board may designate; or 
(C)provide access to otherwise unavailable essential health services to the indigent and other needy persons within the healthcare facility’s territorial area; 
(2)include specific State or local governmental or other non-Federal assurances of financial support if assistance for a qualifying project is granted under this subtitle; and 
(3)are unlikely to be financed without assistance granted under this subtitle. 
(d)Submission of ApplicationsApplications under this subtitle shall be submitted to the Secretary through the Trust Fund Board. If two or more healthcare facilities join in the project, the application shall be submitted by all participating healthcare facilities jointly. Such applications shall set forth all of the descriptions, plans, specifications, and assurances as required by this subtitle and contain other such information as the Trust Fund Board shall require. 
(e)Opportunity for appealThe Trust Fund Board shall afford a healthcare facility applying for a loan guarantee under this section an opportunity for a hearing if the guarantee is denied. 
(f)Applications for amendmentsAmendment of an approved application shall be subject to approval in the same manner as an original application. 
2952B.Public Service responsibilities 
(a)In generalAny healthcare facility accepting capital financing assistance under this subtitle shall agree— 
(1)to make the services of the facility or portion thereof to be constructed, acquired, or modernized available to all persons; and 
(2)to provide a significant volume of services to persons unable to pay therefore, consistent with other provisions of this Act and the amount of assistance received under this subtitle. 
(b)EnforcementThe Director of the Office for Civil Rights of the Department of Health and Human Services shall be given the power to enforce the public service responsibilities described in this section. 
2952C.Health Safety Net Infrastructure Trust Fund 
(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Health Safety Net Infrastructure Trust Fund, consisting of such amounts as may be transferred, appropriated, or credited to such Trust Fund as provided in this subtitle. 
(b)Authorization of appropriations to Trust FundThere are authorized to be appropriated to the Trust Fund such sums as may be necessary to carry out the purposes of this subtitle. 
(c)Expenditures from Trust FundAmounts in the Trust Fund shall be available, pursuant to appropriations Acts, only for making expenditures to carry out the purposes of this subtitle. 
(d)Board of Trustees; composition; meetings; duties 
(1)In generalThere shall be created a Health Safety Net Infrastructure Trust Fund Board of Trustees composed of the Secretary of Health and Human Services, the Secretary of the Treasury, the Assistant Secretary for Health, the Director of the Office of Minority Health, and the Administrator of the Centers for Medicare and Medicaid Services (all serving in their ex officio capacities), and 5 public members who shall be appointed for 4 year terms by the President, from the following categories— 
(A)one chief health officer from a State; 
(B)one chief executive officer of a healthcare facility that meets the general eligibility criteria of this subtitle; 
(C)one representative of the financial community; and 
(D)two additional public or consumer representatives. 
(2)DutiesThe Board of Trustees shall meet no less than quarterly and shall have the responsibility to approve implementing regulations, to establish criteria, and to recommend and approve expenditures by the Secretary under the programs set forth in this subtitle. 
(3)Managing trusteeThe Secretary of the Treasury shall serve as the Managing Trustee of the Trust Fund, and shall be responsible for the investment of funds. The provisions of subsections (b) through (e) of section 1817 of the Social Security Act shall apply to the Trust Fund and the Managing Trustee of the Trust Fund in the same manner as they apply to the Federal Hospital Insurance Trust Fund and the Managing Trustee of that Trust Fund. 
2952D.Administration 
(a)In generalThe Administrator of the Centers for Medicare and Medicaid Services shall serve as Secretary of the Board of Trustees and shall administer the programs under this subtitle. 
(b)Limitation on administrative expensesNot more than 5 percent of the funds annually appropriated to the Trust Fund may be available for administration of the Trust Fund or programs under this subtitle. 
BLoan guarantees 
2953.Provision of loan guarantees to safety net Healthcare facilities 
(a)In generalThe Safety Net Infrastructure Trust Fund will provide a Federal guarantee of loan repayment, including guarantees of repayment of refinancing loans, to non-Federal lenders making loans to eligible healthcare facilities for healthcare facility replacement (either by construction or acquisition), modernization and renovation projects, and capital equipment acquisition. 
(b)PurposesThe loan guarantee program shall be designed by the Trust Fund Board with the goal of rebuilding and maintaining the essential health services of healthcare facilities eligible for assistance under this subtitle. 
2953A.Eligible loans 
(a)In generalLoan guarantees under this chapter are available for loans made to eligible healthcare facilities for replacement facilities (either newly constructed or acquired), modernization and renovation of existing facilities, and for capital equipment acquisition. 
(b)Loan guarantee must be essential to bond financingEligible healthcare facilities must demonstrate that a Federal loan guarantee is essential to obtaining bond financing from non-Federal lenders at a reasonably affordable rate of interest. 
(c)Additional eligibility criteria for loan guaranteesIn order to be eligible for assistance under this chapter, a healthcare facility must demonstrate that the following criteria are met: 
(1)The healthcare facility has evidence of an ability to meet debt service. 
(2)The assistance, when considered with other resources available to the project, is necessary and will restore, improve, or maintain the financial or physical soundness of the healthcare facility. 
(3)The applicant agrees to assume the public service responsibilities described in section 2952B. 
(4)The project is being, or will be, operated and managed in accordance with a management-improvement-and-operating plan which is designed to reduce the operating costs of the project, which has been approved by the Trust Fund Board, and which includes— 
(A)a detailed maintenance schedule; 
(B)a schedule for correcting past deficiencies in maintenance, repairs, and replacements; 
(C)a plan to upgrade the project to meet cost-effective energy efficiency standards prescribed by the Trust Fund Board; 
(D)a plan to improve financial and management control systems; 
(E)a detailed annual operating budget taking into account such standards for operating costs in the area as may be determined by the Trust Fund Board; and 
(F)such other requirements as the Trust Fund Board may determine. 
(5)The application includes stringent provisions for continued State or local support of the program, both with respect to operating and financial capital. 
(6)The terms, conditions, maturity, security (if any), and schedule and amount of repayments with respect to the loan are sufficient to protect the financial interests of the United States and are otherwise reasonable and in accord with regulation, including a determination that the rate of interest does not exceed such annual percentage on the principal obligation outstanding as the Trust Fund Board determines to be reasonable, taking into account the range of interest rates prevailing in the private market for similar loans and the risks assumed by the United States. 
(7)The healthcare facility must meet such other additional criteria as the Secretary may impose. 
(d)State or local participationProjects in which State or local governmental entities participate in the form of first guarantees of part or all of the total loan value shall be given a preference for loan guarantees under this chapter. 
2953B.Guarantee allotments 
(a)In general$150,000,000 shall be annually allocated within the Trust Fund to the loan guarantee program established by this chapter in order to create a cumulative reserve in support of loan guarantees. 
(b)Loan guarantees for rural Healthcare facilitiesAt least 20 percent of the dollar value of loan guarantees made under this program during any given year shall be allocated for eligible rural healthcare facilities, to the extent a sufficient number of applications are made by such healthcare facilities. 
(c)Guarantees for small loansAt least $200,000,000 of the annual dollar value of loan guarantees made under the program shall be reserved for loans of under $50,000,000, if there are a sufficient number of applicants for loans of that size. 
(d)Special rule for refinancing loansNot more than 20 percent of the amount allocated each year to the loan guarantee program established by this chapter may be allocated to guarantee refinancing loans during the year. 
2953C.Terms and conditions of loan guarantees 
(a)In generalThe principal amount of the guaranteed loan, when added to any Federal grant assistance made under this subtitle, may not exceed 95 percent of the total value of the project, including land. 
(b)Guarantees provided may not supplant other fundsGuarantees provided under this chapter may not be used to supplant other forms of State or local support. 
(c)Right to recover fundsThe United States shall be entitled to recover from any applicant healthcare facility the amount of payments made pursuant to any loan guarantee under this chapter, unless the Trust Fund Board for good cause waives its right of recovery, and the United States shall, upon making any such payment pursuant to any such loan guarantee be subrogated to all of the rights of the recipients of the payments. 
(d)Modification of termsLoan guarantees made under this chapter shall be subject to further terms and conditions as the Trust Fund Board determines to be necessary to assure that the purposes of this Act will be achieved, and any such terms and conditions may be modified by the Trust Fund Board to the extent that it determines such modifications to be consistent with the financial interest of the United States. 
(e)Terms are incontestable absent fraud or misrepresentationAny loan guarantee made by the Trust Fund Board pursuant to this chapter shall be incontestable in the hands of an applicant on whose behalf such guarantee is made, and as to any person who makes or contracts to make a loan to such applicant in reliance thereon, except for fraud or misrepresentation on the part of such applicant or other person. 
2953D.Premiums for loan guarantees 
(a)In generalThe Trust Fund Board shall determine a reasonable loan insurance premium which shall be charged for loan guarantees under this chapter, taking into account the availability of the reserves created under section 2953B. Premium charges shall be payable in cash to the Trust Fund Board, either in full upon issuance, or annually in advance. In addition to the premium charge herein provided for, the Trust Fund Board is authorized to charge and collect such amount as it may deem reasonable for the appraisal of a property or project offered for insurance and for the inspection of such property or project. 
(b)Payment in advanceIn the event that the principal obligation of any loan accepted for insurance under this chapter is paid in full prior to the maturity date, the Trust Fund Board is authorized in its discretion to require the payment by the borrower of an adjusted premium charge in such amount as the Board determines to be equitable, but not in excess of the aggregate amount of the premium charges that the healthcare facility would otherwise have been required to pay if the loan had continued to be insured until maturity date. 
(c)Trust Fund Board may waive premiumsThe Trust Fund Board may in its discretion partially or totally waive premiums charged for loan insurance under this section for financially distressed healthcare facilities (as described by the Secretary). 
2953E.Procedures in the event of loan default 
(a)In generalFailure of the borrower to make payments due under or provided by the terms of a loan accepted for insurance under this chapter shall constitute a default. 
(b)Assignment of defaulted loansIf a default continues for 30 days, then, upon the lender’s transfer to the Trust Fund Board of all its rights and interests arising under the defaulted loan or in connection with the loan transaction, the lender shall be entitled to debentures which, together with a certificate of claim, are equal in value to the amount the lender would have received if, on the date of transfer, the borrower had repaid the loan in full, together with the amount of necessary expenses incurred by the lender in connection with the default. 
(c)Foreclosure by lenderSubject to the approval of the Trust Fund Board, or as provided in regulations, the lender may foreclose on the property securing the defaulted loan. 
(d)Foreclosure by Trust Fund BoardThe Trust Fund Board is authorized to— 
(1)acquire possession of and title to any property securing a defaulted loan by voluntary conveyance in extinguishment of the indebtedness, or 
(2)institute proceedings for foreclosure on the property securing any such defaulted loan and prosecute such proceedings to conclusion. 
(e)Handling and disposal of property; settlement of claims 
(1)Payment for certain expensesNotwithstanding any other provision of law relating to the acquisition, handling, or disposal of real and other property by the United States, the Trust Fund Board shall also have power, for the protection of the interests of the Trust Fund, to pay out of the Trust Fund all expenses or charges in connection with, and to deal with, complete, reconstruct, rent, renovate, modernize, insure, make contracts for the management of, or establish suitable agencies for the management of, or sell for cash or credit or lease in its discretion, any property acquired by the Trust Fund under this section. 
(2)Settlement of claimsNotwithstanding any other provision of law, the Trust Fund Board shall also have the power to pursue to final collection by way of compromise or otherwise all claims assigned and transferred to the Trust Fund in connection with the assignment, transfer, and delivery provided for in this section, and at any time, upon default, to foreclose or refrain from foreclosing on any property secured by any defaulted loan assigned and transferred to or held by the Trust Fund. 
(3)Limitations on authoritySubsections (a) and (b) shall not be construed to apply to any contract for hazard insurance, or to any purchase or contract for services or supplies on account of such property if the amount thereof does not exceed $1,000. 
(f)RegulationsThe Trust Fund Board shall propose and the Secretary shall promulgate regulations governing procedures in the event of a default on a loan accepted for insurance under this chapter. 
CGrants for urgent capital needs 
2956.Provision of grants 
(a)In generalThe Trust Fund Board shall make available $400,000,000 in direct grants annually. The Secretary, with the approval of the Trust Fund Board, shall make direct grants to eligible healthcare facilities with urgent capital needs. 
(b)PurposesDirect grants shall be available to eligible healthcare facilities for 3 types of projects: 
(1)Emergency certification and licensure grants would be available to eligible healthcare facilities that are threatened with closure or loss of accreditation or certification of a facility or of essential services as a result of life or safety code violations or similar facility or equipment failures. Such grants would provide limited funding for repair and renovation where failure to fund would disrupt the provision of essential public health services such as emergency care. 
(2)Emergency grants would be available for capital renovation, expansion, or replacement necessary to the maintenance or expansion of essential safety and health services such as obstetrics, perinatal, emergency and trauma, primary care and preventive health services. 
(3)Planning grants would be available to eligible healthcare facilities who require pre-approval assistance to meet regulatory requirements related to management and finance in order to apply for loans, loan guarantees, and interest subsidies under this subtitle. 
(c)Priority to financially distressed Healthcare facilitiesPriority for direct grants under this section would be given to financially distressed healthcare facilities (as described by the Secretary). 
(d)Application processThe Secretary, with the approval of the Trust Fund Board, shall create an expedited application process for direct grants. 
2956A.Eligible projects 
(a)Matching grants 
(1)Limitation on amountGrants for capital expenditures by eligible healthcare facilities will be limited to $25,000,000. 
(2)Matching requirementAt least half of the projects funded in a year must receive at least 50 percent of their funding from State or local sources. The remaining projects funded during the year could be financed up to 90 percent with a combination of Federal grants and loans. 
(3)Reservation for rural Healthcare facilitiesNo less than 20 percent of the grant funds in any given year would be reserved for rural healthcare facilities, provided that a sufficient number of applications are approved. 
(b)Planning grantsApplicants who can demonstrate general qualification for the direct matching loan, loan guarantee, or interest subsidy programs under this subtitle or eligibility for mortgage insurance under section 242 of the National Housing Act will be eligible for a grant of up to $500,000 to assist in implementation of key budgetary and financial systems as well as management and governance restructuring.. 
702.Establishment of Alejandro Garcia National Center for Social Work ResearchTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following: 
 
JAlejandro Garcia National Center for Social Work Research 
597.Purpose of CenterThe general purpose of the Alejandro Garcia National Center for Social Work Research (referred to in this part as the Center) is the conduct and support of, and dissemination of targeted research on social work methods and outcomes related to problems of significant social concern. The Center shall promote research and training designed to inform social work practice, thus increasing the knowledge base which promotes a healthier America. In addition, the Center shall provide policymakers with empirically-based research information to better understand complex social issues and make informed funding decisions about service effectiveness and cost efficiency. 
597A.Specific authorities 
(a)In generalTo carry out the purpose described in section 597, the Director of the Center may provide research training and instruction and establish, in the Center and in other nonprofit institutions, research traineeships and fellowships in the study and investigation of the prevention of disease, health promotion, the association of socioeconomic status, gender, ethnicity, age, and geographical location and health, the social work care of persons with and families of individuals with acute and chronic illnesses, child abuse, neglect, and youth violence, and child and family care to address problems of significant social concern especially in underserved populations and underserved geographical areas. 
(b)Stipends and allowancesThe Director of the Center may provide individuals receiving training and instruction or traineeships or fellowships under subsection (a) with such stipends and allowances (including amounts for travel and subsistence and dependency allowances) as the Director determines necessary. 
(c)GrantsThe Director of the Center may make grants to nonprofit institutions to provide training and instruction and traineeships and fellowships under subsection (a). 
597B.Advisory Council 
(a)Duties 
(1)In generalThe Secretary shall establish an advisory council for the Center that shall advise, assist, consult with, and make recommendations to the Secretary and the Director of the Center on matters related to the activities carried out by and through the Center and the policies with respect to such activities. 
(2)GiftsThe advisory council for the Center may recommend to the Secretary the acceptance, in accordance with section 231, of conditional gifts for study, investigations, and research and for the acquisition of grounds or construction, equipment, or maintenance of facilities for the Center. 
(3)Other duties and functionsThe advisory council for the Center— 
(A) 
(i)may make recommendations to the Director of the Center with respect to research to be conducted by the Center; 
(ii)may review applications for grants and cooperative agreements for research or training and recommend for approval applications for projects that demonstrate the probability of making valuable contributions to human knowledge; and 
(iii)may review any grant, contract, or cooperative agreement proposed to be made or entered into by the Center; 
(B)may collect, by correspondence or by personal investigation, information relating to studies that are being carried out in the United States or any other country and, with the approval of the Director of the Center, make such information available through appropriate publications; and 
(C)may appoint subcommittees and convene workshops and conferences. 
(b)Membership 
(1)In generalThe advisory council shall be composed of the ex officio members described in paragraph (2) and not more than 18 individuals to be appointed by the Secretary under paragraph (3). 
(2)Ex officio membersThe ex officio members of the advisory council shall include— 
(A)the Secretary of Health and Human Services, the Director of NIH, the Director of the Center, the Director of the Office of Behavioral and Social Sciences Research, the Chief Social Work Officer of the Veterans’ Administration, the Assistant Secretary of Defense for Health Affairs, the Associate Director of Prevention Research at the National Institute of Mental Health, the Director of the Centers for Disease Control and Prevention, the Director of the Division of Epidemiology and Services Research, the Assistant Secretary of Health and Human Services for the Administration for Children and Families, the Assistant Secretary of Education for the Office of Educational Research and Improvement, the Assistant Secretary of Housing and Urban Development for Community Planning and Development, and the Assistant Attorney General for Office of Justice Programs (or the designees of such officers); and 
(B)such additional officers or employees of the United States as the Secretary determines necessary for the advisory council to effectively carry out its functions. 
(3)Appointed membersThe Secretary shall appoint not to exceed 18 individuals to the advisory council, of which— 
(A)not more than two-thirds of such individual shall be appointed from among the leading representatives of the health and scientific disciplines (including public health and the behavioral or social sciences) relevant to the activities of the Center, and at least 7 such individuals shall be professional social workers who are recognized experts in the area of clinical practice, education, policy, or research; and 
(B)not more than one-third of such individuals shall be appointed from the general public and shall include leaders in fields of public policy, law, health policy, economics, and management.The Secretary shall make appointments to the advisory council in such a manner as to ensure that the terms of the members do not all expire in the same year. 
(4)CompensationMembers of the advisory council who are officers or employees of the United States shall not receive any compensation for service on the advisory council. The remaining members shall receive, for each day (including travel time) they are engaged in the performance of the functions of the advisory council, compensation at rates not to exceed the daily equivalent of the annual rate in effect for an individual at grade GS–18 of the General Schedule. 
(c)Terms 
(1)In generalThe term of office of an individual appointed to the advisory council under subsection (b)(3) shall be 4 years, except that any individual appointed to fill a vacancy on the advisory council shall serve for the remainder of the unexpired term. A member may serve after the expiration of the member’s term until a successor has been appointed. 
(2)ReappointmentsA member of the advisory council who has been appointed under subsection (b)(3) for a term of 4 years may not be reappointed to the advisory council prior to the expiration of the 2-year period beginning on the date on which the prior term expired. 
(3)VacancyIf a vacancy occurs on the advisory council among the members under subsection (b)(3), the Secretary shall make an appointment to fill that vacancy not later than 90 days after the date on which the vacancy occurs. 
(d)ChairpersonThe chairperson of the advisory council shall be selected by the Secretary from among the members appointed under subsection (b)(3), except that the Secretary may select the Director of the Center to be the chairperson of the advisory council. The term of office of the chairperson shall be 2 years. 
(e)MeetingsThe advisory council shall meet at the call of the chairperson or upon the request of the Director of the Center, but not less than 3 times each fiscal year. The location of the meetings of the advisory council shall be subject to the approval of the Director of the Center. 
(f)Administrative provisionsThe Director of the Center shall designate a member of the staff of the Center to serve as the executive secretary of the advisory council. The Director of the Center shall make available to the advisory council such staff, information, and other assistance as the council may require to carry out its functions. The Director of the Center shall provide orientation and training for new members of the advisory council to provide such members with such information and training as may be appropriate for their effective participation in the functions of the advisory council. 
(g)Comments and recommendationsThe advisory council may prepare, for inclusion in the biennial report under section 597C— 
(1)comments with respect to the activities of the advisory council in the fiscal years for which the report is prepared; 
(2)comments on the progress of the Center in meeting its objectives; and 
(3)recommendations with respect to the future direction and program and policy emphasis of the center.The advisory council may prepare such additional reports as it may determine appropriate. 
597C.Biennial reportThe Director of the Center, after consultation with the advisory council for the Center, shall prepare for inclusion in the biennial report under section 403, a biennial report that shall consist of a description of the activities of the Center and program policies of the Director of the Center in the fiscal years for which the report is prepared. The Director of the Center may prepare such additional reports as the Director determines appropriate. The Director of the Center shall provide the advisory council of the Center an opportunity for the submission of the written comments described in section 597B(g). 
597D.Quarterly reportThe Director of the Center shall prepare a quarterly report to Congress with a summary of findings and policy implications from research conducted or supported through the Center. 
597E.Authorization of appropriationsFor the purpose of carrying out this part, there is authorized to be appropriated $30,000,000 for each of the fiscal years 2006 through 2010.. 
703.Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
(a)In generalThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) is amended by adding at the end the following: 
 
VIIIAnnie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
801.DefinitionsIn this title: 
(1)BoardThe term Board means the Board of Directors of the Foundation. 
(2)CommitteeThe term Committee means the Committee for the Establishment of the Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation established under section 802(f). 
(3)FoundationThe term Foundation means the Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation established under section 802. 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(5)ServiceThe term Service means the Indian Health Service of the Department of Health and Human Services. 
802.Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
(a)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall establish, under the laws of the District of Columbia and in accordance with this title, the Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation. 
(b)Perpetual existenceThe Foundation shall have perpetual existence. 
(c)Nature of corporationThe Foundation— 
(1)shall be a charitable and nonprofit federally chartered corporation; and 
(2)shall not be an agency or instrumentality of the United States. 
(d)Place of incorporation and domicileThe Foundation shall be incorporated and domiciled in the District of Columbia. 
(e)DutiesThe Foundation shall— 
(1)encourage, accept, and administer private gifts of real and personal property, and any income from or interest in such gifts, for the benefit of, or in support of, the mission of the Service; 
(2)undertake and conduct such other activities as will further the health and wellness activities and opportunities of Native Americans; and 
(3)participate with and assist Federal, State, and tribal governments, agencies, entities, and individuals in undertaking and conducting activities that will further the health and wellness activities and opportunities of Native Americans. 
(f)Committee for the Establishment of the Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation 
(1)In generalThe Secretary shall establish the Committee for the Establishment of the Annie Dodge Wauneka and Susan Laflesche-Picotte Native American Health and Wellness Foundation to assist the Secretary in establishing the Foundation. 
(2)DutiesNot later than 180 days after the date of enactment of this section, the Committee shall— 
(A)carry out such activities as are necessary to incorporate the Foundation under the laws of the District of Columbia, including acting as incorporators of the Foundation; 
(B)ensure that the Foundation qualifies for and maintains the status required to carry out this section, until the Board is established; 
(C)establish the constitution and initial bylaws of the Foundation; 
(D)provide for the initial operation of the Foundation, including providing for temporary or interim quarters, equipment, and staff; and 
(E)appoint the initial members of the Board in accordance with the constitution and initial bylaws of the Foundation. 
(g)Board of Directors 
(1)In generalThe Board of Directors shall be the governing body of the Foundation. 
(2)PowersThe Board may exercise, or provide for the exercise of, the powers of the Foundation. 
(3)Selection 
(A)In generalSubject to subparagraph (B), the number of members of the Board, the manner of selection of the members (including the filling of vacancies), and the terms of office of the members shall be as provided in the constitution and bylaws of the Foundation. 
(B)Requirements 
(i)Number of membersThe Board shall have at least 11 members, who shall have staggered terms. 
(ii)Initial voting membersThe initial voting members of the Board— 
(I)shall be appointed by the Committee not later than 180 days after the date on which the Foundation is established; and 
(II)shall have staggered terms. 
(iii)QualificationThe members of the Board shall be United States citizens who are knowledgeable or experienced in Native American health care and related matters. 
(C)CompensationA member of the Board shall not receive compensation for service as a member, but shall be reimbursed for actual and necessary travel and subsistence expenses incurred in the performance of the duties of the Foundation. 
(h)Officers 
(1)In generalThe officers of the Foundation shall be— 
(A)a secretary, elected from among the members of the Board; and 
(B)any other officers provided for in the constitution and bylaws of the Foundation. 
(2)SecretaryThe secretary of the Foundation shall serve, at the direction of the Board, as the chief operating officer of the Foundation. 
(3)ElectionThe manner of election, term of office, and duties of the officers of the Foundation shall be as provided in the constitution and bylaws of the Foundation. 
(i)PowersThe Foundation— 
(1)shall adopt a constitution and bylaws for the management of the property of the Foundation and the regulation of the affairs of the Foundation; 
(2)may adopt and alter a corporate seal; 
(3)may enter into contracts; 
(4)may acquire (through a gift or otherwise), own, lease, encumber, and transfer real or personal property as necessary or convenient to carry out the purposes of the Foundation; 
(5)may sue and be sued; and 
(6)may perform any other act necessary and proper to carry out the purposes of the Foundation. 
(j)Principal Office 
(1)In generalThe principal office of the Foundation shall be in the District of Columbia. 
(2)Activities; officesThe activities of the Foundation may be conducted, and offices may be maintained, throughout the United States in accordance with the constitution and bylaws of the Foundation. 
(k)Service of processThe Foundation shall comply with the law on service of process of each State in which the Foundation is incorporated and of each State in which the Foundation carries on activities. 
(l)Liability of officers, employees, and agents 
(1)In generalThe Foundation shall be liable for the acts of the officers, employees, and agents of the Foundation acting within the scope of their authority. 
(2)Personal liabilityA member of the Board shall be personally liable only for gross negligence in the performance of the duties of the member. 
(m)Restrictions 
(1)Limitation on spendingBeginning with the fiscal year following the first full fiscal year during which the Foundation is in operation, the administrative costs of the Foundation shall not exceed 10 percent of the sum of— 
(A)the amounts transferred to the Foundation under subsection (o) during the preceding fiscal year; and 
(B)donations received from private sources during the preceding fiscal year. 
(2)Appointment and hiring 
(A)In generalThe appointment of officers and employees of the Foundation shall be subject to the availability of funds. 
(B)Knowledge of reservation governance and social lifeThe Secretary shall encourage the Foundation to hire individuals who have an extensive knowledge of reservation governance and social life. 
(3)StatusA member of the Board or officer, employee, or agent of the Foundation shall not by reason of association with the Foundation be considered to be an officer, employee, or agent of the United States. 
(n)AuditsThe Foundation shall comply with section 10101 of title 36, United States Code, as if the Foundation were a corporation under part B of subtitle II of that title. 
(o)Funding 
(1)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (e)(1) $1,000,000 for each fiscal year, as adjusted to reflect changes in the Consumer Price Index for all-urban consumers published by the Department of Labor. 
(2)Transfer of donated fundsThe Secretary shall transfer to the Foundation funds held by the Department of Health and Human Services under the Act of August 5, 1954 (42 U.S.C. 2001 et seq.), if the transfer or use of the funds is not prohibited by any term under which the funds were donated. 
803.Administrative services and support 
(a)Provision of support by SecretarySubject to subsection (b), during the 5-year period beginning on the date on which the Foundation is established, the Secretary— 
(1)may provide personnel, facilities, and other administrative support services to the Foundation; 
(2)may provide funds to reimburse the travel expenses of the members of the Board; and 
(3)shall require and accept reimbursements from the Foundation for— 
(A)services provided under paragraph (1); and 
(B)funds provided under paragraph (2). 
(b)ReimbursementReimbursements accepted under subsection (a)(3)— 
(1)shall be deposited in the Treasury of the United States to the credit of the applicable appropriations account; and 
(2)shall be chargeable for the cost of providing services described in subsection (a)(1) and travel expenses described in subsection (a)(2). 
(c)Continuation of certain servicesThe Secretary may continue to provide facilities and necessary support services to the Foundation after the termination of the 5-year period specified in subsection (a) if the facilities and services— 
(1)are available; and 
(2)are provided on reimbursable cost basis.. 
(b)Technical amendmentsThe Indian Self-Determination and Education Assistance Act is amended— 
(1)by redesignating title V (as added by section 1302 of the American Indian Education Foundation Act of 2000) (25 U.S.C. 458bbb et seq.)) as title VII; 
(2)by redesignating sections 501, 502, and 503 (as added by section 1302 of the American Indian Education Foundation Act of 2000) as sections 701, 702, and 703, respectively; and 
(3)in subsection (a)(2) of section 702 and paragraph (2) of section 703 (as redesignated by paragraph (2)), by striking section 501 and inserting section 701. 
BRural and underserved urban America telehealth programs 
711.Increasing types of originating telehealth sites and facilitating the provision of telehealth services across State lines 
(a)Increasing types of originating sitesSection 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end the following: 
 
(VI)A skilled nursing facility (as defined in section 1819(a)). 
(VII)An assisted-living facility (as defined by the Secretary). 
(VIII)A board-and-care home (as defined by the Secretary). 
(IX)A county or community health clinic (as defined by the Secretary). 
(X)A community mental health center (as described in section 1861(ff)(2)(B)). 
(XI)A facility operated by the Indian Health Service or by an Indian tribe, tribal organization, or an urban Indian organization (as such terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) directly, or under contract or other arrangement. 
(XII)A site in a State in which the respective State medical board has adopted a formal policy regarding licensing or certification requirements for providers at distant sites who do not have a license to practice medicine at the originating site.. 
(b)Expanding eligibility for reimbursementSection 1834(m)(4)(C)(i)(I) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(i)(I)) is amended by striking rural. 
712.Strengthening telehealth services in rural and underserved urban AmericaSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended— 
(1)in section 330L— 
(A)by redesignating subsection (b) as subsection (c); and 
(B)by inserting after subsection (a) the following: 
 
(b)ConferenceWithin 1 year of the date of enactment of the Telehealth Improvement Act of 2004, the Secretary shall convene a conference of State licensing boards, local telehealth projects, health care practitioners, and patient advocates to promote interstate licensure for telehealth projects.; and 
(2)by adding at the end the following: 
 
330M.Integrative eldercare telehealth demonstration project 
(a)PurposesThe purposes of this section are to encourage the creation of programs to— 
(1)evaluate the use of telehealth services in an integrative eldercare setting; 
(2)eliminate fragmented service delivery while promoting enhanced continuity of care and more simplified access to services; 
(3)develop community-based options that promote patient independence and leverage telehealth services and equipment to enable the use of the most cost-effective, least restrictive care settings; and 
(4)promote access for elderly patients in rural and underserved urban areas to improvements in medical technology and training across an integrated spectrum of care; and to make health care services more flexible and responsive to the diverse and changing needs of elderly patients in rural areas. 
(b)Grants authorized 
(1)In generalThe Director may award grants to eligible providers for projects to demonstrate how telehealth technologies can be used through telehealth networks in rural areas, frontier communities, and medically underserved areas, and for medically underserved populations, to— 
(A)expand access to, coordinate, and improve the quality of health care services; 
(B)improve and expand the training of health care providers; and 
(C)expand and improve the quality of health information available to health care providers, and patients and their families, for decisionmaking. 
(2)Grant periodThe Director shall award grants under this subsection for a period of up to 4 years. 
(3)Number of grantsNot to exceed 20 grants shall be awarded under this subsection, of which at least 1/2 shall be dedicated to providing services in rural communities. 
(c)Use of fundsGrants awarded pursuant to subsection (b) may be used for activities including— 
(1)improving access to coordinated health care services at the lowest intensity and resource level of care consistent with quality health care services and optimal patient outcomes, improving the quality of such care, increasing patient satisfaction with such care, and reducing the cost of such care through advanced telecommunication technologies; 
(2)developing effective care management practices and educational curricula to train health care professionals, paraprofessionals, and caregivers, including family members, and to increase the general level of competency of such individuals through such training; and 
(3)developing curricula to train health care professionals, paraprofessionals, and caregivers, including family members, serving integrative eldercare patients in the use of telecommunications. 
(d)ApplicationsTo be eligible to receive a grant under subsection (b), an eligible provider, in consultation with the appropriate State office of rural health or another appropriate State entity, shall prepare and submit to the Director an application, at such time, in such manner, and containing such information as the Director may require, including— 
(1)a description of the project that the eligible entity will carry out using the funds provided under the grant; 
(2)a description of the manner in which the project funded under the grant will meet the health care needs of rural or other populations to be served through the project, or improve the access to services of, and the quality of the services received by, those populations; 
(3)evidence of local support for the project, and a description of how the areas, communities, or populations to be served will be involved in the development and ongoing operations of the project; 
(4)a plan for sustaining the project after Federal support for the project has ended; 
(5)information on the source and amount of non-Federal funds that the entity will provide for the project; 
(6)information demonstrating the long-term viability of the project, and other evidence of institutional commitment of the entity to the project; 
(7)in the case of an application for a project involving a telehealth network, information demonstrating how the project will promote the integration of telehealth technologies into the operations of health care providers, to avoid redundancy, and improve access to and the quality of care; and 
(8)other such information as the Director determines to be appropriate. 
(e)Report 
(1)Final reportNot later than 9 months after the date of termination of the last grant to be awarded under this section, the Director shall submit to Congress a final report— 
(A)describing the results of the programs funded by grants awarded pursuant to this section; and 
(B)evaluating the impact of the use of telehealth services in an integrative eldercare setting on— 
(i)access to care for patients served by integrative eldercare programs; and 
(ii)the quality of, patient satisfaction with, and the cost of, such care. 
(2)Ensuring access to quality careIn conducting the evaluation under paragraph (1)(B), the Director shall— 
(A)give special consideration to the impact of programs funded under this section on face-to-face access to medical providers; and 
(B)develop specific measures to evaluate the quality of care provided to those participating in such programs to ensure that telehealth augments the plan of care. 
(f)Eligible providerThe term eligible provider means a consortia of home and facility-based care providers that includes providers from no less than 2 of the following: 
(1)An adult congregate care facility. 
(2)A continuing care retirement community. 
(3)An assisted living facility. 
(4)An Alzheimer’s facility. 
(5)An institutional hospice facility. 
(6)A residential care facility. 
(7)An adult foster home. 
(8)A State-licensed nursing home, including a skilled nursing facility, an intermediate care facility, licensed home health provider or other health care provider that the Director deems appropriate and consistent with the purposes of this section. 
(g)DefinitionsIn this section: 
(1)Director; OfficeThe terms Director and Office mean the Director of the Office for the Advancement of Telehealth and the Office for the Advancement of Telehealth. 
(2)Integrative eldercareThe term integrative eldercare includes case management and coordination of care for elderly patients recovering from acute illness or coping with chronic disease at the lowest intensity and resource level of care consistent with quality health care services and optimal patient outcomes. 
(3)Telehealth servicesThe term telehealth services means services provided through telehealth technologies. 
(4)Telehealth technologiesThe term telehealth technologies means technologies relating to the use of electronic information, and telecommunications technologies, to support and promote, at a distance, health care, patient and professional health-related education, health administration, and public health. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Office for the Advancement of Telehealth to carry out this section $30,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2009. 
330N.American Indian and Alaska Native telehealth demonstration project 
(a)PurposeThe purpose of this section is to evaluate the use of telehealth services in areas under the jurisdiction of Indian tribes or tribal organizations, including efforts to develop more effective case management for chronic and acute disease and preventive health care programs. 
(b)Grants authorized 
(1)In generalThe Director may award grants to eligible providers, individually or as part of a network of eligible providers, for the provision of telehealth services to improve patient care, prevent health care complications, improve patient outcomes, and achieve efficiencies in the delivery of care to patients who reside in areas under the jurisdiction of Indian tribes or tribal organizations. 
(2)Grant periodThe Director shall award grants under this section for a period of up to 4 years. 
(3)Number of grantsNot to exceed 20 grants shall be awarded under this section, of which at least 1/2 shall be dedicated to providing services in rural communities. 
(c)Use of fundsGrants awarded under this section may be used for activities including— 
(1)improving access to care for home care patients served by eligible providers, improving the quality of such care, increasing patient satisfaction with such care, and reducing the cost of such care through advanced telecommunication technologies; 
(2)developing effective telehealth management practices and educational curricula to train health professionals and paraprofessionals and increase their general level of competency through such training; and 
(3)developing curricula to train health care professionals and paraprofessionals serving patients of eligible providers in the use of telecommunications. 
(d)CollaborationThe Director shall ensure that eligible providers receiving grants under this section collaborate to enable comparisons across programs and to share relevant, de-identified information to better facilitate program performance evaluation. 
(e)ApplicationsTo be eligible to receive a grant under subsection (b), an eligible entity, in consultation with the appropriate State office of rural health or another appropriate State entity, shall prepare and submit to the Director an application, at such time, in such manner, and containing such information as the Director may require, including— 
(1)a description of the project that the eligible entity will carry out using the funds provided under the grant; 
(2)a description of the manner in which the project funded under the grant will meet the health care needs of rural or other populations to be served through the project, or improve the access to services of, and the quality of the services received by, those populations; 
(3)evidence of local support for the project, and a description of how the areas, communities, or populations to be served will be involved in the development and ongoing operations of the project; 
(4)a plan for sustaining the project after Federal support for the project has ended; 
(5)information on the source and amount of non-Federal funds that the entity will provide for the project; 
(6)information demonstrating the long-term viability of the project, and other evidence of institutional commitment of the entity to the project; 
(7)in the case of an application for a project involving a telehealth network, information demonstrating how the project will promote the integration of telehealth technologies into the operations of health care providers, to avoid redundancy, and improve access to and the quality of care; and 
(8)other such information as the Director determines to be appropriate. 
(f)Report 
(1)Final reportNot later than 9 months after the date of termination of the last grant to be awarded under this section, the Director shall submit to Congress a final report— 
(A)describing the results of the programs funded by grants awarded pursuant to this section; and 
(B)evaluating the impact of telehealth services in an institutional long-term care setting on— 
(i)access to care for patients of eligible providers; and 
(ii)the quality of, patient satisfaction with, and the cost of, such care. 
(2)Ensuring access to quality careIn conducting the evaluation under paragraph (1)(B), the Director shall— 
(A)give special consideration to the impact of programs funded under this section on face-to-face access to medical providers; and 
(B)develop specific measures to evaluate the quality of care provided to those participating in such programs to ensure that telemedicine augments the plan of care. 
(g)DefinitionsIn this section: 
(1)Director; OfficeThe terms Director and Office mean the Director of the Office for the Advancement of Telehealth and the Office for the Advancement of Telehealth. 
(2)Eligible providerThe term eligible provider includes any public or private nonprofit health care provider a majority of whose patient practice is Native American or any Indian tribe or tribal organization that provides health care services for its members. 
(3)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(4)Native AmericanThe term Native American means a member of an Indian tribe, a Native Hawaiian (as defined in section 338K(c)), or a Native American Pacific Islander. 
(5)Native American Pacific IslanderThe term Native American Pacific Islander means an individual who is indigenous to a United States territory or possession located in the Pacific Ocean. 
(6)Tribal organizationThe term tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2009. 
330O.Oral Health telehealth demonstration project 
(a)PurposeThe purpose of this section is to evaluate the use of telehealth services to expand access to oral health services and improve oral health outcomes among rural and underserved urban patients. 
(b)Grants authorized 
(1)In generalThe Director is authorized to award competitive grants to eligible providers, individually or as part of a network of eligible providers, for the provision of oral health services to improve patient care, prevent health care complications, improve patient outcomes, and achieve efficiencies in the delivery of oral health care to patients who reside in rural areas. 
(2)Grant periodThe Director shall award grants under this section for a period of up to 4 years. 
(3)Number of grantsThe number of grants awarded under this section shall not exceed 10 grants. 
(c)Use of fundsGrants awarded pursuant to subsection (b) may be used for activities including— 
(1)improving access to care for rural and underserved urban patients served by eligible providers, improving the quality of that care, increasing patient satisfaction with that care, and reducing the cost of that care through advanced telecommunication technologies; 
(2)developing effective oral telehealth care management practices and educational curricula to train oral health professionals and paraprofessionals and increase their general level of competency through that training; and 
(3)developing curricula to train health care professionals and paraprofessionals, serving rural and underserved urban patients in the use of telecommunications. 
(d)ApplicationsTo be eligible to receive a grant under subsection (b), an eligible entity, in consultation with the appropriate State office of rural health or another appropriate State entity, shall prepare and submit to the Director an application, at such time, in such manner, and containing such information as the Director may require, including— 
(1)a description of the project that the eligible entity will carry out using the funds provided under the grant; 
(2)a description of the manner in which the project funded under the grant will meet the health care needs of rural or other populations to be served through the project, or improve the access to services of, and the quality of the services received by, those populations; 
(3)evidence of local support for the project, and a description of how the areas, communities, or populations to be served will be involved in the development and ongoing operations of the project; 
(4)a plan for sustaining the project after Federal support for the project has ended; 
(5)information on the source and amount of non-Federal funds that the entity will provide for the project; 
(6)information demonstrating the long-term viability of the project, and other evidence of institutional commitment of the entity to the project; 
(7)in the case of an application for a project involving a telehealth network, information demonstrating how the project will promote the integration of telehealth technologies into the operations of health care providers, to avoid redundancy, and improve access to and the quality of care; and 
(8)other such information as the Director determines to be appropriate. 
(e)Report 
(1)Final reportNot later than 9 months after the date of termination of the last grant to be awarded under this section, the Director shall submit to Congress a final report— 
(A)describing the results of the programs funded by grants awarded pursuant to this section; and 
(B)including an evaluation of the impact of the use of oral telehealth services on— 
(i)access to oral health care for rural patients; and 
(ii)the quality of, patient satisfaction with, and the cost of, that care. 
(2)Ensuring access to quality careIn conducting the evaluation under paragraph (1)(B), the Director shall— 
(A)give special consideration to the impact of programs funded under this section on face-to-face access to medical providers; and 
(B)develop specific measures to evaluate the quality of care provided to those participating in such programs to ensure that telemedicine augments the plan of care. 
(f)Definition of eligible providerIn this section the term eligible provider includes dentists, periodontists, orthodontists, dental and oral health clinics, and schools of dentistry and oral health, where a majority of the patient population resides in a rural area, and may include other rural oral health providers that the Director deems appropriate. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2009.. 
713.Joint Working Group on Telehealth 
(a)In general 
(1)Representation of rural areasThe Secretary of Health and Human Services shall establish, within the Health Resources and Services Administration Office for the Advancement of Telehealth, and under the leadership of the Director of the Office for the Advancement of Telehealth, a Joint Working Group on Telehealth. In establishing such Group, the Secretary shall ensure that all relevant Federal agencies are represented and that input from relevant industry groups, including representatives of rural areas and medically underserved areas, is fully considered. 
(2)MissionThe mission of the Joint Working Group on Telehealth is— 
(A)to identify, monitor, and coordinate Federal telehealth projects, data sets, and programs; 
(B)to analyze— 
(i)how telehealth systems are expanding access to health care services, education, and information; 
(ii)the clinical, educational, or administrative efficacy and cost-effectiveness of telehealth applications; and 
(iii)the quality of the telehealth services delivered; and 
(C)to make further recommendations for coordinating Federal and State efforts to increase access to health services, education, and information in rural and medically underserved areas. 
(3)Annual reportsNot later than 2 years after the date of enactment of this Act, and each January 1 thereafter, the Joint Working Group on Telehealth shall submit to Congress a report on the status of the Group’s mission and the state of the telehealth field generally. 
(b)Report specificsThe annual report required under subsection (a)(3) shall provide— 
(1)an analysis of— 
(A)the matters described in subsection (a)(2)(B); 
(B)Federal activities with respect to telehealth; and 
(C)the process of the Joint Working Group on Telehealth’s efforts to coordinate Federal telehealth programs; and 
(2)recommendations for a coordinated Federal strategy to increase health care access through telehealth. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to enable the Joint Working Group on Telehealth to carry out this section. 
VIIIMiscellaneous provisions 
801.DefinitionsFor purposes of this Act (including the amendments made by this Act other than the amendments made by subtitles A through G of title I): 
(1)Appropriate Healthcare servicesThe term appropriate healthcare services includes services or treatments to address physical, mental, and behavioral diseases, conditions, or syndromes. The definition contained in this paragraph shall not apply for purposes of sections 206 and 606. 
(2)HealthThe term health includes oral health and dental hygiene. 
(3)Health professionThe term health profession includes mental and behavioral health professions. 
(4)HispanicThe term Hispanic means individuals whose origin is Mexican, Puerto Rican, Cuban, Central or South American, or any other Spanish-speaking country. 
(5)IndianThe term Indian, unless otherwise designated, means any person who is a member of an Indian tribe 
(6)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or group or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688) (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(7)Limited English proficientThe term limited English proficient with respect to an individual means an individual who cannot speak, read, write, or understand the English language at a level that permits them to interact effectively with clinical or nonclinical staff at a healthcare organization. 
(8)Minority 
(A)In generalThe terms minority and minorities refer to individuals from a minority group. 
(B)PopulationsThe term minority, with respect to populations, refers to racial and ethnic minority groups. 
(9)Minority GroupThe term minority group has the meaning given the term racial and ethnic minority group. 
(10)Racial and ethnic minority GroupThe term racial and ethnic minority group means American Indians and Alaska Natives, African Americans (including Blacks), Asian Americans, Hispanics (including Latinos), and Native Hawaiians and other Pacific Islanders. 
(11)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(12)StateThe term State means each of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(13)Tribal organizationThe term tribal organization means the elected governing body of any Indian tribe or any legally established organization of Indians which is controlled by one or more such bodies or by a board of directors elected or selected by one or more such bodies (or elected by the Indian population to be served by such organization) and which includes the maximum participation of Indians in all phases of its activities. 
(14)Underrepresented minorityThe terms underrepresented minority and underrepresented minorities refer to individuals who are members of racial or ethnic minority groups that are underrepresented in the health professions relative to their numbers in the general population. 
(15)Underserved populationsThe term underserved population means the population of an urban or rural area designated by the Secretary as an area with a shortage of personal health services or a population group designated by the Secretary as having a shortage of such services. 
802.Davis-Bacon ActAll laborers and mechanics employed by contractors or subcontractors in the performance of construction work financed in whole or in part with assistance under this Act (or an amendment made by this Act), including capital financing assistance, or grants or loan guarantees from the Safety Net Infrastructure Trust Fund (established under section 2952C of the Public Health Service Act), shall be paid wages at rates not less than those prevailing on similar work in the locality involved as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). The Secretary of Labor shall have, with respect to such labor standards, the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 F.R. 3176; 64 Stat. 1267) and section 3145 of title 40, United States Code. 
 
